Exhibit 10.46
EXECUTION VERSION


*** INDICATES CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT THAT HAVE BEEN
OMITTED PURSUANT TO ITEM 601(B) OF REGULATION S-K BECAUSE THE IDENTIFIED
CONFIDENTIAL PORTIONS (I) ARE NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.


February 11, 2020






LA SOCIETE MAURITANIENNE DES HYDROCARBURES ET DE PATRIMOINE MINIER


and


BP MAURITANIA INVESTMENTS LIMITED


and


KOSMOS ENERGY MAURITANIA


and


LA SOCIETE DES PÉTROLES DU SENEGAL


and


BP SENEGAL INVESTMENTS LIMITED


and


KOSMOS ENERGY INVESTMENTS SENEGAL LIMITED


and


BP GAS MARKETING LIMITED






AGREEMENT FOR A LONG TERM SALE AND PURCHASE OF LNG
from Greater Tortue/Ahmeyim field offshore Mauritania and Senegal















     

--------------------------------------------------------------------------------

EXECUTION VERSION










TABLE OF CONTENTS


Clause    Headings                                     Page
1.
DEFINITIONS AND INTERPRETATION    2

2.
SALE AND PURCHASE    17

3.
SELLER GROUP    19

4.
EFFECTIVE DATE AND REPRESENTATIONS AND WARRANTIES    24

5.
COMMISSIONING    24

6.
DURATION    27

7.
QUANTITIES    28

8.
DELIVERY POINT, TITLE AND RISK    34

9.
TRANSPORTATION AND LOADING    35

10.
ANNUAL DELIVERY PROGRAMME    51

11.
CONTRACT PRICE    57

12.
INVOICING AND PAYMENT    60

13.
TAXES AND CHARGES    64

14.
QUALITY    65

15.
MEASUREMENTS AND TESTING    68

16.
FORCE MAJEURE    68

17.
LIABILITIES    75

18.
SAFETY, SECURITY AND ENVIRONMENT    76





     

--------------------------------------------------------------------------------

EXECUTION VERSION


19.
IMPLEMENTATION PROCEDURES AND EXCHANGE OF INFORMATION    77

20.
FUTURE IMPLEMENTATION    77

21.
CONFIDENTIALITY    78

22.
DEFAULT AND TERMINATION    80

23.
DISPUTE SETTLEMENT AND GOVERNING LAW    84

24.
ASSIGNMENT    88

25.
MISCELLANEOUS    90

26.
NOTICES    93









     

--------------------------------------------------------------------------------


EXECUTION VERSION


THIS AGREEMENT, dated this __ day of _____, 2020 is made
BETWEEN:
(1)
LA SOCIETE MAURITANIENNE DES HYDROCARBURES ET DE PATRIMOINE MINIER, the national
oil company of the Islamic Republic of Mauritania, incorporated by Decree No.
2005-106 dated 7 November 2005 as amended by Decree No. 2009-168 dated 3 May
2009 and Decree No. 2014-001 dated 6 January 2014 under the laws of the Islamic
Republic of Mauritania and having its registered office at l’Ilot K Rue 42-133,
N° 349, BP 4344, Nouakchott, Mauritania ("SMHPM");

(2)
BP MAURITANIA INVESTMENTS LIMITED, a company incorporated under the laws of
England and Wales, with company number 10519279, and having its registered
office at Chertsey Road, Sunbury On Thames, Middlesex, United Kingdom, TW16 7BP
and with a registered branch in Mauritania with registration number
94860/GU/15869 ("BPMIL");

(3)
KOSMOS ENERGY MAURITANIA, a company incorporated under the laws of the Cayman
Islands, with company number 266444, and having its registered office at Century
Yard, 4th Floor, Cricket Square, P.O. Box 32322, George Town, Grand Cayman KY1,
1209 ("KEM");

(4)
LA SOCIETE DES PETROLES DU SENEGAL, the national oil company of the Republic of
Senegal, incorporated under the Laws of the Republic of Senegal, with a share
capital of 5,021,000,000 FCFA, registered at the Commercial Register under
number RC-SN-DKR-1981-B-82 and modified under number SN-DKR-2013-M-4659, and
having its registered office at Route du Service Geographique, Hann BP 2076,
Dakar, Senegal ("PETROSEN");

(5)
BP SENEGAL INVESTMENTS LIMITED, a company incorporated under the laws of England
and Wales, with registered number 09978028, and having its registered office at
Chertsey Road, Sunbury On Thames, Middlesex, United Kingdom, TW16 7BP and with a
registered branch in Senegal with registration number SN.DKR.2017.E.16337
("BPSIL");

(6)
KOSMOS ENERGY INVESTMENTS SENEGAL LIMITED, a company incorporated under the laws
of England and Wales, with registered number 10520822, and having its registered
office at 6th Floor, 65 Gresham Street, London, United Kingdom, EC2V 7NQ
("KEISL");

(SMHPM, BPMIL, KEM, PETROSEN, BPSIL and KEISL each a “Seller” and together the
“Seller Group”)
(7)
BP GAS MARKETING LIMITED, a company incorporated under the laws of England, with
registered number 908982, and having its registered office at Chertsey Road,
Sunbury-on-Thames, Middlesex TW16 7BP (the "Buyer");

RECITALS:
(A)
SMHPM, BPMIL and KEM are parties to an exploration and production contract
covering the Block C8 Contract Area offshore Mauritania signed on 5 April 2012
and effective 15 June 2012;

(B)
PETROSEN, BPSIL and KEISL are parties to a hydrocarbon exploration and
production contract covering the Saint-Louis Offshore Profond Block Contract
Area offshore Senegal signed on 17 January 2012 and effective 19 June 2012;

(C)
The Greater Tortue/Ahmeyim field encompasses a portion of the contract areas of
both the Block C8 PSC and the St-Louis PSC. Pursuant to the authority of the
Inter-State Cooperation Agreement (ICA) entered into by Mauritania and Senegal
on 9 February 2018, SMHPM, BPMIL, KEM, PETROSEN, BPSIL and KEISL entered into a
Unitization and Unit Operating Agreement dated 7 February 2019 for the Greater
Tortue/Ahmeyim field. The Seller Group are currently engaged in the development
of the Greater Tortue/Ahmeyim field utilising a FLNG facility from which LNG is
to be produced;

(D)
The Seller Group wishes to make available and sell and deliver to the Buyer
quantities of LNG at the Delivery Point, in accordance with the terms of this
Agreement;



1

--------------------------------------------------------------------------------

EXECUTION VERSION


(E)
The Buyer wishes to purchase and receive from the Seller Group quantities of LNG
at the Delivery Point, in accordance with the terms of this Agreement;

(F)
The Buyer intends to deliver a programme of capability development and training
to SMHPM and PETROSEN for the duration of this Agreement to support national
talent development in accordance with Schedule 6.

NOW THEREFORE, in consideration of the mutual agreements contained herein, it is
hereby agreed as follows:


2

--------------------------------------------------------------------------------


EXECUTION VERSION


1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement, except to the extent that the context requires otherwise:
"ABC Law" means any anti-bribery, corruption or anti-money laundering Law which
applies to any Party in relation to the subject matter of this Agreement,
including applicable anti-corruption Laws of Mauritania and Senegal, the United
States of America's Foreign Corrupt Practices Act, the UK Bribery Act 2010, the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed in Paris on December 17, 1997, which
entered into force on February 15, 1999, and the Convention’s Commentaries, and
any other Laws or regulations in any jurisdiction relating to bribery,
corruption or any similar practices to the extent applicable to a Party (as the
case may be).
"ABC Law Violation" means a situation where any Party (or any of that Party's
Representatives) has breached any ABC Law with respect to or in connection with
the subject matter of this Agreement or any activities contemplated hereunder.
Acceptable Affiliate” means:
(i)
[***] provided that at all times when acting as an Acceptable Credit Support
Provider, it: (A) has net assets (being total assets less total liabilities, as
shown in the balance sheet of its latest audited financial statements) of not
less than [***] and (B) is, directly or indirectly, a Wholly Owned Affiliate of
the ultimate parent or ultimate holding company of the Buyer; or

(ii)
if at any time [***] does not meet the requirements of paragraph (i) above, any
other Affiliate of the Buyer provided that, at all times when acting as an
Acceptable Credit Support Provider, it: (A) has net assets (being total assets
less total liabilities as shown in the balance sheet of its latest audited
financial statements) of not less than [***] and (B) is itself, or is, directly
or indirectly, a Wholly Owned Affiliate of the ultimate parent or ultimate
holding company of the Buyer.

Acceptable Credit Support” means:
(i)
a Deed of Guarantee issued by [***]; or

(ii)
if at any time [***] is no longer an Acceptable Affiliate:

(A)
a Deed of Guarantee issued by an Acceptable Affiliate;

(B)
a Bank Guarantee issued by an Acceptable Financial Institution; or

(C)
a Letter of Credit issued by an Acceptable Financial Institution,

"Acceptable Credit Support Provider" means an entity which is either
(i)    an Acceptable Affiliate; or
(ii)    an Acceptable Financial Institution.
“Acceptable Financial Institution” means any top tier international bank or
financial institution based in the United States, France, Switzerland or the
United Kingdom which has a long-term credit rating of not lower than [***] from
Standard & Poor’s Ratings Services or not lower than [***] from Moody’s
Investors Service Inc., or, if both such agencies cease to publish credit
ratings or the definitions of such ratings change in any material respect during
the Contract Term or the relevant agency ceases, for any reason, to be generally
recognised in the interbank market as a reliable source of long-term credit
ratings, an equivalent rating from another agency of similar repute reasonably
acceptable to the Seller Group.
"Adjusted ACQ" or "AACQ" is as defined in Clause 7.2.
“ADP/SDS Change Notice” is as defined in Clause 10.5.1.


3

--------------------------------------------------------------------------------

EXECUTION VERSION


"Adverse Weather" means weather, sea or metocean conditions actually experienced
or forecast to be experienced, at or near the LNG Hub Facilities that are
sufficiently severe:
(i)
to delay or prevent an Approved LNG Ship from proceeding to berth, loading
and/or departing from berth at the LNG Hub Facilities in accordance with the
weather standards prescribed in the Facilities Manuals or by order of the LNG
Hub Facilities Operator; and/or

(ii)
to cause an actual determination by the master of the Approved LNG Ship that it
is unsafe to berth, load or depart from berth.

"Affected Party" is as defined in Clause ‎16.5.
"Affiliate" means a legal entity which Controls, or is Controlled by, or which
is Controlled by an entity which Controls, a Person, except that:
(i)
neither the Buyer nor any subsidiary under the Buyer’s Control shall be
considered an Affiliate of BPMIL or BPSIL;

(ii)
neither BPMIL, BPSIL nor any subsidiary under the Control of BPMIL or BPSIL
shall be considered an Affiliate of the Buyer; and

(iii)
except with respect to Clause 3.1.4, 5.3.1, 16.1.5 and Clause 24, no Competent
Authority in the Islamic Republic of Mauritania shall be considered an Affiliate
of SMHPM (or any Mauritania State-owned successor Party) and no Competent
Authority in the Republic of Senegal shall be considered an Affiliate of
PETROSEN (or any Senegal State-owned successor Party).

[***]
"Agreement" means this Agreement.
"Allowed Laytime" is as defined in Clause ‎9.12.2.
[***]
"Annual Contract Quantity" or "ACQ" means the quantity of LNG specified in
Clause 7.1.1.
“Annual Deliver or Pay Obligation” is as defined in Clause 10.1.13.
“Annual Deliver or Pay Price” is as defined in Clause 10.1.14.
“Annual Deliver or Pay Quantity” is as defined in Clause 10.1.13.
"Annual Delivery Programme" or “ADP” means the programme for loading LNG for any
Contract Year, as defined in Clause 10.1.1 and including any Extension Period
Annual Delivery Programme pursuant to Clause ‎10.3, as appropriate.
“Annual Take or Pay Obligation” is as defined in Clause 10.1.11.
“Annual Take or Pay Price” is as defined in Clause 10.1.12.
“Annual Take or Pay Quantity” is as defined in Clause 10.1.11.
"Approved LNG Ship Conditions" is as defined in Clause 9.3.2.
"Approved LNG Ship" means an LNG vessel listed in Schedule 2 and any LNG vessel
which meets the Approved LNG Ship Conditions, is nominated by the Buyer and is
approved by the Seller Group pursuant to Clause ‎9.3 to be used by the Buyer for
the receipt and transportation of LNG under this Agreement. Schedule 2 shall be
amended from time to time to list the Approved LNG Ships.
"Approved 125 LNG Ship" means an Approved LNG Ship with a gross volumetric
capacity of approximately one hundred and twenty-five thousand (125,000) cubic
metres.
"Approved 155 LNG Ship" means an Approved LNG Ship with a gross volumetric
capacity of approximately one hundred and fifty-five thousand (155,000) cubic
metres.
"Approved 174 LNG Ship" means an Approved LNG Ship with a gross volumetric
capacity of approximately one hundred and seventy-four thousand (174,000) cubic
metres.


4

--------------------------------------------------------------------------------

EXECUTION VERSION


"Arrival Window" means:
(i)
in relation to a Commissioning Cargo, the twenty four (24) hour period
commencing at 00:01 hours (local time at the Loading Terminal) notified to the
Buyer by the Seller Group’s Representative in accordance with Clause ‎5.3.4; or

(ii)
in relation to a Cargo, the twenty-four (24) hour period commencing at 00:01
hours (local time at the Loading Terminal) notified in the relevant Annual
Delivery Programme or Specific Delivery Schedule (whichever is more recent);

during which period the Approved LNG Ship is scheduled to arrive at the Pilot
Boarding Station of the LNG Hub Facilities and tender NOR.
"Arrival Temperature" is as defined in Clause 9.10.
"ASTM" means ASTM International formerly known as the American Society for
Testing and Materials.
"Authorisation" means an authorisation, consent, approval, permit, ruling,
resolution, licence, concession, exemption, filing, registration or other
authorisation or permission or waiver of whatsoever nature that is required to
be obtained from and/or granted by any Competent Authority.
“Bank Guarantee” means any one or more irrevocable and unconditional bank
guarantees to be provided by the Buyer, which are, when taken together with
other Acceptable Credit Support equal to the Buyer Credit Support Amount, less
any amount drawn down or demanded (subject to collection of the amount demanded)
under Acceptable Credit Support before the date of issuance of the Bank
Guarantee, as issued by Acceptable Financial Institutions and naming the Sellers
as the beneficiary and which, is in a form acceptable to the Sellers (acting
reasonably);
"Base Contract Price" is as defined in Clause 11.1.
"Block C-8 Owners" means the parties who hold a participating interest in the
Block C-8 PSC from time to time, being SMHPM, BPMIL and KEM at the date of this
Agreement.
"Block C-8 PSC" means the exploration and production contract covering the Block
C-8 Contract Area offshore Mauritania dated 5 April 2012 and effective on 15
June 2012 to which SMHPM, BPMIL and KEM are parties at the date of this
Agreement.
[***]
"Btu", "BTU" or "British Thermal Unit" means the amount of heat equal to one
thousand and fifty-five decimal zero five six (1,055.056) Joules.
"Business Day" means any day, other than a Saturday, Sunday or any other day on
which commercial banks in London (UK), New York (United States of America),
Paris (France), Geneva (Switzerland) Nouakchott, Mauritania, Dakar, Senegal, the
location of a Seller’s Account, or the State’s Accounts or the location of the
Buyer’s Account are closed for business.
“Buyer Credit Support Amount” means [***] Dollars to provide security for:
[***]
"Buyer Event of Default" is as defined in Clause 22.1.
"Buyer Insolvency Event" means an Insolvency Event occurring in respect of the
Buyer.
“Buyer Tracking Account Entitlement” is as defined in 7.1.2(F).
“Buyer’s Account” means a bank account, designated by the Buyer in accordance
with Clause 12.3.5.
"Buyer's Consents" means, at any time, any and all Authorisations that are
required at that time to allow the Buyer or its Affiliates, as the context may
require, to perform its obligations under this Agreement.
"Buyer's Force Majeure" is as defined in Clause 16.2.


5

--------------------------------------------------------------------------------

EXECUTION VERSION


"Calendar Quarter" means, in any year, each of the following periods (all dates
inclusive):
(i)
1 January to 31 March;

(ii)
1 April to 30 June;

(iii)
1 July to 30 September; and

(iv)
1 October to 31 December.

"Cargo" means the aggregate quantity of LNG scheduled to be loaded onto an
Approved LNG Ship whether in one or multiple berthings and shall include any
Commissioning Cargo.
"Cargo Deliver or Pay Credit" is as defined in Clause ‎7.6.3.
"Cargo Deliver or Pay Obligation" is as defined in Clause ‎7.6.1.
"Cargo Deliver or Pay Price" is as defined in Clause ‎7.6.1.
"Cargo Deliver or Pay Quantity" is as defined in Clause ‎7.6.1.
[***]
"Cargo Take or Pay Obligation" is as defined in Clause ‎7.4.1.
"Cargo Take or Pay Price" is as defined in Clause ‎7.4.1.
"Cargo Take or Pay Quantity" is as defined in Clause ‎7.4.1.
"Commercial Operations Date" is as defined in Clause 5.2.2.
"Commissioning Cargo" is as defined in Clause 5.3.1.
“Commissioning Cargo Quantity” is as defined in Clause 5.3.4(D).
"Commissioning Period" is as defined in Clause 5.1.
"Commissioning Period Price" is as defined in Clause 11.2.
"Commissioning Start Date" means the first day of the Commissioning Period, as
determined in accordance with Clause ‎5.1, being the date on which the Seller
Group has completed any necessary commissioning of the Upstream Facilities and
the Upstream Facilities are ready to allow the FLNG Facility to start the
commissioning and testing process as established under the FLNG Lease and
Operate Agreement.
"Competent Authority" means any national, regional, state, municipal or other
local government, or any subdivision, agency, trust, department, regulator,
commission, inspectorate, minister, ministry, official, public or statutory
Person (whether autonomous or not), quasi-governmental organisation or
authority, including any port authority, any court, tribunal, judicial or
quasi-judicial authority or other Person exercising executive, legislative,
judicial, regulatory or administrative functions of any of the foregoing, in
each case, acting or purporting to act within its legal authority.
"Completion of Loading" means, following loading of a Cargo on the relevant
Approved LNG Ship, the time at which:
(i)
all the flange couplings of her cargo manifold have been disconnected from the
flange couplings of the loading lines at the LNG Hub Facilities;

(ii)
the flange coupling of her vapour return line has been disconnected from the
flange coupling of the vapour receipt line at the LNG Hub Facilities; and

(iii)
all relevant documents required for the Approved LNG Ship to leave the LNG Hub
Facilities and proceed to open sea have been received by the master of the
Approved LNG Ship, excluding any documents to be provided by the Buyer, the
master of the Approved LNG Ship or the Independent Surveyor.

"Conditions of Use" or "COU" means the required conditions for the use by any
Approved LNG Ship of the LNG Hub Facilities that relate to safety, prevention
and remediation of pollution, insurance,


6

--------------------------------------------------------------------------------

EXECUTION VERSION


liability, public health, required equipment and its technical specifications
and/or similar financial, technical or operational requirements, which shall
initially be as attached hereto as Schedule 8, as may be updated from time to
time in accordance with Clause 9.2.6.
“Conditions of Use Requirements” is as defined in Clause 9.2.5.
"Consequential Loss" is as defined in Clause 17.1.
"Contract Price" means the Base Contract Price or Commissioning Period Price
[***] applicable to a Cargo pursuant to Clause ‎11.
"Contract Term" means the Initial Term and the First Extension Term (if
applicable) and the Second Extension Term (if applicable).
"Contract Year" means each successive period of twelve (12) consecutive months
during the Contract Term starting on the day of 1 January and ending on the next
following 31 December, provided that:
(i)
the first Contract Year shall commence on the Commercial Operations Date and end
on the next following 31 December; and

(ii)
the final Contract Year shall end on the expiration of the last day of the
Contract Term.

"Control" means:
(a)
in respect of the Block C-8 Owners, the ownership directly or indirectly of more
than fifty percent (50%) of the voting rights in a company or any other legal
entity;

(b)
in respect of the St-Louis Owners, the ownership directly or indirectly of at
least fifty percent (50%) of the voting rights in a company or any other legal
entity; and

(c)
in respect of any other Persons, the ownership of fifty percent (50%) or more of
the voting rights in a company or any other legal entity,

and "Controls", "Controlled by" and other derivatives shall be construed
accordingly.
“Credit Support Provider” means any Person issuing a Deed of Guarantee, a Bank
Guarantee or a Letter of Credit;
"Daily Boil-off Rate" means, for each Approved LNG Ship, the amount set out as a
percentage per day in Schedule 2 for such Approved LNG Ship, and for any
Proposed LNG Ship that becomes an Approved LNG Ship, the percentage per day set
out in Form B or C, or in the OCIMF Harmonized Vessel Particulars Questionnaire
(as applicable), reflecting the design specifications for such vessel, [***].
“Deed of Adherence” is as defined in Clause 3.1.4.
“Deed of Guarantee” means an irrevocable and unconditional deed of guarantee for
the Buyer Credit Support Amount, less any amount drawn down or demanded (subject
to collection of the amount demanded) under Acceptable Credit Support before the
date of issuance of a Deed of Guarantee, from:
(i)    [***]; or
(ii)    if at any time [***] is not an Acceptable Affiliate, any other
Acceptable Affiliate of the Buyer,
and naming the Sellers as the beneficiaries, substantially on the form set out
in Schedule 5.
“Deed of Novation” is as defined in Clause 3.1.4.
"Defaulting Party" is as defined in Clause 22.6.1.
"Delivery Point" is as defined in Clause ‎8.1.
“Deliverability Report” means a report delivered in conjunction with a Reserves
Report or Reserves Certificate reflecting the quantities and rates at which
Natural Gas supplies can be delivered from


7

--------------------------------------------------------------------------------

EXECUTION VERSION


the Gas Supply Area to the FLNG Facility and Future GTA Project if applicable
during the Contract Term, prepared by an independent engineer.
“Deliverability” means the rate at which Natural Gas can be produced from the
Gas Supply Area;
"Demurrage" means the amount payable at the Demurrage Rate by the Seller Group
to the Buyer in the circumstances set out in Clause 9.12.5.
“Demurrage Rate” means, for each Approved LNG Ship [***].
"Directive" means any present or future requirement, instruction, direction,
rule or requirement of any Competent Authority that is legally binding and any
modification, extension or replacement thereof from time to time in force.
"Dispute" is as defined in Clause 23.2.1.
[***]
"Dollar", "USD" and "$" means the lawful currency of the United States of
America.
“Due Diligence Requests” is as defined in Clause 3.1.3.
[***]
"Effective Date" is as defined in Clause 4.1.
“Escrow Account” means an escrow account with an Acceptable Financial
Institution established in accordance with the Escrow Arrangements.
“Escrow Arrangements” means the escrow arrangements to be agreed by the Buyer
and the Seller Group (each acting reasonably) no later than the date that is
ninety (90) days after the issuance of any Bank Guarantee or Letter of Credit
provided by or on behalf of the Buyer pursuant to Clause 12 or, if applicable.
implemented by the beneficiaries pursuant to Clause 12.7.7, providing for (among
other things) the deposit to the Escrow Account of amounts drawn on any Bank
Guarantee or Letter of Credit, the release of those amounts to the named
beneficiary of the relevant Bank Guarantee or Letter of Credit in circumstances
in which such Bank Guarantee or Letter of Credit can be drawn upon by such named
beneficiary and the return of amounts standing to the credit of the Escrow
Account to the Buyer or the Seller Group (as applicable) upon replacement
Acceptable Credit Support being provided by or on behalf of the Buyer or the
Seller Group in accordance with this Agreement.
"Estimated Time of Arrival" or "ETA" is as defined in Clause 9.7.1.
"Expert" means an appropriately qualified and experienced professional who is
knowledgeable in the international LNG industry and is technically competent in
the subject area of any Dispute and who is appointed pursuant to Clause 23.3.1.
"Export" means the shipment of LNG sold under this Agreement from the customs
territory of Mauritania and/or Senegal, to a destination outside the customs
territory of Senegal and/or Mauritania.
"Exporter of Record" means the entity responsible for obtaining and documenting
Export clearance.
"Extension Period" means a period after the Initial Term during which this
Agreement is extended pursuant to Clause ‎6.2, being the First Extension Period
or the Second Extension Period.
"Facilities Manuals" means the operations manual and marine operations manual to
be produced in respect of the LNG Hub Facilities and the FLNG Facility and which
shall include the implementation procedures for the services to be provided by
the LNG Hub Facilities Operator and the FLNG Facility Operator and the
procedures applicable to the Approved LNG Ships.
"Feed Gas" means processed Natural Gas delivered to the FLNG Facility and/or
Future Facilities for the production of LNG.


8

--------------------------------------------------------------------------------

EXECUTION VERSION


“Firm LNG Buyer” any LNG purchaser (excluding Buyer) under an agreement wherein
such LNG buyer undertakes to take or pay for, and the Seller undertakes to
deliver, LNG on a firm basis from the Seller Group’s Facilities.
"First Extension Term" is as defined in Clause ‎6.2.1(A).
“First Loading” is as defined in Clause 7.4.1.
"First Window Period" is as defined in Clause 5.1.2.
"FLNG Facility" means a Moss-type floating liquefaction vessel (containing LNG
storage facilities) to be moored at the LNG Hub Facilities, provided under the
terms of the FLNG Lease and Operate Agreement.
"FLNG Facility Operator" means Golar MS Operator S.A.R.L., incorporated in
Mauritania, the operator of the FLNG Facility, being a wholly owned subsidiary
of Gimi MS Corporation, or any successor operator of the FLNG Facility.
"FLNG Lease and Operate Agreement" or “LOA” means that certain Lease and Operate
Agreement by and between Gimi MS Corporation and BPMIL, as operator under the
UUOA, dated 26 February 2019, for the provision of the FLNG Facility.
"FLNG Provider" means Gimi MS Corporation.
"Force Majeure Event" means Buyer's Force Majeure or Seller's Force Majeure.
“FM Notice” is as defined in Clause 16.5.
“Future Facilities Commercial Operations Date” means the date, on which the
commissioning and testing process in respect of the Future Facilities is
completed, which shall be notified by the Seller Group to the Buyer.
"Future Facilities Commissioning Start Date" means the date on which the Future
Facilities are ready to start the commissioning and testing process.
"Future Facilities" means any and all variations and modifications to the
existing Upstream Facilities and/or the existing LNG Hub Facilities, as well as
any new facilities, including additional upstream facilities, additional LNG hub
facilities, an additional FLNG facility, additional liquefaction facilities and
additional LNG storage facilities, required for the purpose of implementing the
Future GTA Project.
"Future Facilities Implementation Works" means any planning, development,
design, engineering, procurement, manufacturing, financing, construction,
fabrication, erection, permitting, completion, testing, commissioning,
installation, insurance, ownership, classification, operation and maintenance
work in respect of the Future Facilities, for the purpose of implementing the
Future GTA Project.
"Future GTA Project" means the development, design, engineering, procurement,
manufacturing, financing, construction, fabrication, erection, permitting,
completion, testing, commissioning, installation, insurance, ownership,
classification, operation and maintenance of an LNG export project for the
phases of development of the Gas Supply Area subsequent to the first phase.
"Gas Supply Area" means the Greater Tortue/Ahmeyim gas field, underlying the
unit area established by the UUOA, from which Natural Gas is produced, as
described more fully in Part A of Schedule 1.
"GIIGNL" means the International Group of Liquefied Natural Gas Importers.
"GPA" means the Gas Processors Association.
"Gross Heating Value (Mass)" means, when expressed in MJ/kg the quantity of heat
produced by the complete combustion in dry air of one (1) kilogram mass of dry
ideal gas and the condensation of all the water formed, with the initial and
final temperature and pressure being fifteen (15) degrees Celsius and one
hundred and one decimal three two five (101.325) kilopascals absolute
respectively.


9

--------------------------------------------------------------------------------

EXECUTION VERSION


"Gross Heating Value (Volumetric)" means when expressed in Btu/SCF, the quantity
of heat produced by the complete combustion in dry air of one (1) Standard Cubic
Foot of dry ideal gas and the condensation of all the water formed with the
initial and final temperature and pressure being sixty (60) degrees Fahrenheit
and fourteen decimal six nine six (14.696) pounds per square inch respectively.
"GTA Project" means the development, design, engineering, procurement,
manufacturing, financing, construction, fabrication, erection, permitting,
completion, testing, commissioning, installation, insurance, ownership,
classification, operation and maintenance of an LNG export project for the first
phase of development of the Gas Supply Area including the Upstream Facilities
and the FLNG Facility.
“GTT” means Gaz Transport and Technigaz, an LNG cargo tank engineering company
whose details are available at https://www.gtt.fr/.
"HSSE" means health, safety, security and environment.
"IACS" is as defined in Clause 9.3.13(C).
"ICA" means the Inter-state Cooperation Agreement dated 9 February 2018 between
the States pertaining to the unitization, development and exploitation of the
Gas Supply Area and liquefaction and marketing of LNG produced from the Gas
Supply Area.
“In Year Surplus Quantity” is as defined in Clause 7.3.3.
“Independent Engineer” means an internationally recognised independent petroleum
engineering firm selected by the Seller Group.
"Independent Surveyor" means the independent surveyor agreed upon by the Buyer
and the Seller Group pursuant to Schedule 3.
"Initial Term" is as defined in Clause 6.1.
"Insolvency Event" means in respect of a Person, the occurrence of any of the
following:
(a)
it is dissolved (other than pursuant to a permitted consolidation, amalgamation
or merger);

(b)
it becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

(c)
it suspends making payments on indebtedness (or any category of indebtedness);

(d)
by reason of actual or anticipated financial difficulties, it commences
negotiations with its creditors generally, with a view to rescheduling any of
its indebtedness;

(e)
a secured party takes possession of all or substantially all its assets or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets and such
secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within fifteen (15) days
thereafter;

(f)
any corporate action, legal proceedings or other procedure or step is taken in
relation to:

i.
the suspension of payments (or any category of payments) generally, a moratorium
of any indebtedness (or any category of indebtedness) generally, Winding-Up,
dissolution, administration or reorganisation of that Person or an administrator
is appointed for that Person;

ii.
a composition, compromise, assignment or arrangement with that Person’s
creditors generally;

iii.
seeking or becoming subject to the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of the Person or any of its assets; or



10

--------------------------------------------------------------------------------

EXECUTION VERSION


iv.
any analogous procedure or step is taken in any jurisdiction;

v.
provided that this Clause (v.) does not apply to any Winding-Up petition which
is frivolous or vexatious and is discharged, stayed or dismissed within
seventy-five (75) days of commencement.

"Interest Rate" means interest calculated at the rate of LIBOR, calculated on
the basis of a [***] day year. If LIBOR is not published on the first day of the
relevant period, then the LIBOR published on the nearest preceding day shall be
used.
"International Standards" means the international standards, practices and
guidelines from time to time applicable to the ownership, design, construction,
equipment, operation or maintenance of LNG production facilities (floating or
otherwise), LNG loading terminals and LNG ships, and the measurement, testing
and analysis of LNG established by the OCIMF, SIGTTO ASTM, ISO, GPA and GIIGNL
(or successor body of any of the same or any other internationally recognised
agency or organisation), with which standards, practices and guidelines it is
customary for Reasonable and Prudent Operators of such facilities and LNG ships
to comply.
“Inventory Conflict” means an event where the aggregate quantity of LNG, in
cubic meters, in the LNG storage tanks at the FLNG Facility either (i) exceeds
or is reasonably expected to exceed the Maximum Inventory Level or (ii) fails or
is reasonably expected to fail to remain above the Minimum Inventory Level.
“Inventory Level” means the LNG inventory level in the tanks in the FLNG
Facility.
"ISO" means the International Organization for Standardization.
"Joule" has the meaning shown in ISO 80000-1.
"Kilogram" or "kg" has the meaning shown in ISO 1000:1992(E).
"Law" means all common or customary law for the time being or as amended,
including any and all statutes, laws, legislation, regulations, ordinances,
orders, decrees, judgments, rules, codes, Directives, treaties, consents, notes,
decisions and any other legislative measures, in each case of any jurisdiction
whatsoever having the force of law (and "lawful" and "unlawful" shall be
construed accordingly).
“Letter of Credit” means any one or more irrevocable and unconditional standby
letters of credit to be provided by the Buyer, which are, when taken together
with other Acceptable Credit Support equal to the Buyer Credit Support Amount,
less any amount drawn down or demanded (subject to collection of the amount
demanded) under Acceptable Credit Support before the date of issuance of the
Letter of Credit, as issued by Acceptable Financial Institutions and naming the
Sellers as the beneficiaries; and which, is in a form acceptable to the Sellers
(acting reasonably).
"LIBOR" means the applicable Screen Rate; as of 11:00 am on the Reference Day
for three (3) month deposits of Dollars and, if any such applicable Screen Rate
is below zero (0), LIBOR will be deemed to be zero (0). If LIBOR ceases to be
published for any reason (other than temporarily) or ceases to exist or there is
a fundamental change in the manner in which any such index or rate is
calculated, a replacement index or rate will be determined in accordance with
Clause 11.4.If the Screen Rate is not available for the relevant period, the
Parties shall apply such comparable rate as the Parties may agree.
"LNG" means Natural Gas in a liquid state at or below its point of boiling and
at or near atmospheric pressure.
"LNG Hub Facilities" means the shallow water breakwater, incorporating marine
structures (trestles/jetty, berths, moorings, docks), jetty topsides (gas
receiving, LNG transfer lines and offloading arms, utilities distribution) and
living quarters/utilities facilities located at Latitude: 16▫04’00”N, Longitude
16▫36’00”W (WGS84) as shown on the map attached as Part B in Schedule 1, and all
vessels, equipment and facilities required to carry out the Marine Services, but
shall not include the FLNG Facility.


11

--------------------------------------------------------------------------------

EXECUTION VERSION


"LNG Hub Facilities Operator" means the operator of the LNG Hub Facilities,
being the “Unit Operator” appointed pursuant to the UUOA.
"LNG Ship International Conventions, Rules and Regulations" is as defined in
Clause ‎9.3.11(C).
"LNG SPA Participation" means each Seller’s undivided share (expressed as a
percentage of the total shares of all of the Seller Group) in the rights,
interests, obligations and liabilities of the Seller Group under this Agreement,
as set out in Clause ‎3.1.1 and as such LNG SPA Participations may be amended
and notified pursuant to Clauses 3.1.2 and 3.1.5.
“LOA Commercial Operations Date” means the “Commercial Operations Date” as
defined in and under the FLNG Lease and Operate Agreement, being the date on
which the FLNG Facility passes all relevant acceptance tests or is otherwise
accepted by the operator (as designated under the UUOA) pursuant to the LOA.
"Loading Terminal" means the loading facility at the LNG Hub Facilities or any
other loading terminal at which LNG is, or is proposed to be, made available
under this Agreement.
"Make-Up Quantity" is as defined in Clause ‎7.5.1.
“Marine Authorisations” is as defined in Clause 9.6.2.
"Marine Services" means all services necessary for the safe approach, berthing,
mooring, loading, unberthing and departure of an Approved LNG Ship at the LNG
Hub Facilities, including towing, escort, fireboats, line handling, pilot
services, harbour/assist tugs and boats required by an Approved LNG Ship (such
approach and departure being from and to the Pilot Boarding Station).
“Marine Working Group” means the forum established by Buyer and the Seller
Group, for the exchange of required technical, operational and safety
information to support effective and safe marine interfaces contemplated under
this Agreement, as provided for in Schedule 7.
“Mauritania State Share” is as defined in Clause 3.1.1(B).
“Maximum Inventory Level” means [***] in the FLNG Facility.
"Megajoule" or "MJ" means one million (1,000,000) Joules.
“Minimum Inventory Level” means [***] in the FLNG Facility.
"MMBtu" means one million (1,000,000) Btu.
"Natural Gas" means any hydrocarbon or mixture of hydrocarbons consisting
predominantly of methane, which may contain other hydrocarbons and
non-combustible gases, all of which are substantially in the gaseous phase at
atmospheric temperature and pressure.
[***]
"Non-Affected Party" is as defined in Clause ‎16.5.
"Non-Defaulting Party" is as defined in Clause 22.6.1.
"Notice of Dispute" is as defined in Clause ‎23.1.1.
"Notice of Readiness" or "NOR" is as defined in Clause 9.8.
"Normal Cubic Metre" or "Nm3" means, in relation to gas, the quantity of dry
ideal gas, at a temperature of zero (0) degrees Celsius and a pressure of one
hundred and one decimal three two five (101.325) kilopascals absolute contained
in a volume of one (1) cubic metre;
"Off-Specification LNG" is as defined in Clause 14.2.1.
“Offered In Year Surplus Quantity” is as defined in Clause 7.3.1.
"OCIMF" means the Oil Companies' International Marine Forum.
“Operational Tolerance” is as defined in Clause 7.9.


12

--------------------------------------------------------------------------------

EXECUTION VERSION


"Party" means a party to this Agreement and includes its successors in title,
permitted assigns and permitted transferees.
“Payee” is as defined in Clause 13.3.
“Payer” is as defined in Clause 13.3.
“Permitted Time” means:
(i)
for Commissioning Cargoes, other than the first Commissioning Cargo [***]; and

(ii)
for the first Commissioning Cargo [***]; and

(iii)
from the Commercial Operations Date until the Future Facilities Commercial
Operations Date, a period [***]; and

(iv)
after the Future Facilities Commercial Operations Date, a period equal to the
Allowed Laytime (without any extension pursuant to Clause 9.12.2),

measured in each case from the time the relevant NOR becomes effective.
“Person” has the meaning given in Clause 1.2.17.
"Pilot Boarding Station" means the pilot boarding station or other customary
waiting area or the area where the pilot boards the Approved LNG Ship as
determined by the relevant Competent Authority or the LNG Hub Facilities
Operator.
"Port Charges" means any:
(i)
charges, duties, fees, levies, light dues or other marine charges or dues of any
sort imposed by any Competent Authority of either of the States, or the LNG Hub
Facilities Operator that become payable in connection with the use of the LNG
Hub Facilities by an Approved LNG Ship; and

(ii)
costs associated with the use of Marine Services.

“Price Adjustment Objectives” is as defined in Clause 11.6.3.
“PRMS” means the Petroleum Resource Management System approved by the Society of
Petroleum Engineers and the World Petroleum Council in March 2007.
“Proposed Annual Delivery Programme” is as defined in Clause 10.1.4.
"Proposed LNG Ship" is as defined in Clause 9.3.4.
“Proved Reserves” and “Probable Reserves” is as each term is in the PRMS.
“Provisional Adjusted Annual Contract Quantity” or “PAACQ” is as defined in
Clause 10.1.3.
"Quantity Delivered" means the quantity of LNG (expressed in MMBtu) actually
loaded onto an Approved LNG Ship as determined in accordance with Schedule 3.
"Quarterly Statement" is as defined in Clause 7.8.1.
"Reasonable and Prudent Operator" means a Person seeking in good faith to
perform its contractual obligations, and in so doing, and in the general conduct
of its undertaking, exercising that degree of skill, diligence, prudence and
foresight that would reasonably and ordinarily be expected from a skilled and
experienced operator complying with all applicable Laws, International
Standards, and Authorisations, engaged in the same type of undertaking under the
same or similar circumstances and conditions.
"Reference Day" means, in relation to any period for which an interest rate is
to be determined, the first day of that period.
"Representatives" means in respect of any Party, that Person and its Affiliates
and any Person acting on its or their behalf, including directors, officers,
employees and agents, either in private business dealings or in dealings with
the public or government sector, directly or indirectly.


13

--------------------------------------------------------------------------------

EXECUTION VERSION


“Reserves” means the Proved Reserves and Probable Reserves of Natural Gas in the
Gas Supply Area.
“Reserves Certificate” means a certificate provided by an Independent Engineer
expressing its estimate of the Reserves available within the Gas Supply Area at
the time of such certificate.
“Reserves Evaluation” means the process carried out by the Independent Engineer
whereby the Proved Natural Gas Reserves and the Probable Natural Gas Reserves
are reviewed and estimated in accordance with the PRMS.
“Reserves Report” means a report provided by an Independent Engineer with
respect to the results of a Reserves Evaluation and based on the information
from such Reserves Evaluation, showing the Proved Reserves and Probable
Reserves, such Certified Reserves Report being prepared by an Independent
Engineer.
"Round-Down Quantity" is as defined in Clause ‎7.1.4(C).
"Round-Up Quantity" is as defined in Clause ‎7.1.4(A).
"Sanctions Authority" means:
(i)
the United Nations;

(ii)
the United States government;

(iii)
the European Union;

(iv)
the UK government (including the Privy Council);

(v)
the government of the Islamic Republic of Mauritania;

(vi)
the government of the Republic of Senegal; or

(vii)
the respective governmental institutions and agencies of any of the foregoing,

including without limitation, the Office of Foreign Assets Control of the US
Department of Treasury ("OFAC"), the United Nations Security Council and Her
Majesty's Treasury of the United Kingdom.
"Sanctions List" means the Specially Designated Nationals and Blocked Persons
list maintained by OFAC, the Denied Persons List maintained by the US Department
of Commerce, the Consolidated List of Financial Sanctions Targets maintained by
Her Majesty's Treasury, the European Union’s consolidated list of persons,
groups and entities subject to EU financial sanctions, or any other list issued
or maintained by any Sanctions Authority of persons subject to Trade Sanctions
(including investment or related restrictions), each as amended, supplemented or
substituted from time to time.
"Scheduled Downtime" is as defined in Clause 7.1.3(A).
"Scheduled Downtime Quantity" is as defined in Clause 7.1.3(B).
[***]
"Scheduled Loading Quantity" means the quantity of LNG (expressed in MMBtu)
expected to be loaded for a Cargo scheduled for delivery in an Annual Delivery
Programme and/or Specific Delivery Schedule or scheduled for delivery as a
Commissioning Cargo, as stated therein.
"Scheduling Requirements" is as defined in Clause 10.1.1.
"Screen Rate" means the London interbank offered rate administered by
Intercontinental Exchange Benchmark Administration Ltd. (or any other Person
that takes over the administration of that rate) for the relevant currency for
the relevant period displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
(or any replacement Reuters page that displays such rate) or on the appropriate
page of such other information service that publishes such rate from time to
time in place of Reuters.
"Second Extension Term" is as defined in Clause ‎6.2.1(B).
“Second Loading” is as defined in Clause 7.4.1.


14

--------------------------------------------------------------------------------

EXECUTION VERSION


"Second Window Period" is as defined in Clause 5.1.3.
"Seller’s Account" means one or more bank accounts, designated by each of the
Sellers in accordance with Clause ‎12.3.4.
“Seller Event of Default” is as defined in Clause 22.3.
"Seller's Force Majeure" is as defined in Clause ‎16.1.
"Seller Group Event of Default" is as defined in Clause 22.2.
"Seller Group's Annual LNG Production Forecast" is as defined in Clause
10.1.3(H).
"Seller Group's Consents" means, at any time, any and all Authorisations that
are required at that time to allow any Seller or its Affiliates, as the context
may require, to perform its obligations under this Agreement.
[***]
“Seller Group’s Facilities” means the FLNG Facility, the LNG Hub Facilities, the
Loading Terminal and any Future Facilities.
“Seller Group Supply Obligation” means, at any point in time, the amount of (i)
Natural Gas from the Gas Supply Area, and (ii) LNG produced from Natural Gas
produced from the Gas Supply Area required to satisfy the obligations of:
(i)
the Seller Group to supply Natural Gas to any Person from the Gas Supply Area
during the then-current Contract Year and all subsequent Contract Years under
any Natural Gas supply agreements;

(ii)
the Seller Group to supply to the Buyer the AACQ and In Year Surplus Quantities
for the then-current Contract Year and the ACQ for all subsequent Contract
Years; and

(iii)
any Seller to supply to any Firm LNG Buyer from the Gas Supply Area the
applicable firm contract quantities of LNG for the then-current contract year
and all subsequent contract years under sale and purchase agreements with all
such buyers;

"Seller Group’s Representative" means the Person appointed by the Seller Group
in accordance with Clause 3.3 and any successor appointed in accordance with
Clause 3.3 [***] to the .5.
"Seller Group's Surplus Notification" is as defined in Clause 7.3.1.
"Seller Insolvency Event" means an Insolvency Event occurring in respect of any
Seller.
[***]
“Senegal State Share” is as defined in Clause 3.1.1(C).
“Seven Day Rule LNG” means the quantity of LNG scheduled in the Annual Delivery
Programme and Specific Delivery Schedule for a Contract Year and which is
actually delivered by the Seller Group and taken by the Buyer between 1 and 7
January (both dates included) of the immediately following Contract Year (which
Seven Day Rule LNG shall not be considered as having been made available by the
Seller Group and taken by the Buyer in such immediately following Contract
Year).
"SIGTTO" means the Society of International Gas Tanker and Terminal Operators.
“SIRE” means OCIMF’s Ship Inspection and Report Programme.
"Specifications" is as defined in Clause 14.1.
"Specific Delivery Schedule" or “SDS” is as defined in Clause ‎10.4.1.
"St-Louis Owners" means the parties who hold a participating interest in the
St-Louis PSC from time to time, being PETROSEN, BPSIL and KEISL at the date of
this Agreement.
"St-Louis PSC" means the hydrocarbon exploration and production contract
covering the Saint-Louis Offshore Profond Block Contract Area offshore Senegal
dated 17 January 2012 and effective on 19 June 2012 to which PETROSEN, BPSIL and
KEISL are parties at the date of this Agreement.


15

--------------------------------------------------------------------------------

EXECUTION VERSION


"Standard Cubic Foot" or "SCF" means a quantity of Natural Gas which at sixty
degrees Fahrenheit (60°F) and at an absolute pressure of fourteen decimal six
nine six (14.696) pound per square inch and when free of water vapour occupies
the volume of one (1) cubic foot.
"States" means the Islamic Republic of Mauritania and the Republic of Senegal.
“State’s Account” is as defined in Clause 12.3.4.
"Target Period" is as defined in Clause 5.1.1.
"Tax" and "Taxation" means all forms of taxation whether direct or indirect and
whether levied by reference to income, profits, gains, net wealth, asset value,
turnover, added value or other sales tax, and statutory governmental, state,
provincial, local government or municipal imposition duties, contributions,
rates and levies (including any payroll taxes and customs duties), wheresoever
imposed, collected or administered (whether by way of a withholding or deduction
for or on account of tax or otherwise) and in respect of any Person, and all
penalties, charges, costs and interest relating thereto, but excluding any Port
Charges.
“Therm” means one hundred and five million, five hundred and five thousand, five
hundred and sixty (105,505,560) Joules.
"Third Party" means any Person who is (i) not a Party to this Agreement or (ii)
an Affiliate of a Party to this Agreement, or (iii) a joint venture entity set
up by two or more Parties to this Agreement for purposes of exercising rights or
obligations with respect to this Agreement.
[***]
"Third Window Period" is as defined in Clause 5.1.4.
"Trade Sanctions" means any laws or regulations relating to economic or
financial sanctions or trade embargoes or travel bans or related restrictive
measures imposed, administered or enforced from time to time by a Sanctions
Authority.
"Transfer" means, in respect of any Upstream Participating Interest, any sale,
assignment, transfer, relinquishment, withdrawal, forfeiture or other
disposition by a Seller of all or part of such Upstream Participating Interest
and, in respect of such Seller’s LNG SPA Participation, any transfer of its
rights, interests, obligations and liabilities in such LNG SPA Participation
(and references to “Transferred” and “Transferring” shall be construed
accordingly).
“Transfer Date” is as defined in Clause 3.1.5.
“Transferee” is as defined in Clause 3.1.4.
“Transferee Rejection Notice” is as defined in Clause 3.1.4.
“Transferring Proportion” is as defined in Clause 3.1.4.
"Transporter" means Buyer or any Person other than the Buyer who owns, operates
and/or contracts with the Buyer for the purposes of providing and/or operating
an Approved LNG Ship.
"UK" means the United Kingdom of Great Britain and Northern Ireland.
"Upstream Facilities" means the Natural Gas wells and subsea gathering/delivery
facilities, transportation facilities, a floating production, storage and
offloading vessel, a domestic Natural Gas pipeline connection for Mauritania, a
domestic Natural Gas pipeline connection for Senegal, a Feed Gas supply pipeline
and the LNG Hub Facilities, and any other associated facilities that shall be
constructed or have been constructed for the production of Natural Gas from the
Gas Supply Area and the supply of such Natural Gas as Feed Gas to the FLNG
Facility and any Future Facilities.
"Upstream Participating Interest" means, with respect to each Seller, the
undivided interest of such Seller (expressed as a percentage of the total
interests of all of the Seller Group) in the rights and obligations of the Gas
Supply Area, which as of the Effective Date is set out in Clause ‎3.1.1.
“Upstream Transfer” is as defined in Clause 3.1.4.


16

--------------------------------------------------------------------------------

EXECUTION VERSION


"Used Laytime" is as defined in Clause 9.12.3.
“UUOA” means that certain Unitization and Unit Operating Agreement by and among
SMHPM, BPMIL, KEM, PETROSEN, BPSIL and KEISL dated 7 February 2019 for the
Greater Tortue/Ahmeyim field.
[***]
“Wholly Owned Affiliate” means, in respect of any Person, an Affiliate of such
Person all of whose voting share capital is, directly or indirectly, owned by
such Person.
"Winding-Up" of a Person includes the amalgamation, reconstruction,
re-organisation, administration, dissolution, liquidation, merger or
consolidation of such Person or any equivalent or analogous procedure under the
Law of any jurisdiction in which such Person is incorporated, domiciled or
resident, carries on business, or has assets.
1.2
Interpretation

In this Agreement, except to the extent that the context requires otherwise:
1.2.1
references to a law, or to a provision of it, shall be construed, at any
particular time, as including a reference to any modification, extension or
re-enactment of it at any time then in force and to all subordinate legislation
and regulations made from time to time under it;

1.2.2
references to this Agreement include its Schedules, and references to
paragraphs, Clauses, Recitals, Schedules or Appendices are references to such
provisions of this Agreement;

1.2.3
references in the singular shall include references in the plural and vice
versa, words denoting any gender shall include any other gender and words
denoting natural Persons shall include any other Persons;

1.2.4
headings shall be ignored in construing this Agreement;

1.2.5
no Authorisation shall be treated as having been granted for the purposes of
this Agreement unless such Authorisation has been finally granted or issued by
the relevant Competent Authority without such grant or issue being subject to
any appeal or any condition as to its effectiveness;

1.2.6
references to an agreement, deed, instrument, licence, code or other document
(including this Agreement), or to a provision contained in any of these, shall
be construed, at the particular time, as a reference to it as it may then have
been amended, varied, supplemented, modified, suspended, assigned or novated;

1.2.7
references to times of day are to local time at the place where the relevant
right or obligation is to be performed unless otherwise stated;

1.2.8
in computing any period of time under this Agreement the day of the act, event
or default from which such period begins to run shall not be included. Unless
this Agreement provides otherwise, any payment falling due on a non-Business Day
shall be deemed to be due and payable on the next following Business Day;

1.2.9
the language that governs the interpretation of this Agreement is the English
language. All notices to be given by any Party and all other communications and
documentation between the Parties that are in any way relevant to this Agreement
or the performance or termination of this Agreement shall be in the English
language;

1.2.10
a reference to "writing" includes any means of reproducing words in a tangible
and permanently visible form (including facsimile or email transmissions);

1.2.11
a reference to a "day" means a calendar day;

1.2.12
a reference to a "month" means a calendar month;



17

--------------------------------------------------------------------------------

EXECUTION VERSION


1.2.13
a reference to a "year" means a calendar year under the Gregorian calendar;

1.2.14
a reference to "encumbrance" includes without limitation, any claim, mortgage,
pledge, lien, option, charge, assignment by way of security, security interest,
title retention, equitable right, power of sale, usufruct, retention of title,
right of pre-emption, right of first refusal or preferential right or trust
arrangement or any other security agreement or arrangement or other Third Party
right having the effect of security;

1.2.15
a reference to a "judgment" includes any order, injunction, determination, award
or other judicial or arbitral measure in any jurisdiction;

1.2.16
the words "include" and "including" are to be construed without limitation;

1.2.17
a reference to a "Person" includes any person, firm, company, corporation,
Competent Authority, or any association, trust or partnership (whether or not
having separate legal personality) or two or more of the foregoing;

1.2.18
wherever in this Agreement, a matter is stated to be in the “sole discretion” or
“sole opinion” of a Party, to the fullest extent permitted by applicable Law,
the discretion may be exercised by the relevant Party without any justification
and for any or no reason, and the exercise of such discretion shall not be
capable of being challenged in any legal or arbitral proceeding and shall not be
a matter that constitutes a Dispute for the purposes of Clause 23; and

1.2.19
wherever in this Agreement a Party is permitted to “inspect” anything, it is
understood that such Party may act through an independent inspector or through
its Representative.

1.3
Several obligations

All liabilities and obligations of the Sellers under this Agreement shall be
several and not joint and several, and no Seller shall have any liability or
obligation arising out of a breach by another Seller of its obligations,
representations, warranties or undertakings in this Agreement.
1.4
Conflicts

In the event of any inconsistency between the main body of this Agreement and
its Schedules then, unless specified otherwise, the main body of this Agreement
shall prevail to the extent of the inconsistency.
1.5
Rounding of Numbers

For the purposes of this Agreement, rounding shall be done to four (4) decimal
places in accordance with ISO 80000-1:2009(en), Annex B, relating to rules for
the rounding of numbers.



2.
SALE AND PURCHASE

2.1
Sale and Purchase

During the Commissioning Period and the Contract Term, the Seller Group agrees
to make available for delivery and sell to the Buyer or pay damages for if not
made available and the Buyer agrees to take and pay for, or pay damages for if
not taken, LNG at the Delivery Point in accordance with the terms and conditions
of this Agreement.
2.2
Gas Supply Area

2.2.1
Subject to the terms of this Agreement, all LNG produced from the Gas Supply
Area at the FLNG Facility during the Commissioning Period, and the AACQ and the
In Year Surplus Quantity during the remainder of the Contract Term, shall be
tendered for delivery and



18

--------------------------------------------------------------------------------

EXECUTION VERSION


sold by the Seller Group to the Buyer, and shall be taken and paid for, or paid
for if not taken, by the Buyer, in each case in accordance with the terms and
conditions of this Agreement. [***].
2.2.2
    The Parties acknowledge and agree that, prior to the Effective Date, the
Seller Group has furnished to the Buyer a Reserves Certificate evidencing
reserves in the Gas Supply Area, [***] To the extent the Seller Group from time
to time obtains or receives an updated or new Reserves Report or Reserves
Certificate, the Seller Group’s Representative shall, at Seller Group’s expense,
provide the Buyer with a copy of such updated or new Reserves Report or Reserves
Certificate within sixty (60) days of the Seller Group’s receipt thereof. If the
Seller Group obtains a Deliverability Report, the Seller Group’s Representative
shall, at Seller Group’s expense, provide the Buyer with a copy of such
Deliverability Report within sixty (60) days of the Seller Group’s receipt
thereof.



2.2.3
If at any time the Seller Group becomes aware of an event or circumstance
causing a change to the installed facilities or the Deliverability that could
reasonably be expected to materially and negatively impact the Seller Group’s
ability to fulfil the Seller Group Supply Obligation, the Seller Group will
inform the Buyer and discuss with the Buyer an action plan, based on all
available LNG quantities attributable to the Gas Supply Area, to address the
deficiency. If at any time the Buyer becomes aware of an event or circumstance
causing a change to an Approved LNG Ship that could reasonably be expected to
materially and negatively impact the Buyer’s ability to load and take delivery
of LNG, the Buyer will inform the Seller Group and discuss with the Seller Group
an action plan to address the deficiency.

2.2.3(A)
[***]

2.2.4
From time to time and at any time, the Seller Group may, but shall not be
obligated to, make available to the Buyer in satisfaction of its obligations
hereunder LNG that has been produced (i) using Natural Gas from another gas
field within the Block C8 PSC or the St-Louis PSC but outside of the Gas Supply
Area, at the FLNG Facility or the Future GTA Project; and/or (ii) from any other
LNG facility in Mauritania or Senegal, so long as all of the following
conditions are met:

(A)
the Seller Group shall notify the Buyer of the source of such substitute LNG as
soon as reasonably practicable and in any event at least [***] before the
Arrival Window;

(B)
the Seller Group shall reimburse the Buyer for any additional costs the Buyer
incurs in receiving such LNG;

(C)
where such LNG has been produced using Natural Gas from another gas field under
(i) above and/or from another LNG facility in Mauritania or Senegal under (ii)
above, the Seller Group shall not be entitled to assert any rights under Clause
16.1 in respect of any failure to make Natural Gas available from such other gas
field or LNG available from such other LNG facility under this Clause 2.2.4;

(D)
the facilities from which the LNG is delivered to the Buyer shall (i) be
compatible in all respects with the Approved LNG Ships, (ii) comply with the
provisions of Clause 9.4 and 9.5, (iii) have been reviewed and accepted by
Buyer’s marine assurance department, such acceptance not to be unreasonably
withheld or delayed, and the conditions of use



19

--------------------------------------------------------------------------------

EXECUTION VERSION


and facilities manual for such facilities meet the Conditions of Use
Requirements, and (iv) at the time of nomination of such facilities, they are
not subject to or reasonably likely to become subject to, a Force Majeure Event
before the delivery of the substitute LNG;
(E)
the LNG shall comply with the Specifications;

(F)
the receipt of the substitute LNG will not change the Arrival Window or
Scheduled Loading Quantity for the relevant Cargo; and

(G)
such change does not, in the reasonable opinion of the Buyer, affect the Buyer’s
ability to arrive at the Loading Terminal within the Arrival Window and deliver
the LNG at the applicable unloading terminal in accordance with its unloading
schedule.

Notwithstanding the above, the Seller Group shall not have the right to make
available LNG that has been produced using Natural Gas from another gas field
and/or LNG from any other LNG facility in Mauritania or Senegal if the
commissioning of such other gas field or LNG facility has not been completed at
the time of such notification under Clause 2.2.4(A) above.
[***]
2.3
Third-Person Natural Gas or LNG Sales

Without prejudice to Clause 2.2.1, the Seller Group and any individual Seller
shall have the right to sell Natural Gas and/or LNG produced from Natural Gas
produced from the Gas Supply Area to any Person, provided that neither the
Seller Group nor any individual Seller shall enter into any agreement with any
Person for the sale of Natural Gas and/or LNG produced from Natural Gas produced
from the Gas Supply Area if the effect of such sale would result in the Reserves
or Deliverability, based on the most recent information available to the Seller
Group in respect of Reserves, Deliverability, the capacity of the GTA Project
and Future GTA Project, including information in the latest Reserves Report or
Reserves Certificate, and Deliverability Report (if one is prepared) (“Latest
Reserves and Deliverability Information”), being insufficient to meet the Seller
Group Supply Obligation. Before entering into any additional commitment of
Natural Gas and/or LNG produced from Natural Gas produced from the Gas Supply
Area, the Seller Group shall furnish such most recent information to the Buyer.
[***]
2.4
Destination of LNG

After taking delivery of LNG at the Delivery Point under this Agreement, the
Buyer shall have the unfettered right thereafter to transport and/or deliver
such LNG to any port and to any buyer in its sole discretion, provided that the
Buyer’s deliveries to such country or buyer would not be in contravention of any
Laws and/or Trade Sanctions applicable to the Seller Group or the Buyer,
provided further that with respect to Trade Sanctions adopted by the States of
Mauritania or Senegal, compliance by the Buyer shall be subject to the Buyer
first having received written notification of such Trade Sanctions from the
Seller Group or from the Competent Authorities in Mauritania or Senegal, as
applicable, prior to taking delivery of the LNG.



3.
SELLER GROUP

3.1
LNG SPA Ownership

3.1.1
(A)    As at the Effective Date, each Seller’s respective Upstream Participating
Interest is as follows:



20

--------------------------------------------------------------------------------

EXECUTION VERSION


(i)
SMHPM: seven per cent (7%);

(ii)
BPMIL: twenty-nine decimal six, two, two, two per cent (29.6222%);

(iii)
KEM: thirteen decimal three, seven, seven, eight per cent (13.3778%);

(iv)
PETROSEN: ten per cent (10%);

(v)
BPSIL: twenty-six decimal six, six, six, seven per cent (26.6667%); and

(vi)
KEISL: thirteen decimal three, three, three, three per cent (13.3333%)

(B)
Subject to the following sentence of this Clause 3.1.1(B), the share of LNG
committed for sale under this Agreement to which the Islamic Republic of
Mauritania is entitled under the Block C8 PSC (“Mauritania State Share”) will be
taken in cash (as described in Article 10.6 of the Block C8 PSC) by the Islamic
Republic of Mauritania, and will therefore be sold under this Agreement by
SMHPM, BPMIL and KEM pro rata to their Upstream Participating Interests under
the Block C8 PSC.  The Islamic Republic of Mauritania may make an election, by
notice in writing issued by the Minister to SHMPM, BPMIL and KEM at any time
within [***] after the Effective Date, to take the Mauritania State Share in
kind under the Block C8 PSC (as described in Article 10.5 of the Block C8 PSC). 
In such case, the Mauritania State Share shall thereafter be sold by SMHPM, from
the effective date of the Minister’s notice, and the LNG SPA Participations
below shall be adjusted accordingly with effect from the date of the Minister’s
notice.  The Seller Group shall notify the Buyer promptly following receipt of
the Minister’s notice, together with the adjusted LNG SPA Participations. [***]

(C)
Subject to the following sentence of this Clause 3.1.1(C), the share of LNG
committed for sale under this Agreement to which the Republic of Senegal is
entitled under the St-Louis PSC (“Senegal State Share”) will be taken in cash
(as described in Article 22.8 of the St-Louis PSC) by the Republic of Senegal,
and will therefore be sold under this Agreement by PETROSEN, BPSIL and KEISL pro
rata to their Upstream Participating Interests under the St-Louis PSC.  The
Republic of Senegal may make an election, by notice in writing issued by the
Minister to PETROSEN, BPSIL and KEISL at any time within [***] days after the
Effective Date, to take the Senegal State Share in kind under the St-Louis PSC
(as described in Article 22.8 of the St-Louis PSC).  In such case, the Senegal
State Share shall thereafter be sold by PETROSEN, from the effective date of the
Minister’s notice, and the LNG SPA Participations below shall be adjusted
accordingly with effect from the date of the Minister’s notice.  The Seller
Group shall notify the Buyer promptly following receipt of the Minister’s
notice, together with the adjusted LNG SPA Participations. [***]

(D)
As at the Effective Date, each Seller’s respective LNG SPA Participation is as
follows:

(i)    SMHPM: seven per cent (7.0%);
(ii)    BPMIL: twenty-nine decimal six, two, two, two per cent (29.6222%);
(i)
KEM: thirteen decimal three, seven, seven, eight per cent (13.3778%);

(ii)
PETROSEN: ten per cent (10%);

(iii)
BPSIL: twenty-six decimal six, six, six, seven per cent (26.6667%); and

(iv)
KEISL: thirteen decimal three, three, three, three per cent (13.3333%).

The Sellers identified above, together with the Republic of Senegal and the
Islamic Republic of Mauritania, together represent 100% of the parties with an
entitlement to production of Natural Gas from the Gas Supply Area.


21

--------------------------------------------------------------------------------

EXECUTION VERSION


3.1.2
Each Seller confirms that its respective LNG SPA Participation is identical to
its respective Upstream Participating Interest as at the Effective Date, on the
basis that the Mauritania State Share is taken in cash by the Islamic Republic
of Mauritania as described in Clause 3.1.1(B) and the Senegal State Share is
taken in cash by the Republic of Senegal as described in Clause 3.1.1(C) above.
If the Islamic Republic of Mauritania and/or the Republic of Senegal elect to
take their share in kind pursuant to Clause 3.1.1(B) or Clause 3.1.1(C), the LNG
SPA Participations shall be adjusted accordingly and may thereafter vary from
time to time in accordance with the production-sharing mechanisms of the Block
C8 PSC and the St-Louis PSC, provided always that the aggregate LNG SPA
Participations shall equal one hundred percent (100%). The Parties further
acknowledge that the Upstream Participating Interests may be adjusted from time
to time pursuant to redetermination carried out under the terms of the ICA and
UUOA, provided always that the aggregate Upstream Participating Interests shall
equal one hundred percent (100%). The Seller Group's Representative shall
promptly notify the Buyer of any change to the LNG SPA Participations which may
occur from time to time pursuant to such redeterminations and/or in accordance
with the terms of the C-8 PSC and/or the St-Louis PSC. For the avoidance of
doubt, any such change to LNG SPA Participations shall not require the consent
or approval of the Buyer.

3.1.3
No Seller shall Transfer all or any part of its Upstream Participating Interest
other than together with a corresponding Transfer of its LNG SPA Participation.
For the avoidance of doubt, and subject to Clause 24 and each Seller’s
compliance with Clause 3.1.4, any Transfer of an Upstream Participating Interest
shall not require the consent of the Buyer.

3.1.4
If any Seller (a “Transferring Seller”) intends to Transfer all or any part of
its Upstream Participating Interest and a corresponding part of its LNG SPA
Participation (such corresponding part of its LNG SPA Participation being the
“Transferring Proportion”) to any Person (such Person being the “Transferee”,
and such Transfer being an “Upstream Transfer”), then:

(A)
the Transferring Seller agrees to notify the Buyer prior to the completion of
such Upstream Transfer, which notice shall specify the Upstream Participating
Interest proposed to be Transferred and reasonable details of the Transferee;
and

(B)
if the proposed Transferee:

(1)
is a Seller prior to the date of the Upstream Transfer, then upon completion of
the Upstream Transfer the Transferring Seller shall procure that such Transferee
shall enter into a deed of novation with such Transferring Seller in the form
set out in Schedule 9, pursuant to which such Transferee agrees to assume all of
the liabilities, duties and obligations of the Transferring Seller in respect of
the Transferring Proportion (the “Deed of Novation”); or

(2)
is not a Seller prior to the date of the Upstream Transfer, then the
Transferring Seller shall procure that such Transferee shall provide the Buyer
with such information as may be required by the Buyer (acting reasonably) as
part of the Buyer’s customary “know your customer” and similar due diligence
procedures (the “Due Diligence Requests”) [***]



22

--------------------------------------------------------------------------------

EXECUTION VERSION


3.1.5
With effect from the date that the relevant Upstream Transfer and Deed of
Adherence or Deed of Novation become effective (the “Transfer Date”):

(A)
the LNG SPA Participations of the Sellers under this Agreement shall be
automatically amended in order to reflect the Transfer of the Transferring
Proportion from the Transferring Seller to the Transferee;

(B)
the Transferee shall enjoy all rights arising out of or in respect of the
Transferring Proportion and shall have the right to enforce its rights under
this Agreement in respect of the Transferring Proportion and pursue all claims
and demands (future or existing) whatsoever arising out of or in respect of the
Transferring Proportion arising before, on or after to the Transfer Date;

(C)
the Transferee shall assume all the liabilities, duties and obligations of the
Transferring Seller of every description in respect of the Transferring
Proportion, whether deriving from contract, common law, statute or otherwise,
whether arising before, on or after the Transfer Date, actual or contingent,
ascertained or unascertained or disputed and agrees to perform all the duties
and to discharge all the liabilities and obligations of the Transferring Seller
in respect of the Transferring Proportion and to be bound by the terms and
conditions of this Agreement in every way as if the Transferee was an original
Party to this Agreement in place of the Transferring Seller in respect of the
Transferring Proportion;

(D)
the Transferring Seller shall have no further liabilities, duties and
obligations of any description, whether deriving from contract, common law,
statute or otherwise, whether arising before, on or after the Transfer Date,
actual or contingent, ascertained or unascertained or disputed, owing to the
Buyer and arising out of or in respect of the Transferring Proportion; and

(E)
the Buyer shall have no further liabilities, duties and obligations of any
description, whether deriving from contract, common law, statute or otherwise,
whether arising before, on or after the Transfer Date, actual or contingent,
ascertained or unascertained or disputed, owing to the Transferring Seller and
arising out of or in respect of the Transferring Proportion.



3.1.6
The Buyer agrees to perform all its duties and to discharge all its obligations
under this Agreement in respect of the Transferring Proportion and to be bound
by all the terms and conditions of this Agreement in every way as if the
Transferee was an original Party to this Agreement in place of the Transferring
Seller in respect of the Transferring Proportion.



3.2
Seller Group’s Relationship

3.2.1
Each Seller confirms that this Agreement is not intended to create and shall not
be construed as creating, between each or any members of the Seller Group, a
partnership, joint venture or association or any fiduciary obligations
whatsoever.

3.2.2
Unless otherwise expressly provided in this Agreement, all rights, interests,
obligations and liabilities of the Seller Group in and under this Agreement
shall be held (in the case of rights and interests) or owed (in the case of
obligations and liabilities) by each Seller severally, and not joint and
severally, in proportion to their respective LNG SPA Participations.



23

--------------------------------------------------------------------------------

EXECUTION VERSION


3.2.3
Pursuant to this Clause ‎3.2:

(A)
except to the extent provided in Clause 3.3.3, the rights, obligations and
liabilities of each Seller under this Agreement shall be exercised through the
Seller Group’s Representative; and

(B)
acts or omissions of the Seller Group’s Representative in accordance with Clause
‎3.3.2 shall be deemed to be acts or omissions of each Seller in its LNG SPA
Participation, except in respect of any matters specifically referred to in
Clause 3.3.3.

3.3
Seller Group’s Representative

3.3.1
The Seller Group hereby nominates an unincorporated venture of BPMIL and BPSIL
to act as the Seller Group’s Representative for the purposes of this Agreement.

3.3.2
Except as provided in Clause 3.3.3, each Seller hereby irrevocably:

(A)
appoints the Seller Group’s Representative as its sole representative for the
purposes of administering this Agreement and any Acceptable Credit Support and
for the purposes of sending on behalf of the Seller Group and receiving all
notices and invoices in relation to this Agreement and any Acceptable Credit
Support;

(B)
confirms that the Seller Group’s Representative shall act as the sole and
exclusive representative of each Seller within the scope of the authority under
this Agreement for the purposes of this Agreement and any Acceptable Credit
Support provided by the Buyer; and

(C)
subject to Clause 3.3.3, confers full authority on the Seller Group’s
Representative to perform all acts, matters and things which this Agreement
requires or permits the Seller Group or the Seller Group’s Representative to
perform,

until the date (if any) on which the Seller Group’s Representative is replaced
in accordance with Clause 3.3.5.
3.3.3
    [***]

(A)
[***]

(B)
[***]

(C)
[***]

(D)
[***]

(E)
[***]

(F)
[***]

(G)
[***]

(H)
[***]



3.3.4
Except as the Sellers may otherwise specify by joint notice to the Buyer signed
by a duly authorised representative of each Seller, each of the matters in
Clauses 3.3.3 may only be performed by the Sellers individually or collectively
as applicable.



24

--------------------------------------------------------------------------------

EXECUTION VERSION


3.3.5
Each Seller agrees with the Buyer not to replace the Seller Group’s
Representative without the Seller Group giving not less than fifteen (15) days
prior written notice to the Buyer of the replacement Seller Group’s
Representative. The Seller Group’s Representative shall have no liability to the
Buyer for its acts, omissions or things done in its capacity as the Seller
Group’s Representative, provided always that each Seller shall remain liable to
the Buyer severally in proportion to its respective LNG SPA Participation for
any acts or omissions of the Seller Group’s Representative under this Agreement
as if those acts or omissions were those of the Seller Group.

3.3.6
The Buyer may not take any proceedings against any officer, employee or agent of
the Seller Group’s Representative in respect of any claim it might have against
the Seller Group’s Representative in its performance of (or in respect of any
act or omission of any kind by that officer, employee or agent in undertaking
such performance of the Seller Group’s Representative under) this Agreement and
any officer, employee or agent of the Seller Group’s Representative may rely on
this Clause ‎3.3.6.

3.3.7
Nothing in this Agreement constitutes the Seller Group’s Representative as a
trustee or fiduciary of any other Person.




4.
EFFECTIVE DATE AND REPRESENTATIONS AND WARRANTIES

4.1
Effective Date

The provisions of this Agreement shall become effective upon the date of final
signature by all Parties and both States (the “Effective Date”).
4.2
Representations and Warranties

Each Party hereby represents and warrants to the other Parties that as of the
Effective Date:
4.2.1
it is an entity duly organised, validly existing and in good standing under the
Laws of the jurisdiction of its organisation;

4.2.2
it has full power and authority to enter into and perform its obligations under
this Agreement;

4.2.3
the actions necessary to authorise the execution and delivery of this Agreement
and the performance of its obligations under this Agreement have been duly
taken;

4.2.4
this Agreement has been duly executed and delivered by its duly authorised
officer or other representative and constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent such
enforceability may be affected by applicable bankruptcy, reorganisation,
insolvency, moratorium or other similar Laws affecting creditors' rights
generally, and except that the availability of equitable remedies is subject to
judicial discretion;

4.2.5
no consent or approval of any Person is required in connection with the
execution, delivery and performance of this Agreement by it; and

4.2.6
the execution, delivery and performance of this Agreement does not violate its
organisational documents or any material agreement or any applicable Laws by
which it or its assets are bound.




5.
COMMISSIONING

5.1
Commissioning Start Date and Commissioning Period



25

--------------------------------------------------------------------------------

EXECUTION VERSION


Following the completion of the construction of the FLNG Facility, the Seller
Group shall procure the commissioning and testing of the FLNG Facility during
the period commencing on the Commissioning Start Date and ending on the day
before the Commercial Operations Date (the "Commissioning Period"). The
Commissioning Start Date shall be determined in accordance with the following
provisions of this Clause ‎5.1.
5.1.1
The Commissioning Start Date is expected to occur during the period commencing
on [***] (the "Target Period").

5.1.2
The Seller Group’s Representative shall notify the Buyer at least one hundred
and eighty (180) days prior to the first day of the Target Period of a ninety
(90) day period within the Target Period during which the Seller Group intends
the Commissioning Start Date to occur (the "First Window Period").

5.1.3
The Seller Group’s Representative shall notify the Buyer at least ninety (90)
days prior to the first day of the First Window Period of a thirty (30) day
period within the First Window Period during which the Seller Group intends the
Commissioning Start Date to occur (the "Second Window Period").

5.1.4
The Seller Group’s Representative shall notify Buyer at least thirty (30) days
prior to the first day of the Second Window Period of a fifteen (15) day period
within the Second Window Period during which the Seller Group intends the
Commissioning Start Date to occur (the "Third Window Period").

5.1.5
The Seller Group’s Representative shall notify the Buyer at least fifteen (15)
days prior to the first day of the Third Window Period of the day within the
Third Window Period that shall be the Commissioning Start Date.

5.1.6
The Seller Group’s Representative shall provide to the Buyer the following
information, and any updates to such information, following receipt of such
information from the LNG Hub Facilities Operator:

(A)
any changes to the date (previously notified pursuant to the foregoing
provisions of this Clause ‎5.1) on which the Commissioning Start Date is
expected to occur; and

(B)
the quantities of LNG (in cubic metres and MMBtu) expected to be produced and
made available for delivery during the Commissioning Period.

5.1.7
In the event that the Seller Group’s Representative fails to give any notice
provided for herein by the applicable deadline date for giving such notice, the
Seller Group shall be deemed to have notified the date or period, as applicable,
which is the latest possible such date or period falling within the relevant
window period.

5.1.8
Without prejudice to the above provisions in this Clause 5.1, no later than
twenty (20) days following the Effective Date, the Seller Group’s Representative
shall provide the Buyer with a copy of the project schedule, following which it
shall provide monthly updates to the schedule (each a “Monthly Project Update”).
The project schedule and the Monthly Project Updates shall include Seller
Group’s non-binding estimates for (i) the Commissioning Start Date, (ii) the
matters described in Clauses 5.1.6(B) and 5.2.1(B); and (iii) after the Seller
Group takes a final investment decision on the Future Facilities, which shall be
promptly notified by the Seller Group to the Buyer, the Future Facilities
Commissioning Start Date and Future Facilities Commercial Operations Date. In
addition, each monthly update shall provide progress reporting measurements and
metrics, a summary of activities and accomplishments from the last Monthly
Project Update, planned activities for the upcoming reporting period and any
issues that could impact on the schedule.

5.2
Commercial Operations Date



26

--------------------------------------------------------------------------------

EXECUTION VERSION


5.2.1
The Seller Group shall use reasonable endeavours to procure that the Commercial
Operations Date occurs as soon as reasonably practicable following the
Commissioning Start Date and shall, on or before the Commissioning Start Date
and from time to time thereafter, notify and update the Buyer of the Seller
Group's estimates of the following:

(A)
the matter described in Clause 5.1.6(B); and

(B)
the date on which the Commercial Operations Date is expected to occur.

5.2.2
[***]

5.2.3
[***]

5.2.4
The Seller Group’s Representative shall notify the Buyer in writing of the LOA
Commercial Operations Date.

5.3
Commissioning Cargoes

5.3.1
The Seller Group shall offer to the Buyer all LNG cargoes which are produced
from the FLNG Facility and which are made available to the Seller Group during
the Commissioning Period (each a "Commissioning Cargo"), and the Buyer shall
take each Commissioning Cargo at the applicable Commissioning Period Price.
[***]

5.3.2
The Seller Group and the Buyer shall promptly co-operate and exchange
information relating to all relevant HAZOP and risk management activities
specific to the commissioning of the FLNG Facility and LNG Hub Facilities that
affect Cargo loading operations and interfaces with an Approved LNG Ship

5.3.3
No later than sixty (60) days before the start of the Second Window Period, the
Seller Group’s Representative shall provide the Buyer with a draft operational
plan for the safe and efficient loading of the first Commissioning Cargo. The
plan shall reflect information exchanged under Clause 5.3.2. No later than
forty-five (45) days prior to the start of the Arrival Window for the first
Commissioning Cargo and, at the Buyer’s request, subsequent Commissioning
Cargoes, the Seller Group’s Representative, the Buyer, the LNG Hub Facilities
Operator and the operator of the Approved LNG Ship onto which the Buyer proposes
to load the Commissioning Cargo shall meet to discuss and agree the final
version of such operational plan for the first Commissioning Cargo and
subsequent Commissioning Cargoes as applicable.

5.3.4
The Seller Group shall use reasonable endeavours to provide the Buyer with as
much advance notice as is reasonably practicable of each Commissioning Cargo and
shall in any event give notice in accordance with this Clause 5.3.4 no later
than [***] days prior to the start of the Arrival Window for such Commissioning
Cargo. In each notice to the Buyer identifying a Commissioning Cargo, the Seller
Group’s Representative shall specify for such Commissioning Cargo:

(A)
the Arrival Window;

(B)
the expected loading rate and any operational circumstances which may affect the
FLNG Facility, the LNG Hub Facilities or the loading operations;

(C)
for information purposes only, the expected laytime (without amending the
Allowed Laytime) for such Commissioning Cargo;

(D)
the Scheduled Loading Quantity which shall be:

(1)
[***]

(2)
for each subsequent Commissioning Cargo, a quantity required to fully load an
Approved 174 LNG Ship or an Approved 155 LNG



27

--------------------------------------------------------------------------------

EXECUTION VERSION


Ship, at the Buyer’s election, unless otherwise agreed between Buyer and Seller
Group (acting reasonably),
each being the “Commissioning Cargo Quantity”, as applicable.
The Buyer shall use reasonable endeavours to provide the Seller Group with as
much advance notice as is reasonably practicable of the name of the Approved LNG
Ship for each Commissioning Cargo and shall in any event give notice no later
than [***] prior to the start of the Arrival Window for such Commissioning
Cargo. This provision shall be without prejudice to the Buyer’s right to replace
the Approved LNG Ship with a substitute Approved LNG ship in accordance with
Clause 10.5.6.
5.3.5
For each Commissioning Cargo satisfying the conditions of Clause 5.3.4, subject
to Clauses 5.3.8 and 5.3.9, the Seller Group shall make such LNG available for
delivery at the Delivery Point, and the Buyer shall take and pay for, or pay
damages for if not taken, such Commissioning Cargo, at the time specified in
such notice and pursuant to the other terms of this Agreement.

5.3.6
If the Seller Group or the Buyer requests any changes in respect of a
Commissioning Cargo, the Parties shall use reasonable endeavours to agree to
such changes.

5.3.7
For the avoidance of doubt, subject to Clause 5.3.1, the Seller Group is not
obliged to make available to the Buyer any minimum number of Commissioning
Cargoes [***].

5.3.8
[***]

(A)
[***]

(B)
[***]

5.3.9
[***]

(A)
[***]

(B)
[***]

(C)
[***]

(D)
[***]


6.
DURATION

6.1
Initial Term

This Agreement shall enter into force and effect on the Effective Date and shall
continue in force and effect up to the date which is the earlier of (i) the
[***] anniversary of the Commercial Operations Date, (ii) the [***] “Commercial
Operations Date Anniversary” as defined in and pursuant to the FLNG Lease and
Operate Agreement, which shall be advised by Seller Group to the Buyer; and
(iii) 31 December [***], subject to Clause ‎6.2 and unless terminated earlier in
accordance with the provisions of this Agreement.
6.2
Extension of Contract Term

6.2.1
Notwithstanding Clause ‎6.1, but subject to Clause 5.2.3, the Seller Group may,
in its sole discretion, elect to extend the term of this Agreement in accordance
with this Clause ‎6.2.

(A)
Not less than [***] before the expiry of the Initial Term, the Seller Group may,
at its sole discretion, give notice to the Buyer that the term of this Agreement
shall be extended up to the date which is [***] after the end of the Initial
Term



28

--------------------------------------------------------------------------------

EXECUTION VERSION


and upon delivery of such notice the term of this Agreement shall be so extended
commencing on the day immediately following the day on which the Initial Term
would otherwise have ended (the "First Extension Term").
(B)
Not less than[***] before the expiry of the First Extension Term, the Seller
Group may, at its sole discretion, give notice to the Buyer that the term of
this Agreement shall be extended up to the date which is the [***] after the end
of the First Extension Term and upon delivery of such notice the term of this
Agreement shall be so extended commencing on the day immediately following the
day on which the First Extension Term would otherwise have ended (the "Second
Extension Term").

(C)
The Parties understand and agree that the Contract Price applicable during the
First Extension Term and the Second Extension Term will be determined in
accordance with Clause 11.6.

6.3
Notwithstanding the provisions of Clause ‎6.2, in no circumstances may the
Contract Term extend beyond the end of the Second Extension Term, if applicable,
unless otherwise agreed between the Parties.

6.4
Make-up Extension

[***] in no circumstances shall the Buyer be entitled to extend the Contract
Term to enable the Buyer to take as Make-Up Quantities any amounts that have
accrued at the expiry of such Contract Term.



7.
QUANTITIES

7.1
Annual Contract Quantity

7.1.1
The annual contract quantity of LNG in respect of each full Contract Year shall
be [***] MMBtu (the "ACQ"), which is equivalent to [***] tonnes per annum in
accordance with the relevant heating value of the LNG. If a Contract Year
contains less than three hundred and sixty-five (365) days, the ACQ shall be
adjusted by the same proportion as the proportion to which the number of days in
such Contract Year bears to the number of days in the corresponding calendar
year.

7.1.2
[***]

(A)
[***]

(B)
[***]

(C)
[***]

(D)
[***]

(E)
[***]

(F)
[***]

(G)
[***]

(H)
Any Cargo Deliver or Pay Obligation or Cargo Take or Pay Obligation arising in
respect of any quantities to be delivered to Buyer under Clause 7.1.2(D) shall
be determined by reference to a blended Cargo Deliver or Pay Price or Cargo Take
or Pay Price calculated by reference to the proportionate share of the Cargo to
be priced at the Base Contract Price and the proportionate share of the Cargo to
be priced at [***].



29

--------------------------------------------------------------------------------

EXECUTION VERSION


(I)
The Buyer shall have the right to cause a Third Party auditor to verify any
calculations of quantities of LNG or entitlements described in this Clause 7.1.2
in accordance with Clause 19.3.



7.1.3
Scheduled Downtime

(A)
In respect of any Contract Year, the Seller Group may notify the Buyer that the
receipt, treatment and liquefaction of Feed Gas by, and storage and offloading
of LNG from, the FLNG Facility and/or the Future Facilities is to be temporarily
halted, reduced, curtailed or otherwise modified for the purposes of:

(1)
maintaining the Upstream Facilities; and/or

(2)
maintaining the FLNG Facility, the LNG Hub Facilities and the Future Facilities,

("Scheduled Downtime"), provided such Scheduled Downtime shall not exceed [***].
(B)
Such Scheduled Downtime shall be notified by the Seller Group’s Representative
to the Buyer by the time required in Clause 10.1.3(C) and shall indicate the
operational reasons and the reduction to the ACQ in such Contract Year (the
"Scheduled Downtime Quantity").



7.1.4
Round-Up/Round-Down Quantities

(A)
[***]

(B)
[***]

(C)
[***]

7.2
Adjusted Annual Contract Quantity

The quantity of LNG to be sold by Seller Group and to be taken by the Buyer in
respect of each Contract Year shall be the Adjusted Annual Contract Quantity
("AACQ"), expressed in MMBtu, which shall be calculated as the sum in such
Contract Year of:
7.2.1
the ACQ for such Contract Year:

plus
(A)
[***]

(B)
[***]

less any:
(C)
[***]

(D)
[***]

(E)
[***]

(F)
any Scheduled Downtime Quantity notified in accordance with Clause 7.1.3 and
Clause 10.1.3; and

(G)
[***]



30

--------------------------------------------------------------------------------

EXECUTION VERSION


7.3
Surplus Quantities

7.3.1
If, at any time during a Contract Year prior to the Future Facilities Commercial
Operations Date, the Seller Group wish to produce a quantity of LNG in such
Contract Year from the FLNG Facility in excess of the AACQ applicable to such
Contract Year (such excess LNG quantity being an "Offered In Year Surplus
Quantity"), then the Seller Group’s Representative shall promptly notify the
Buyer, in accordance with Clause 10.5, of:

(1)
[***]

(2)
[***]

(3)
[***]

(4)
[***]

(such notice a "Seller Group's Surplus Notification"). .
7.3.2
Acceptance of Offered In Year Surplus Quantities

(A)
If the Seller Group’s Surplus Notification meeting the quantity requirements
under Clause 7.3.1(1) is received by the Buyer at least [***] prior to the start
of the proposed Arrival Window and inclusion of the Offered in Year Surplus
Quantity into the Annual Delivery Program or Specific Delivery Schedule does not
require any consequent change to the ADP or SDS [***], the Buyer shall be deemed
to have accepted the Offered In Year Surplus Quantity.

(B)
If the Seller Group’s Surplus Notification meeting the quantity requirements
under Clause 7.3.1(1) is received by the Buyer less than [***] prior to the
start of the proposed Arrival Window or requires any consequent change to the
ADP or SDS [***], the Buyer shall use reasonable endeavours to accept the
Offered In Year Surplus Quantity and shall notify the Seller Group pursuant to
Clause 10.5.4 if it can accept the Offered In Year Surplus Quantity offered in
the Seller Group’s Surplus Notification.

(C)
If the Seller Group’s Surplus Notification meets the quantity requirements under
Clause 7.3.1(2), the Buyer shall use reasonable endeavours to accept the Offered
In Year Surplus Quantity, and shall notify the Seller Group pursuant to Clause
10.5.4 if it can accept such quantity.

(D)
If the Seller Group’s Surplus Notification meets the quantity requirements under
Clause 7.3.1(3), the Buyer may accept the Offered In Year Surplus Quantity in
its sole discretion, and shall notify the Seller Group pursuant to Clause 10.5.4
if it can accept such quantity.

If the Buyer does not accept the quantity notified by the Seller Group in Clause
7.3.2(B), 7.3.2(C) or in Clause 7.3.2(D), the Seller Group may dispose of such
quantity of LNG in its sole discretion.
7.3.3
If the Seller Group’s Surplus Notification is deemed accepted or accepted by the
Buyer pursuant to Clause 7.3.2, the Seller Group shall tender for delivery and
pay damages for if not delivered such surplus quantity (“In Year Surplus
Quantity”), and the Buyer shall take and pay for, or pay damages for if not
taken, such In Year Surplus Quantity in accordance with the terms of this
Agreement at the applicable [***].

7.3.4
If the Buyer is unable to accept delivery of such Offered In Year Surplus
Quantity pursuant to Clauses 7.3.2(B) or 7.3.2(C), or does not accept delivery
of such Offered In Year Surplus pursuant to Clause 7.3.2(D), it shall notify the
Seller Group in accordance with Clause 10.5.4 within [***] of its receipt of the
Seller Group's Surplus Notification



31

--------------------------------------------------------------------------------

EXECUTION VERSION


and the Buyer will not be required to take or pay for such Offered In Year
Surplus Quantity and the Seller Group shall be entitled to offer the Offered In
Year Surplus Quantity specified in such Seller Group's Surplus Notification to
any Third Party.
7.3.5
[***]

7.4
Buyer's Obligation to Take or Pay

7.4.1
If, in respect of a Commissioning Cargo or a Cargo scheduled during the Contract
Term, for any reason other than:

(A)
a Buyer's Force Majeure;

(B)
a Seller's Force Majeure;

(C)
Adverse Weather;

(D)
Buyer's rejection of the relevant Cargo in accordance with Clause 14;

(E)
for fault of the FLNG Provider, the FLNG Facility Operator, an EPC contractor or
sub-contractor engaged on the construction of the Seller Group’s Facilities, or
the Seller Group or the LNG Hub Facilities Operator or the owner or crew of the
FLNG Facility and/or the LNG Hub Facilities [***] in each case not excused by
the terms of this Agreement;

(F)
[***]

the Buyer:
(1)
notifies the Seller Group that it will not take such Cargo;

(2)
fails to (or earlier notifies the Seller Group that it will fail to) tender a
Notice of Readiness within [***] hours after the end of the Arrival Window; or

(3)
fails to take delivery of all or any part of the Commissioning Cargo Quantity
notified in accordance with Clause 5.3.4 or the Scheduled Loading Quantity, as
applicable, within [***] hours after the end of Permitted Time, provided that
where a Notice of Readiness is tendered within [***] hours after the end of the
Arrival Window, the [***]hour period (after the end of Permitted Time) shall be
reduced by “x”, where, for the purpose of this clause, “x” means the number of
hours after the end of the Arrival Window that the Notice of Readiness is
tendered,

then, unless otherwise agreed by the Parties in respect of alternative delivery
arrangements for the Cargo within [***] hours of the event specified in Clauses
7.4.1(1), (2) or (3) occurring (using reasonable endeavours to do so), the
Seller Group shall have the right to, as applicable, cancel or stop the loading
of the Cargo and require the Approved LNG Ship to depart from the LNG Hub
Facilities. [***] the Seller Group shall invoice the Buyer, in accordance with
Clause ‎12.2.1, an amount equal to the difference between the Commissioning
Cargo Quantity notified in accordance with Clause 5.3.4(D) or the Scheduled
Loading Quantity, as applicable, for the relevant Cargo and the quantity loaded
(if any) (a "Cargo Take or Pay Quantity") multiplied by the applicable Contract
Price in effect at the start of the Arrival Window for such Cargo (the "Cargo
Take or Pay Price"). Where a Cargo contains quantities to be priced at both the
Base Contract Price and [***], a blended Take or Pay Price calculated based on
the proportionate share of the Cargo to be priced at the Base Contract Price and
the proportionate share of the Cargo to be priced at the [***] shall apply for
the purpose of this Clause 7.4.1. The Buyer shall pay such amount so invoiced in
accordance with Clause ‎12.3.2. The Cargo Take or Pay Quantity multiplied by the
Cargo Take or Pay Price shall be the "Cargo Take or Pay Obligation".


32

--------------------------------------------------------------------------------

EXECUTION VERSION


7.4.2
The Parties hereby acknowledge and agree that the Cargo Take or Pay Obligation
shall be in the nature of damages and shall be the Seller Group's sole and
exclusive remedies in damages or otherwise for failure by the Buyer to take such
Cargo and, taking into account the Seller Group’s right to offer such LNG to any
Third Party and the Buyer’s right to any resulting Make-Up Quantities,
represents a proportionate protection of the legitimate interests of the Seller
Group in connection with the applicable Cargo Take or Pay Quantity.

7.4.3
The [***] hour period in Clauses 7.4.1(2) and the[***] hour period after the
Permitted Time in Clause 7.4.1(3) shall become [***] on and after the Future
Facilities Commercial Operations Date.

7.5
Make-Up

7.5.1
Subject to this Clause 7.5, during the Contract Term the Buyer shall be entitled
to take, and the Seller Group shall deliver, any Cargo Take or Pay Quantity that
the Buyer has paid for pursuant to Clause 7.4, as a "Make-Up Quantity". [***]

7.5.2
Any Make-Up Quantity shall be taken by the Buyer in the chronological order in
which it was originally accrued, in any subsequent Contract Year during the
Contract Term and shall be notified by the Buyer to the Seller Group’s
Representative in accordance with Clause 10.1.4.

7.5.3
[***]

(A)
[***]

(B)
[***]

(C)
[***]

7.5.4
Following delivery of any Make-Up Quantity, the Seller Group [***]

7.5.5
If the Buyer fails to take a Make-Up Quantity scheduled in the Specific Delivery
Schedule for reasons other than a Force Majeure Event or the fault of the Seller
Group (excluding authorized actions of the Seller Group in response to a Buyer
default) such Make-Up Quantity shall be treated as delivered, taken and paid
for, for the purposes of this Agreement and the Buyer shall have no further
rights with respect thereto, and Seller Group shall have no obligation to refund
any payments made for such Cargo Take or Pay Obligation.

7.5.6
If the Seller Group fails to make available or the Buyer fails to take a Make-Up
Quantity scheduled in the Specific Delivery Schedule by reason of a Force
Majeure Event, neither Party shall have any liability to the other Party
therefor and the Buyer’s right to such Make-Up Quantity shall be re-instated and
the Buyer shall be entitled to take such Make-Up Quantity in accordance with the
terms of this Clause 7.

7.5.7
If the Seller Group fails to make available a Make-Up Quantity scheduled in the
Specific Delivery Schedule for reasons other than a Force Majeure Event or the
fault of the Buyer (excluding authorized actions of the Buyer in response to a
Seller or Seller Group default), [***]

(A)
[***]

(B)
[***]

7.5.8
[***]

7.5.9
[***]

7.6
Seller Group's Obligation to Deliver or Pay

7.6.1
If, in respect of a Cargo scheduled during the Contract Term, for any reason
other than:



33

--------------------------------------------------------------------------------

EXECUTION VERSION


(A)
a Buyer's Force Majeure;

(B)
a Seller's Force Majeure;

(C)
Adverse Weather; or

(D)
for fault of the Buyer or the Approved LNG Ship or the master of the Approved
LNG Ship in each case not excused by the terms of this Agreement,

any of the following occurs:
(1)
Seller Group notifies the Buyer that it cancels or will not make available such
Cargo; or

Seller Group fails to make available all or part of the Scheduled Loading
Quantity within [***] hours after the end of the Permitted Time,
then, unless otherwise agreed by the Parties in respect of alternative delivery
arrangements for the Cargo within [***]
hours of the event specified in Clauses 7.6.1(1) or (2) occurring (using
reasonable endeavours to do so), the Buyer shall have the right to, as
applicable, cancel or stop the loading of the Cargo and instruct the Approved
LNG Ship to depart from the LNG Hub Facilities, and the Seller Group shall pay
the Buyer an amount equal to the difference between the Scheduled Loading
Quantity for the relevant Cargo and the quantity loaded (if any) (a "Cargo
Deliver or Pay Quantity") multiplied by [***] of the applicable Contract Price
in effect at the start of the Arrival Window for such Cargo (the "Cargo Deliver
or Pay Price"). [***] The Cargo Deliver or Pay Quantity multiplied by the Cargo
Deliver or Pay Price shall be the "Cargo Deliver or Pay Obligation". [***]
7.6.1(X)
The [***] period after the end of the Permitted Time in Clause 7.6.1(2) shall
become [***] hours on and after the Future Facilities Commercial Operations
Date.

7.6.1(Y)
[***]

7.6.2
The Parties hereby acknowledge and agree that the Cargo Deliver or Pay
Obligation shall be in the nature of damages and shall be the Buyer's sole and
exclusive remedies in damages or otherwise for failure by the Seller Group to
make available such Cargo and represents a proportionate protection of the
legitimate interests of the Buyer in connection with the applicable Cargo
Deliver or Pay Quantity.

7.6.3
Subject to Clauses 7.6.4 and 7.6.5, the Seller Group’s liability to pay a Cargo
Deliver or Pay Obligation to the Buyer shall be satisfied by the application by
the Seller Group of a credit (a "Cargo Deliver or Pay Credit") to the Buyer, in
an amount equal to such Cargo Deliver or Pay Obligation, in the first invoice
issued by the Seller Group to the Buyer in accordance with Clause ‎12.1.1 after
the expiration of [***] from the date of receipt of the Buyer’s invoice, and
subject always to the provisions of Clause 12.3.2.

7.6.4
[***]

7.6.5
[***]

7.7
[***]

7.7.1
[***]

7.7.2
[***]

7.7.3
[***]

7.7.4
[***]

(A)
[***]



34

--------------------------------------------------------------------------------

EXECUTION VERSION


(B)
[***]

7.7.5
[***]

7.8
Quarterly and Annual Statements

7.8.1
No later than thirty (30) days after the end of each of the first three (3)
Calendar Quarters within a given Contract Year (if applicable), the Seller Group
shall provide to the Buyer a quarterly statement which includes the information
described in Clause 7.8.3 for such Calendar Quarter (a "Quarterly Statement").

7.8.2
No later than thirty (30) days after the last Calendar Quarter within a given
Contract Year, the Seller Group shall generate a statement, which shall
aggregate all of the information included in the Quarterly Statements applicable
to such Contract Year in addition to the information described in Clause ‎7.8.3
arising in such final Calendar Quarter (an "Annual Statement").

7.8.3
Each Quarterly Statement and the Annual Statement for a given Contract Year
shall include the following information (all quantities expressed in MMBtu
except where otherwise indicated):

(A)
the AACQ for such Contract Year separated into each of its components pursuant
to Clause ‎7.2;

(B)
until the Future Facilities Commercial Operations Date, the total amount of any
In Year Surplus Quantities arising during such Calendar Quarter or Contract
Year, as applicable;

(C)
until the Future Facilities Commercial Operations Date, the total quantities of
LNG produced by the FLNG Facility (in cubic metres and in MMBtu) during each day
of such Calendar Quarter or Contract Year (net of any losses at the FLNG
Facility);

(D)
the total quantities of LNG delivered to the Buyer during such Calendar Quarter
or Contract Year, as applicable;

(E)
the total amount of any Cargo Take or Pay Quantities arising during such
Calendar Quarter or Contract Year, as applicable;

(F)
the total amount of any Make-Up Quantities delivered during such Calendar
Quarter or Contract Year, as applicable;

(G)
the total amount of any Cargo Deliver or Pay Quantities arising during such
Calendar Quarter or Contract Year, as applicable;

(H)
any additional information that the Parties may agree is necessary for the
efficient operation of this Agreement.

7.9
Operational Tolerance

For each Cargo there shall be an operational tolerance of up to plus [***] or
minus [***] of the Scheduled Loading Quantity (the “Operational Tolerance”). The
provisions of Clauses 7.4 and 7.6 shall not apply to any Cargo if the Quantity
Delivered for that Cargo is at least [***] of the Scheduled Loading Quantity. If
the Quantity Delivered is less than [***] of the Scheduled Loading Quantity for
a Cargo, the Scheduled Loading Quantity (excluding the Operational Tolerance)
shall be used for the purpose of calculating amounts due in accordance with the
provisions of Clauses 7.4 or 7.6, as applicable. For the avoidance of doubt, the
Parties shall seek in good faith to deliver and take the Scheduled Loading
Quantity for each Cargo (without any adjustment in respect of the Operational
Tolerance) and the Operational Tolerance shall apply only in the manner
described above in this Clause 7.9 and shall not be assumed or implied as
reducing/increasing the Buyer’s obligations under Clause 7.4 or the Seller
Group’s obligations under Clause 7.6.


35

--------------------------------------------------------------------------------

EXECUTION VERSION





8.
DELIVERY POINT, TITLE AND RISK

8.1
Delivery Point

Each Cargo of LNG to be sold by the Seller Group and purchased by the Buyer
pursuant to this Agreement shall be made available to Buyer at the junction
point at which the flange coupling of the loading lines at the LNG Hub
Facilities (or such other Loading Terminal pursuant to Clause 2.2.4) join the
flange coupling of the loading manifold of the Approved LNG Ship (the "Delivery
Point").
8.2
Title, Risk and Claims

8.2.1
Title to and all risks (including risk of loss) in respect of the LNG delivered
hereunder shall pass from the Seller Group to the Buyer at the Delivery Point;
and

8.2.2
Title to and all risks (including risk of loss) in respect of Natural Gas vapour
returned from an Approved LNG Ship during the loading operation will pass from
the Buyer to the Seller Group as it passes the point at which the outlet flange
of the vapour return line (or vapour return line spool piece, if used) of the
Approved LNG Ship connects with the inlet flange of the vapour return line of
LNG Hub Facilities (or such other Loading Terminal pursuant to Clause 2.2.4).

8.3
The Parties agree that if a Party, acting reasonably, determines that it is
necessary due to regulatory or taxation risks, or to a change in any applicable
law, regulation, rule, decree or official government order relating to the
imposition of taxes, charges, royalties, duties or other imposts whatsoever
levied by a Competent Authority in Mauritania and/or Senegal, to re-examine the
location where title is transferred to the Buyer, then the Parties will
immediately consult and, provided that a change would not impose material risks,
liabilities or costs on any of the other Parties, negotiate in good faith to
make any mutually acceptable amendments to this Clause 8. It is understood that
no Party is obligated to agree to any amendments to this Agreement.

8.4
Title Warranty

Each Seller warrants (as a continuing warranty repeated each time LNG is sold
and delivered under this Agreement) to the Buyer that at the point of title
transfer it has good title to its LNG SPA Participation share of LNG sold and
delivered under this Agreement, and such LNG will at the point of title transfer
be transferred to the Buyer free and clear from any encumbrances.
8.5
Each Seller shall indemnify, defend and hold harmless Buyer from and against any
direct loss, liability, damage or expenses or claims [***] incurred by or made
against Buyer in consequence of any breach by such Seller of the warranty of
title in Clause 8.4.


9.
TRANSPORTATION AND LOADING

9.1
Transportation by Buyer

9.1.1
The Buyer shall, at no expense to the Seller Group, be responsible for the
transportation from the Delivery Point of all quantities of LNG to be sold and
purchased under this Agreement. All Approved LNG Ships shall, in the course of
being used by the Buyer to fulfil its obligations for the receipt and
transportation of LNG under this Agreement, comply with the provisions of this
Agreement, applicable Laws and International Standards.

9.1.2
The Buyer shall pay or cause to be paid Port Charges directly to the Seller
Group (or the appropriate Person nominated by the Seller Group) or to any
Competent Authority (if applicable) [***], the Seller Group shall ensure that
(i) any Port Charges which are initially



36

--------------------------------------------------------------------------------

EXECUTION VERSION


incurred by the Seller Group, a Seller or the LNG Hub Facilities Operator, shall
be charged to Buyer on cost pass-through basis per Cargo, and (ii) Port Charges
shall be applied on a non-discriminatory basis that does not favour any other
off-taker over the Buyer. The Buyer may furnish the Seller Group with an
invoice, together with relevant supporting documents showing the basis for the
calculation, in accordance with Clause 12.1.3 in relation to such incremental
Port Charges. The Seller Group shall have the right to cause a Third Party
auditor to verify any invoices issued in relation to or any amounts described in
this Clause 9.1.2 in accordance with Clause ‎19.3.
9.2
Facilities Manuals and Conditions of Use

9.2.1
The Parties acknowledge the Conditions of Use shall initially be as attached
hereto as Schedule 8. As soon as reasonably practicable after the Effective
Date, the LNG Hub Facilities Operator shall develop the Facilities Manuals which
shall in any event be in English and in accordance with International Standards
and standards of a Reasonable and Prudent Operator applicable to such facilities
and shall meet the Conditions of Use Requirements. [***]

9.2.2
[***]

9.2.3
In the event of a conflict between this Agreement and the Facilities Manuals and
Conditions of Use, the provisions of this Agreement shall prevail.

9.2.4
The Seller Group and the Buyer agree that the Facilities Manuals and the
Conditions of Use shall at all times be such as to ensure the operational safety
of the LNG Hub Facilities and the Approved LNG Ships.

9.2.5
The Buyer (i) shall cause any Transporter and/or the master of any Approved LNG
Ship to sign the Conditions of Use before using the LNG Hub facilities and (ii)
shall cause the Transporters and Approved LNG Ships to comply with the
Facilities Manuals and the Conditions of Use.

9.2.5(A) The Facilities Manuals and the Conditions of Use must satisfy the
following:
(A)
do not require any Person to act or to fail to act in any manner which is
prohibited or penalised under any applicable law;

(B)
do not impose liabilities on the Transporter and/or the Approved LNG Ships which
are not insured under the standard terms of P&I cover offered by P&I Clubs in
the International Group of P&I Clubs other than in respect of liabilities
arising in respect of loss or damage to the Approved LNG Ship;

(C)
do not negatively impact the Buyer's ability to perform its obligations or
exercise its rights under this Agreement; and

(D)
[***],

the “Conditions of Use Requirements”.
The Parties agree that the Conditions of Use attached as Schedule 8 meet the
Conditions of Use Requirements as of the Effective Date.
9.2.5(X)
[***]

9.2.6
The Seller Group may amend from time to time the Facilities Manuals and the
Conditions of Use without the prior approval of the Buyer, but only if such
amendments satisfy the Conditions of Use Requirements and the requirements in
Clause 9.2.1. The Seller Group shall promptly notify Buyer of any proposed
amendments to the Facilities Manuals and/or the Conditions of Use and shall
provide a copy of such amendments to the Buyer in



37

--------------------------------------------------------------------------------

EXECUTION VERSION


English. At the request of either Party, the Parties shall convene a meeting of
the Marine Working Group to discuss any such amendments.
9.2.7
If at the time of delivery of a Cargo under this Agreement, the Facilities
Manuals and/or Conditions of Use have been changed and such changes are
inconsistent with the Conditions of Use Requirements and the requirements in
Clause 9.2.1 and the Buyer has not consented to the change, the Transporter
and/or master of any Approved LNG Ship shall not be required to sign or
otherwise to be bound by the terms of such amended documents, but rather shall
be required to sign and be bound by the terms of the Facilities Manual and/or
Conditions of Use as they existed prior to the amendment which is inconsistent
with the Conditions of Use Requirements and the requirements in Clause 9.2.1.



9.3
Approved LNG Ships

9.3.1
The Buyer shall, at no expense to the Seller Group, at all times throughout the
Contract Term, cause each Approved LNG Ship, whilst being utilized by Buyer for
the performance to fulfil its obligations hereunder to be provided, maintained,
repaired and operated in compliance with the provisions of this Agreement,
applicable Laws and International Standards. Without prejudice to the aforesaid,
the Seller Group and the Buyer shall discuss in good faith any issues relating
to the Approved LNG Ship Conditions, compatibility of the Approved LNG Ships and
the LNG Hub Facilities. The Buyer may nominate (i) any Approved LNG Ship for the
lifting of LNG under this Agreement, or (ii) any Proposed LNG Ship, subject to
the Seller Group’s approval of the vessel as an Approved LNG Ship in accordance
with this Clause 9.3 prior to the Arrival Window of an applicable Cargo.

9.3.2
Prior to becoming an Approved LNG Ship, all LNG Ships proposed to be used by the
Buyer for the receipt and transportation of LNG under this Agreement must first
be approved by the Seller Group (such approval not to be unreasonably withheld
or delayed) in accordance with this Clause 9.3, and must at all times, while
being used by the Buyer for the performance of its obligations hereunder, be
compatible in all material respects with the LNG Hub Facilities and in
compliance with the requirements of Clause 9.3.13 (together the "Approved LNG
Ship Conditions").

9.3.3
The Seller Group acknowledges that as of the Effective Date, the Approved LNG
Ships listed in Schedule 2 meet the Approved LNG Ship Conditions and as such,
have been pre-approved by the Seller Group for the Buyer's use for the
transportation of LNG under this Agreement. Schedule 2 shall be updated from
time to time to reflect the addition of any Proposed LNG Ship that has become an
Approved LNG Ship and/or the removal of any Approved LNG Ship that no longer
complies with the Approved LNG Ship Conditions.

9.3.4
The Buyer may from time to time, propose additional LNG ships to be included in
Schedule 2 as an Approved LNG Ship ("Proposed LNG Ship") by notifying the Seller
Group.

9.3.5
Until the end of the Contract Term, the Seller Group and the Buyer shall work
together to allow Proposed LNG Ships to become Approved LNG Ships, provided that
the inclusion of any Proposed LNG Ship in Schedule 2 as an Approved LNG Ship
shall be subject to the Seller Group's approval, such approval not to be
unreasonably withheld or delayed and to be provided if the Approved LNG Ship
Conditions are met. The Seller Group may carry out an inspection of a Proposed
LNG Ship under Clause 9.3.6 (B) if such inspection is necessary for completing
such checks.

9.3.6
The Buyer shall provide, or procure the provision of, in respect of any Proposed
LNG Ship:



38

--------------------------------------------------------------------------------

EXECUTION VERSION


(A)
such information as is reasonably required for the Seller Group to determine
whether such Proposed LNG Ship meets the Approved LNG Ship Conditions. The
Seller Group may disclose such information to its representatives, including an
independent internationally recognised and suitably qualified maritime
consultant, and the LNG Hub Facilities Operator; and

(B)
the Seller Group may, on reasonable prior notice to the Buyer, carry out a SIRE
inspection of the Proposed LNG Ship, acting as a Reasonable and Prudent
Operator, if it determines that a SIRE inspection is necessary. Such inspection
may be carried out by representatives of the Seller Group (which may include an
independent internationally recognised and suitably qualified maritime
consultant) or the LNG Hub Facilities Operator and shall be carried out in
accordance with internationally accepted standards for such inspections and by
suitably qualified (SIRE accredited) personnel. [***] Any personnel, agents,
representatives and consultants of Seller Group attending such inspection shall:

(1)
comply with all HSSE requirements of the Buyer, Transporter (or the shipyard, if
applicable) which apply to all other Persons conducting similar inspections and
apply on a non-discriminatory basis; and

(2)
do so at the Seller Group's cost and risk,

provided that such inspection rights shall not entitle the Seller Group, the LNG
Hub Facilities Operator or their representatives to make any request or
recommendation directly to the Buyer or the Transporter and shall be limited to
reviewing compliance by the Proposed LNG ship with the Approved LNG Ship
Conditions, provided that neither the exercise nor the non-exercise of such
rights shall reduce the responsibility of the Buyer to the Seller Group in
respect of such Proposed LNG ship and its operation, nor increase the Seller
Group’s responsibility to Buyer or any Third Party for the same.
9.3.7
Upon the Buyer nominating a Proposed LNG Ship, the Buyer and the Seller Group
shall use reasonable endeavours to procure the SIRE inspection, if such
inspection is determined by Seller Group to be necessary in accordance with
Clause 9.3.6, and approval of the Proposed LNG Ship as expeditiously as
reasonably practicable and the Seller Group shall not unreasonably withhold or
delay its approval of such Proposed LNG Ship pursuant to Clause ‎9.3.5, and in
any event the Seller Group shall notify the Buyer as to whether it approves or
rejects such Proposed LNG Ship as soon as reasonably practical and in any event
no later than [***] days following such proposal by the Buyer under Clause
9.3.4. A Proposed LNG Ship which is approved by the Seller Group shall be an
Approved LNG Ship and Schedule 2 shall be amended accordingly.

9.3.8
If the Seller Group rejects a Proposed LNG Ship, the Seller Group shall specify
in its notice the detailed reasons for withholding approval and identifying
areas of material non-compliance with the Approved LNG Ship Conditions, and
promptly thereafter the Parties shall discuss any such failure of the Proposed
LNG Ship to meet the Approved LNG Ship Conditions and cooperate to develop an
agreed action plan for the Buyer to rectify the concern(s).

9.3.9
If the Seller Group has reasonable grounds to believe or (acting reasonably)
determines that any Approved LNG Ship named to receive a Commissioning Cargo, or
named in the Annual Delivery Programme or a Specific Delivery Schedule does not
meet the requirements of this Agreement, the Seller Group shall promptly notify
the Buyer and shall specify the basis and detailed reasons for such
non-compliance. Promptly after the Seller Group provides such notice, the
Parties shall consult and co-operate with a view to agreeing a course of action
that addresses such concerns and permits the



39

--------------------------------------------------------------------------------

EXECUTION VERSION


performance of Buyer’s obligations under this Agreement, including the
provisions of Clause 9.3.13. The Seller Group may elect to seek information
pursuant to Clause 9.3.6(A) and may, if it deems necessary, acting as a
Reasonable and Prudent Operator, elect to conduct an inspection of the Approved
LNG Ship in the manner and within scope set forth in Clause 9.3.6 (B) (except
that the inspection shall be to review the potential non-compliance rather than
a SIRE inspection [***] Notwithstanding the above, if the Seller Group (acting
reasonably) determines that such Approved LNG Ship is in material non-compliance
with the provisions of Clause 9.3 of this Agreement, the Seller Group shall have
the right to reject such LNG Ship by notifying the Buyer and giving detailed
reasons for such determination. Such LNG Ship shall cease to be an Approved LNG
Ship and the Buyer may not use such LNG ship under this Agreement until such
time as the material non-compliance has been rectified and the LNG Ship has
again been approved by the Seller Group as an Approved LNG Ship. The Buyer’s
obligations under this Agreement and its liability for any delay or failure in
performance thereof shall not be excused or suspended by reason of the Seller
Group’s rejection and the Buyer’s inability pursuant to the terms of this Clause
9.3 to use such LNG Ship as an Approved LNG Ship.
No inspection of an Approved LNG Ship shall (i) modify or amend the Buyer’s
obligations, representations, warranties and covenants under this Agreement, or
(ii) constitute an acceptance or waiver by the Seller Group of the Buyer’s
obligations hereunder.
9.3.10
The Buyer shall refrain from modifying any Approved LNG Ship to be used by the
Buyer for the transportation of LNG under this Agreement in any manner
whatsoever that would render it incompatible with the LNG Hub Facilities unless
such modification is required in order to ensure continued compliance with the
foregoing provisions of this Clause 9.3; provided however that:

(A)
an Approved LNG Ship may be modified pursuant to a change in International
Standards or any Law with which the Approved LNG Ship is required to comply, in
which case such modification necessary for the Approved LNG Ship shall be paid
for by the Buyer and the Buyer shall promptly notify the Seller Group of any
such required modification, provided further that any modification of an
Approved LNG Ship pursuant [***];

(B)
any reasonable modification of the FLNG Facility or the LNG Hub Facilities that
the Seller Group determines to be required in consequence of a modification to
an Approved LNG Ship contemplated in Clause 9.3.10(A), [***]; provided that the
Seller Group shall not be required to make such modification if the result of
such modification would limit the ability of the FLNG Facility or the LNG Hub
Facilities to produce or deliver LNG to other buyers or conflict with this
Agreement, applicable Law or Authorizations. If the FLNG Facility or the LNG Hub
Facilities are not modified to maintain the necessary compatibility with an
Approved LNG Ship that is modified pursuant to Clause 9.3.10(A), such
circumstances shall be deemed to be Seller’s Force Majeure, and neither Party
will be in breach of its obligations to deliver or take LNG, or be liable for
any delay or failure in performance thereof, under this Agreement subject to
Clause 16.7; and

(C)
any other modifications to an Approved LNG Ship shall be subject to the prior
consent of Seller Group which shall not be unreasonably withheld or delayed,
provided that the Buyer shall reimburse the Seller Group for all reasonable
costs and losses incurred by the Seller Group in modifying the FLNG Facility or
the LNG Hub Facilities to maintain compatibility with the Approved LNG Ship.



40

--------------------------------------------------------------------------------

EXECUTION VERSION


9.3.11
If modifications to an Approved LNG Ship are required to maintain compliance
with changes with International Standards or Laws pursuant to Clause 9.3.10(A),
the Parties shall discuss as soon as reasonably practicable what steps should be
taken in order to minimise the impact of such changes on the Parties’ abilities
to perform this Agreement. If, as a result of such requirements and following
such discussions, the Parties are unable to perform their obligations under this
Agreement, provided the requirements of Clause 16 are met, such circumstances
shall be deemed to be Buyer’s Force Majeure subject to Clause 16.7.

9.3.12
The Buyer shall have the right, in its sole discretion, to remove any LNG Ship
as an Approved LNG Ship under this Agreement at any time, provided that such
right shall not lessen the Buyer’s obligations under Clause 9.1.1.

9.3.13
Without prejudice to Clause 9.3.1, Buyer shall ensure that each Approved LNG
Ship shall be:

(A)
designed, equipped and manned so as to safely and reliably permit the loading of
a Cargo at a bulk transfer rate of at least ten thousand cubic metres (10,000m3)
per hour using at least 2 x 12” loading arms;

(B)
have a gross cargo containment capacity not less than one hundred and
twenty-five thousand cubic metres (125,000m3) and not exceeding one hundred and
eighty thousand cubic metres (180,000m3);

(C)
constructed (if applicable), operated and maintained in compliance with:

(1)
all applicable Laws of flag state, coastal states and port states where the
Approved LNG Ship will dock or call (collectively the "LNG Ship International
Conventions, Rules and Regulations");

(2)
rules of classification societies belonging to the International Association of
Classification Societies ("IACS");

(3)
the applicable provisions contained in the latest edition of the publications:

(a)
“International Safety Guide for Oil Tankers and Terminals” (ISGOTT) by
ICS/OCIMF/IAPH; and/or

(b)
“Tanker Safety Guide for Liquefied Gas” by the ICS;

(4)
all applicable International Standards (including the International Code for the
Construction and Equipment of Ships Carrying Liquified Gases in Bulk the IGC
code); recommendations and guidelines published by SIGTTO, OCIMF, GIIGNL, PIANC;

(D)
provided with all documents and certificates, up to date and valid, required by
LNG Ship International Conventions, Rules and Regulations and by the relevant
classification society;

(E)
the subject of an available tanker management and self-assessment report in the
OCIMF database, updated within the last twelve (12) months, provided that (i)
the absence of such report shall not constitute grounds for the Seller Group to
reject an LNG ship as an Approved LNG Ship if the SIRE requirements under this
Clause 9.3.13 are met;  and (ii) the Buyer and the Seller Group shall conduct a
risk assessment (each acting as a Reasonable and Prudent Operator) to assess the
risks associated with the use of such relevant LNG Ship under this Agreement;

(F)
not more than [***] years of age;



41

--------------------------------------------------------------------------------

EXECUTION VERSION


(G)
furnished with a condition assessment programme certificate at the beginning of
their twentieth (20th) year of age, which shall be considered valid for a period
of three (3) years from the issuance date and must meet the following
requirements:

(1)
a rating of 1 or 2 regarding hull, machinery and cargo system; and

(2)
be issued by a classification society belonging to the IACS;

provided that, for LNG Ships with a double class agreement, a condition
assessment programme certificate issued by the secondary class shall be
acceptable;
(H)
entered for insurance with a member that has full entry in the International
Group of P&I Clubs including pollution liability standard, and hull and
machinery coverage from a reputable insurance underwriter, save where the
Approved LNG Ship is owned or operated by Buyer or any of its Affiliates, in
which case hull and machinery may be self-insured by its owner or operator, in
each case with such cover and in such an amount as would be obtained by a
Reasonable and Prudent Operator of LNG ships on vessels of its type;

(I)
operated in accordance with International Standards specified in Clause
9.3.13(C)(4) by skilled and competent operators, officers and crew who (a) are
suitably qualified, trained and experienced in international LNG or oil tanker
operations and qualified to a minimum of International Maritime Organisation
standards and (b) can communicate with regulatory authorities and operators at
the loading terminal in written and spoken English;

(J)
without prejudice to the generality of the above, operated so as to discharge
ballast water in accordance with the IMO International Convention for the
Control and Management of Ships’ Ballast Water and Sediments (BWM);

(K)
manned with a qualified and competent crew including, without limitation, the
master, senior officers and personnel responsible for cargo handling operations
who are experienced in LNG vessel operations in compliance with the SIGTTO LNG
and LNG Experience Matrix; and

(L)
the subject of an entry in the OCIMF’s Ship Inspection and Report Programme
(SIRE) with an inspection report which is no older than twelve (12) months at
any given time and which demonstrates that there are no material deficiencies in
the safety or operability of the LNG ship where such ship is up to ten (10)
years old;

(M)
the subject of an entry in the OCIMF’s Ship Inspection and Report Programme
(SIRE) with an inspection report which is no older than six (6) months at any
given time and which demonstrates that there are no material deficiencies in the
safety or operability of the LNG ship where such ship is more than ten (10)
years old;

(N)
provided with a completed new build questionnaire (in the case of a new build
LNG ship);

(O)
equipped with appropriate systems for communication with the loading terminal;

(P)
equipped with appropriate systems necessary for email, telephone and radio
communications with the loading terminal;

(Q)
equipped with appropriate systems for receiving and transmission of emergency
shutdown signals;



42

--------------------------------------------------------------------------------

EXECUTION VERSION


(R)
equipped with adequate facilities for mooring, unmooring and handling LNG at the
delivery point in accordance with the recommendations of OCIMF and SIGTTO;

(S)
have discharge and emission levels within MARPOL guidelines; and

(T)
(i) fit in every way for the safe loading, unloading, handling and carrying of
LNG in bulk at atmospheric pressure, and (ii) tight, staunch, strong and
otherwise seaworthy with cargo handling and storage systems (including
instrumentation) necessary for the safe loading, unloading, handling, carrying
and measuring of LNG in good order and condition.

9.3.14
The provisions of this Agreement regarding the Approved LNG Ships shall apply
whether or not such Approved LNG Ship is owned, operated and/or contracted by
the Buyer.

9.4
Seller Group’s Facilities

9.4.1
The Seller Group shall, at no expense to the Buyer, at all times throughout the
Contract Term, provide, maintain, repair and operate (or cause to be provided,
maintained, repaired and operated) the Seller Group’s Facilities in good working
order and in a safe and efficient manner so as to (i) meet all applicable Laws
and International Standards, including, where applicable the regulations of the
flag state, the Laws of each of Mauritania and Senegal, and the rules of a
classification society that is a member of the International Association of
Classification Societies, as such Laws, International Standards, rules and
regulations may be amended or modified from time to time, and (ii) comply with
the provisions of this Agreement.

9.4.2
The Seller Group shall design and construct or cause to be designed and
constructed the FLNG Facilities and LNG Hub Facilities to be compatible with
each Approved LNG Ship listed in Schedule 2 as of the Effective Date, based on
the technical information provided by the Buyer on or before the Effective Date.

9.4.3
If an Approved LNG Ship listed in Schedule 2 as of the Effective Date is unable
to load a Cargo because the Seller Group is in breach of its obligations in
Clause 9.4.2 with respect to such Approved LNG Ship, then;

(A)
the Buyer shall be deemed to have fulfilled its’ obligations to take the Cargo;
and

(B)
the Seller Group shall be deemed to have failed to make available such Cargo.



9.4.4
The Seller Group shall cause the Seller Group’s Facilities to be of appropriate
design and sufficient capacity to enable the Seller Group to perform its
obligations to make available the quantities of LNG in accordance with the terms
of this Agreement and shall include, without limitation, the following:

(A)
safe marine berth facilities that comply with OCIMF, PIANC and SIGTTO guidelines
and other International Standards, and are capable of safely receiving and
accommodating an Approved LNG Ship (whether partially loaded or not) having a
gross capacity of between one hundred and twenty five thousand cubic metres
(125,000m3) and one hundred and eighty thousand cubic metres (180,000 m3), and
which the Approved LNG Ship can safely reach and from which it can safely
depart, fully laden (or partially loaded), and at which the Approved LNG Ship
can lie safely berthed and load safely afloat at all times, and, subject to the
provisions of this Clause 9.4, such facilities shall be deemed to be part of the
LNG Hub Facilities;



43

--------------------------------------------------------------------------------

EXECUTION VERSION


(B)
loading facilities capable of safely and reliably loading a Cargo at an
approximate rate of [***] pressure using a minimum of two (2) liquid loading
arms (or such other number of such arms and such pressure as may be agreed
between the Buyer and the Seller Group) at the Delivery Point, provided that
from the Future Facilities Commercial Operations Date, the loading facilities
shall be capable of safely and reliably loading a Cargo at an [***] pressure
using a minimum of two (2) liquid loading arms (or such other number of such
arms and such pressure as may be agreed between the Buyer and the Seller Group);

(C)
a vapour return system capable of receiving Natural Gas from the Approved LNG
Ship at the rate required for the loading of LNG at the rate specified in Clause
9.4.4(B) and in the event of a cool-down operation;

(D)
appropriate systems for necessary email, facsimile, telephone and radio
communications with the Approved LNG Ship;

(E)
qualified and competent personnel, fluent in spoken and written English, to
coordinate with the Approved LNG Ship during loading operations;

(F)
tanks and loading lines for liquid or gaseous nitrogen adequate to purge the
loading lines;

(G)
emergency shutdown systems capable of interfacing with emergency shut down
systems on board the Approved LNG Ship;

(H)
mooring and fendering arrangements and equipment designed, constructed and
maintained in accordance with OCIMF and other international standards;

(I)
port security arrangements in accordance with International Ship and Port
Security Code (ISPS Code);

(J)
firefighting arrangements and equipment in accordance with relevant national and
international fire safety standards;

(K)
an FLNG Facility designed, constructed, operated and maintained in accordance
with (i) all applicable Laws of flag state, and the laws of Mauritania and
Senegal; (ii) all applicable rules of classification societies belonging to the
International Association of Classification Societies ("IACS"); and (iii) all
applicable International Standards (including the International Code for the
Construction and Equipment of Ships Carrying Liquified Gases in Bulk – the IGC
code); recommendations and guidelines published by SIGTTO, OCIMF, GIIGNL;

(L)
an FLNG Facility provided with all documents and certificates, up to date and
valid, required by International Conventions, Rules and Regulations and by the
relevant classification society;

(M)
an FLNG Facility that is (i) fit in every way for the safe loading, unloading,
handling and carrying of LNG in bulk at atmospheric pressure, and (ii) tight,
staunch and strong, with cargo handling and storage systems (including
instrumentation) necessary for the safe loading, unloading, handling, storage
and measuring of LNG in good order and condition; and

(N)
an FLNG Facility that is designed and built to withstand the metocean conditions
at their location.

9.4.5
    The Seller Group shall refrain from modifying the FLNG Facility or the LNG
Hub Facilities in any manner whatsoever that would render them incompatible with
the Approved LNG



44

--------------------------------------------------------------------------------

EXECUTION VERSION


Ships unless such modification is a part of Future Facilities Implementation
Works or is required in order to ensure continued compliance with the foregoing
provisions of this Clause ‎9.4, provided however that:
(A)
the FLNG Facility or the LNG Hub Facilities may be modified pursuant to Future
Facilities Implementation Works or a change in International Standards or any
Law with which FLNG Facility or the LNG Hub Facilities are required to comply,
in which case such modifications shall be paid for by the Sellers and the Seller
Group's Representative shall promptly notify the Buyer of any such required
modification;

(B)
any reasonable modification of the Approved LNG Ships that the Buyer determines
to be required in consequence of any modification to the FLNG Facility or the
LNG Hub Facilities contemplated in Clause 9.4.5(A) to maintain compatibility
with the FLNG Facility or the LNG Hub Facilities, shall be paid for by the Buyer
[***], and (ii) any modification of an Approved LNG Ship pursuant to this Clause
9.4.5(B) that is made by Buyer, that is required as a result of Future
Facilities Implementation Works [***]. If the Approved LNG Ships are not
modified to maintain the necessary compatibility with the FLNG Facility or the
LNG Hub Facilities as provided above, and the modification of the FLNG Facility
or LNG Hub Facilities was pursuant to:

(i)
a change in International Standards or any change in Law, such circumstances
shall be deemed to be Buyer’s Force Majeure and neither Party will be in breach
of its obligations to deliver or take LNG or liable for any delay or failure in
performance thereof subject to Clause 16.7; or

(ii)
Future Facilities Implementation Works, then Buyer shall be relieved of its
obligations to take LNG and the Seller Group shall be deemed to have failed to
make LNG available; and

(C)
any other modifications to the FLNG Facility or the LNG Hub Facilities that
would render them incompatible with the Approved LNG Ships shall be subject to
the prior consent of the Buyer which shall not be unreasonably withheld, and the
Seller Group shall reimburse the Buyer for all costs and losses reasonably
incurred by the Buyer in modifying any Approved LNG Ships to maintain
compatibility with the FLNG Facility or the LNG Hub Facilities.

9.4.6
    If modifications to the FLNG Facility or the LNG Hub Facilities are required
to maintain compliance with changes with International Standards or Laws
pursuant to Clause 9.4.5(A), the Parties shall discuss as soon as reasonably
practicable what steps should be taken to minimise the impact of such changes on
the Parties’ abilities to perform their obligations under this Agreement. If, as
a result of such requirements and following such discussions, the Parties are
unable to perform their obligations under this Agreement, provided that the
requirements of Clause 16 are met, such circumstances shall be deemed to be the
Seller’s Force Majeure, subject to Clause 16.7.

9.4.7
    Without prejudice to 9.4.5, the Seller Group shall promptly notify the Buyer
if Future Facilities Implementation Works are likely to render the FLNG Facility
or the LNG Hub Facilities incompatible with the Approved LNG Ships. Such matters
shall be discussed by the Marine Working Group and the Seller Group shall take
reasonable steps to minimise activities that would result in incompatibility
with the Approved LNG Ships.

9.4.8
From the Effective Date, upon request from the Buyer, the Seller Group shall
provide the Buyer or its Representatives information pertaining to the FLNG
Facility or the LNG Hub Facilities (including operational and safety procedures)
that is reasonably required and requested by the Buyer in order for it to review
and verify compliance with the



45

--------------------------------------------------------------------------------

EXECUTION VERSION


requirements of this Agreement at any time from the Effective Date, and the
Buyer may, upon giving reasonable prior notice to the Seller Group, carry out an
inspection of the FLNG Facility or the LNG Hub Facilities. Such inspection may
be carried out by a reasonable number of the Buyer’s Representatives. Any such
inspection of the FLNG Facility or the LNG Hub Facilities shall be conducted at
the Buyer’s sole cost and risk. The Buyer will conduct such inspection and
examination in a manner that complies with all onsite HSSE requirements, and
minimises the impact on the operations of the FLNG Facility or the LNG Hub
Facilities. The Buyer’s right to inspect and examine the FLNG Facility and the
LNG Hub Facilities shall be limited to verifying the Seller Group’s compliance
with its obligations under this Agreement. No obligation of the Seller Group
under this Agreement shall be diminished, waived or in any way affected by
reason of any such inspection by or on behalf of the Buyer or by any requests or
observations made by the Buyer in connection with any such inspection. Neither
the exercise nor the non-exercise of such rights shall reduce the responsibility
of the Seller Group to the Buyer in respect of the Seller Group’s Facilities and
their operation, nor increase the Buyer’s responsibility to the Seller Group or
any Third Party for the same.
9.4.9
If the Buyer has reasonable grounds to believe or (acting reasonably) determines
that the FLNG Facility or the LNG Hub Facilities do not meet the requirements of
this Agreement, the Buyer shall promptly notify the Seller Group and shall
specify the basis and detailed reasons for such non-compliance. Promptly after
the Buyer provides such notice, the Parties shall consult and co-operate with a
view to agreeing a course of action that addresses the Buyer’s concerns and
permits the performance of the Seller Groups’ obligations under this Agreement,
including the provisions of Clause 9.4.4. The Buyer may elect to seek
information pursuant to 9.4.8 and may, if it deems necessary, acting as a
Reasonable and Prudent Operator, elect to conduct an inspection of the FLNG
Facility or the LNG Hub Facilities in accordance with Clause 9.4.8. [***]. It is
recognised that a scheduled Approved LNG Ship may be impacted by the material
non-compliance of the FLNG Facility or the LNG Hub Facilities with the
provisions of Clause 9.4 notwithstanding that such Approved LNG Ship is
compatible with such facilities (for example, if the material non-compliance is
the failure to provide safe marine berth facilities). The Seller Group’s
obligations under this Agreement and its liability for any delay or failure in
performance thereof shall not be excused or suspended by reason of the Buyer’s
notification of rejection, and the Seller Group shall be deemed to have failed
to make available LNG to the Buyer from the LNG Hub Facilities.

No inspection of an the FLNG Facility and/or the LNG Hub Facilities shall (i)
modify or amend the Seller Groups’ obligations, representations, warranties and
covenants under this Agreement, or (ii) constitute an acceptance or waiver by
the Buyer of the Seller Groups’ obligations hereunder.
9.4.10
The Parties acknowledge the mutual benefit of avoiding situations of rejection
[***] under this Agreement, and without prejudice to such rights under Clauses
9.3.7, 9.3.9, 9.4.9 and 9.5.4, shall co-operate in good faith [***] including
use of the Marine Working Group to facilitate safe and reliable operations.



9.5
Marine Services

9.5.1
The Seller Group shall procure the provision of all Marine Services necessary
for the safe approach from the Pilot Boarding Station, berthing, mooring,
loading, unberthing and safe departure to the Pilot Boarding Station of an
Approved LNG Ship in compliance with the terms of this Clause 9.5.

9.5.2
The Buyer acknowledges that the following services and facilities are not
provided nor procured by the Seller Group: (a) facilities and loading lines for
liquid or gaseous nitrogen



46

--------------------------------------------------------------------------------

EXECUTION VERSION


to purge an LNG ship tanks except where nitrogen is required for draining and
purging of the liquid and vapour lines prior to disconnection of loading arms;
(b) facilities for providing bunkers; (c) facilities for the handling and
delivery to the LNG ship of ship's stores, provisions and spare parts.
9.5.3
The Seller Group shall ensure that:

(A)
adequately well trained and experienced pilots and mooring masters in sufficient
numbers are available at all times in order to assure the safe and reliable
berthing, unberthing and transit to and from the berth as part of the provision
of Marine Services under Clause 9.5.1;

(B)
fit for purpose harbour or offshore tugs of adequate design and power are
available at all time in sufficient numbers in order to assure the safe and
reliable berthing, unberthing and transit to and from the berth as part of the
provision of Marine Services under Clause 9.5.1;

(C)
adequately well trained and experienced tug masters in sufficient numbers are
available at all times to operate the harbour or offshore tugs;

(D)
fit for purpose marine support craft (including pilot vessels, mooring boats and
service/security boats) in sufficient numbers are available at all times in
order to support intended marine operations as part of the facilitation of
Marine Services under Clause 9.5.1;

(E)
fit for purpose metocean measuring and monitoring systems and navaids and
associated marine support infrastructure is available to support safe and
reliable marine operations as part of the facilitation of Marine Services under
Clause 9.5.1.

9.5.4
[***]



9.6
Authorisations

9.6.1
The Seller Group shall, at no cost to the Buyer, be responsible for obtaining
and maintaining the Seller Group's Consents and all customary approvals,
permissions, marine permits and other technical and operational Authorisations
required for the FLNG Facility, the LNG Hub Facilities and the Future
Facilities. The Buyer shall, at the Seller Group's request, co-operate with and
assist the Seller Group in obtaining such approvals, permits and Authorisations.

9.6.2
The Buyer shall, at no cost to the Seller Group, be responsible for obtaining
and maintaining the Buyer's Consents and all customary approvals, permissions,
marine permits and other technical and operational Authorisations (including,
for the avoidance of doubt, all necessary clearances) required for the use by
any Approved LNG Ship of the FLNG Facility or the LNG Hub Facilities (“Marine
Authorisations”). The Seller Group shall, at the Buyer's request, at Buyer’s
expense, co-operate with and assist the Buyer in obtaining such approvals,
permits and Authorisations.

9.6.3
Seller Group shall obtain, or cause to be obtained, any licence or other
official Authorisation it may require and carry out all customs formalities
necessary for the Export of the LNG hereunder (in each case save to the extent
the Buyer is required to obtain any such licence or Authorisation or carry out
such formalities pursuant to Clause ‎9.6.2).

9.6.4
Buyer and Seller Group shall obtain and maintain in force all Authorisations,
approvals and permissions of all Competent Authorities that are required for the
performance of



47

--------------------------------------------------------------------------------

EXECUTION VERSION


this Agreement, and shall co-operate fully with each other wherever necessary
for this purpose.
9.7
Notice of Estimated Time of Arrival at Facilities

9.7.1
As soon as reasonably practicable after departure of the relevant Approved LNG
Ship from its last port of call prior to arriving at the LNG Hub Facilities, the
Buyer shall, or cause the master of the Approved LNG Ship to, give notice to the
Seller Group and/or the LNG Hub Facilities Operator by email of its estimated
date and time of arrival at the Pilot Boarding Station ("Estimated Time of
Arrival" or "ETA"). The Buyer shall also include the following information in
such notice to the Seller Group and/or the LNG Hub Facilities Operator:

(A)
the Approved LNG Ship's name;

(B)
any operational deficiencies in the Approved LNG Ship that may affect its
performance at the LNG Hub Facilities;

(C)
the estimated tank pressure, heel quantity and heel temperature on arrival at
the Loading Terminal; and

(D)
the Approved LNG Ship's requirements for utilities, to the extent available, at
LNG Hub Facilities.

The Buyer shall cause the master of the relevant Approved LNG Ship to promptly
notify the Seller Group and/or the LNG Hub Facilities Operator regarding any
change in the relevant operational conditions of the Approved LNG Ship from
those previously notified.
9.7.2
No later than ninety-six (96) hours prior to the anticipated ETA, the master of
the Approved LNG Ship shall give notice by email confirming or amending the
latest ETA notice. If this ETA subsequently changes by more than six (6) hours,
the master shall promptly give notice of the corrected ETA to the Seller Group
and/or the LNG Hub Facilities Operator

9.7.3
No later than seventy-two (72) hours prior to the anticipated ETA, the master of
the Approved LNG Ship shall give notice by email confirming or amending the
latest ETA notice. If this ETA subsequently changes by more than six (6) hours,
the master shall promptly give notice of the corrected ETA to the Seller Group
and/or the LNG Hub Facilities Operator.

9.7.4
No later than forty-eight (48) hours prior to the anticipated ETA, the master of
the Approved LNG Ship shall give notice by email confirming or amending the
latest ETA notice. If this ETA subsequently changes by more than six (6) hours,
the master shall promptly give notice of the corrected ETA to the Seller Group
and/or the LNG Hub Facilities Operator.

9.7.5
No later than twenty-four (24) hours prior to the anticipated ETA, the master of
the Approved LNG Ship shall give notice by email confirming or amending the
latest ETA notice. If this ETA subsequently changes by more than three (3)
hours, the master shall promptly give notice of the corrected ETA to the Seller
Group and/or the LNG Hub Facilities Operator.

9.7.6
No later than twelve (12) hours prior to the anticipated ETA, the master of the
Approved LNG Ship shall give notice by email confirming or amending the latest
ETA notice. If this ETA subsequently changes by more than one (1) hour, the
master shall promptly give notice of the corrected ETA to the Seller Group
and/or the LNG Hub Facilities Operator.



48

--------------------------------------------------------------------------------

EXECUTION VERSION


9.7.7
The master of the Approved LNG Ship shall send a final ETA notice by email five
(5) hours prior to the Approved LNG Ship's arrival at the Pilot Boarding Station
at the LNG Hub Facilities.

9.8
Notice of Readiness

9.8.1
The master of each Approved LNG Ship, or such master’s agent, shall give notice
of readiness to the Seller Group and/or the LNG Hub Facilities Operator ("Notice
of Readiness" or "NOR") upon such Approved LNG Ship's arrival at the Pilot
Boarding Station specifying that the Approved LNG Ship is in all respects ready
to proceed to berth and commence loading at the LNG Hub Facilities.

9.8.2
The NOR shall be effective:

(A)
if tendered prior to the start of the Arrival Window, at the earlier of:

(1)
[***]; and

(2)
the time at which the Approved LNG Ship is berthed and is in all respects ready
to commence loading, and

(B)
if tendered at any time during the Arrival Window, at the earlier of:

(1)
[***]; or

(2)
the time at which the Approved LNG Ship is berthed and is in all respects ready
to commence loading, and

(C)
if tendered after the end of the Arrival Window, then the time at which the
Approved LNG Ship is berthed and is in all respects ready to commence loading.

9.8.3
[***]

9.9
Berthing Assignments

9.9.1
The Seller Group shall procure that if an Approved LNG Ship tenders NOR before
the end of the Arrival Window, it shall be permitted to berth and commence
loading during the applicable Arrival Window in priority to all other vessels.

9.9.2
If the master of an Approved LNG Ship does not give a NOR by the end of the
Arrival Window, but does give a NOR within [***] hours after the end of the
Arrival Window, the Seller Group shall use reasonable endeavours to procure that
the LNG Hub Facilities Operator shall berth the Approved LNG Ship as soon as
reasonably practicable in order to load the Cargo in a non-discriminatory manner
in accordance with normal shipping industry practise and priority arrangements
as included in the Facilities Manuals; provided, however, that unless otherwise
agreed by the Seller Group, the Seller Group shall have no obligation to use
such efforts to berth an Approved LNG Ship that tenders NOR more than [***]
hours after the end of its Arrival Window. The Arrival Window shall be deemed to
have been amended accordingly and a NOR deemed to have been given effective at
the time the Approved LNG Ship is berthed and is in all respects ready to load.
If, as of the [***] hour after the end of the Arrival Window, the Approved LNG
Ship has not tendered NOR, and the Seller Group is unable to reschedule loading
of the relevant Cargo, the Scheduled Loading Quantity that the Buyer failed to
take (for reasons other than those in Clauses 7.4.1 (A) to (F) (inclusive))
shall be deemed to be a Cargo Take or Pay Quantity in accordance with Clause
‎7.4.1.

9.10
Arrival Temperature and Cool Down Services

9.10.1
The Buyer shall ensure that each Approved LNG Ship retains, prior to arrival at
the Pilot Boarding Station, sufficient heel quantity of LNG, based on normal
operations of such Approved LNG Ship (including adequate provision for any
mechanical problems of



49

--------------------------------------------------------------------------------

EXECUTION VERSION


which the Buyer or the Transporter is aware), to maintain, for a period of not
less than [***] hours after the end of the Arrival Window, a cargo tank
temperature that (i) meets GTT guidelines in the case of membrane cargo
containment systems, and (ii) is at least minus one hundred and ten (-110)
degrees Celsius at the equatorial ring in the case of moss cargo containment
systems, so as to be sufficiently cold to permit prompt and continuous loading
of LNG at the rate required by the Facilities Manuals and up to the maximum
loading rate allowed by such Approved LNG Ship (the "Arrival Temperature").
9.10.2
If a loading of a Cargo onto an Approved LNG Ship is delayed until after the end
of the period that an Approved LNG Ship is required to maintain the Arrival
Temperature and such delay is attributable to the Seller Group (which shall
include, for the avoidance of doubt, any reasons attributable to the LNG Hub
Facilities Operator, the FLNG Facility Operator, or Seller's Force Majeure)
then, if requested by the Buyer and subject to the Buyer demonstrating that the
Approved LNG Ship is no longer at the Arrival Temperature, the Seller Group may
(at the Seller Groups’ discretion) provide cool down services at the Loading
Terminal. Any LNG supplied to the Buyer as part of such cool down services shall
be for the Seller Group’s account and supplied without cost to the Buyer. [***]

9.10.3
If, [***] Such costs shall be invoiced in accordance with Clause ‎12.1.1 at the
Base Contract Price applicable to the Cargo in question, and be payable in
accordance with Clause ‎12.3.2.

9.10.4
    If as a result of events or circumstances occurring while the Approved LNG
Ship is at the unloading terminal where it berthed immediately prior to arrival
at the Loading Terminal the Buyer requires cool down services in respect of the
Approved LNG Ship, the Buyer may request and the Seller Group may (at the Seller
Group’s sole discretion), provide such cool down services, [***]. Such costs
shall be invoiced in accordance with Clause ‎12.1.1 at the Base Contract Price
applicable to the Cargo in question, and be payable in accordance with Clause
‎12.3.2.

9.10.5
    In no circumstances shall the Seller Group be obliged to provide cool down
services with respect to any Approved LNG Ship where the relevant cool down
services are required by reason of a gassing-up operation, which was not
immediately followed by a cooling-down operation using Natural Gas.

9.10.6
    Any LNG supplied by the Seller Group to the Buyer for purpose of cool down
services shall not count towards delivery of the AACQ.

9.11
Cargo Loading

9.11.1
The Seller Group and Buyer shall commence loading or cause it to be commenced
upon completion of berthing and shall co-operate with each other to complete
loading, or cause it to be completed, safely, expeditiously and effectively. The
Seller Group and Buyer shall procure that personnel fluent in the English
language are available to enable all communications at the FLNG Facility and/or
the LNG Hub Facilities to be conducted in English.

9.11.2
The procedure for the loading of Cargoes under this Agreement (including in
relation to any Natural Gas displaced or boiled off) shall be consistent with
the terms of this Agreement and shall be agreed between the Parties and set out
in the Facilities Manuals.

9.11.3
Any Approved LNG Ship shall be permitted to burn Natural Gas as fuel during
loading and the Quantity Delivered shall be adjusted to take account for the
Natural Gas consumed as a result in accordance with the provisions Schedule 3.

9.12
Loading Time



50

--------------------------------------------------------------------------------

EXECUTION VERSION


9.12.1
If any action, event or circumstance occurs or is, in the reasonable opinion of
the Seller Group or the Buyer, likely to occur and, in the reasonable opinion of
the Seller Group or the Buyer, the occurrence of such action, event or
circumstance would, or is reasonably likely to, cause a delay to the berthing,
loading or departure of an Approved LNG Ship, the Seller Group and the Buyer
shall, without prejudice to the provisions of this Clause ‎9.12, discuss in good
faith and use their reasonable endeavours to minimise, or to avoid, any such
delay, and at the same time shall cooperate with each other to mitigate against
or to avoid the occurrence of any similar delay in the future.

9.12.2
Allowed laytime at the LNG Hub Facilities for completion of loading of a Cargo
on an Approved LNG Ship ("Allowed Laytime") shall be as follows, measured in
each case from the time the NOR becomes effective in accordance with Clause
9.8.2:

(A)
[***]

(B)
Allowed Laytime shall be extended by any period of delay which is caused by one
or more of the following (and accordingly, if the Approved LNG Ship is already
on Demurrage, any period of delay which is caused by one or more of the
following shall not be counted or included in calculating the time in respect of
which Seller Group are liable for Demurrage):

(1)
reasons attributable to the actions or omissions of the Buyer, the Transporter,
the relevant Approved LNG Ship, or its master, crew, owner or operator;

(2)
a Force Majeure Event;

(3)
if applicable, night time berthing restrictions;

(4)
Adverse Weather,

[***]
9.12.3
Used laytime in loading a Cargo on an Approved LNG Ship at the LNG Hub
Facilities ("Used Laytime") shall begin to count from the time the NOR becomes
effective.

9.12.4
Used Laytime shall continue to run until:

(A)
if the relevant Approved LNG Ship has berthed at the Loading Terminal with
respect to such Cargo, Completion of Loading; or

(B)
if the relevant Approved LNG Ship has not berthed at the Loading Terminal with
respect to such Cargo, the earliest to occur of:

(1)
the Buyer providing notice to the Seller Group that it will not take the
relevant Cargo, in which case the provisions of Clause 7.4 will apply; and

(2)
the Seller Group providing notice to the Buyer that the Seller Group will not
make available or continue to make available the relevant Cargo, in which case
the provisions of Clause ‎7.6 (or Clause 5.3.9 if applicable to a Commissioning
Cargo) will apply.

For the avoidance of doubt, if a Cargo is scheduled to be delivered in multiple
parcels, Completion of Loading shall occur when the final parcel of LNG has been
loaded.
9.12.5
In the event Used Laytime exceeds Allowed Laytime (including any extension in
accordance with Clause 9.12.2), the Seller Group shall:



51

--------------------------------------------------------------------------------

EXECUTION VERSION


(A)
credit to the Buyer's account, Demurrage in respect of the number of days, or
pro rata for fractions thereof, by which Used Laytime exceeds Allowed Laytime;

(B)
if the Approved LNG Ship arrives at the Arrival Temperature and ready to load,
pay an amount on account of excess boil-off, equal to the following:

(1)
the Contract Price applicable to the relevant Cargo;

multiplied by:
(2)
the Daily Boil-off Rate;

(3)
the gross capacity of the Approved LNG Ship, converted to MMBtu using the
heating value of LNG; and

(4)
the number of days, or pro rata for fractions thereof, by which Used Laytime
exceeds Allowed Laytime;

provided that, following Future Facilities COD, the product of Clause (2)
through (4) shall not exceed the quantity of LNG on board the Approved LNG Ship
at the time it tenders NOR.
The boil-off amount calculated and payable under this Clause 9.12.5 shall be
adjusted to take account of boil-off incurred as a result of multiple berthings
as accounted for in accordance with Clauses 12.2 and 12.5 of Schedule 3. For the
avoidance of doubt boil-off incurred as a result of multiple berthings of an
Approved LNG Ship shall be for the account of the Seller Group. Such payments
shall be without prejudice to the provisions of Clause 10.1.15.
There shall be no double counting of boil-off under this Clause 9.12.5 and
Schedule 3.
9.12.6
The Buyer shall issue to the Seller Group an invoice pursuant to Clause 12.1.3
for amounts due under Clause 9.12.5 within ninety (90) days.

9.13
Departure of Approved LNG Ship

9.13.1
The Buyer shall cause the Approved LNG Ship to depart safely (including taking
into account safety parameters of the Approved LNG Ship, the FLNG Facility, the
LNG Hub Facilities and the Future Facilities) and expeditiously from the berth
after Completion of Loading. The Seller Group shall co-operate, or cause LNG Hub
Facilities Operator to co-operate, in the safe and expeditious departure of the
Approved LNG Ship from the berth.

9.13.2
Without prejudice to the provisions of Clause 9.13.1 if, as a result of any
delay attributable to or period of time required as a result of the action or
omission of the Buyer, the Approved LNG Ship or her master, or the Transporter,
an Approved LNG Ship:

(A)
is determined to be not ready to commence loading after being berthed, then the
NOR shall be invalid and the Buyer and Seller Group shall discuss in good faith
and use their reasonable endeavours to minimise the resulting delay, provided
that the Seller Group shall be entitled, for safety and operational reasons
(subject to the safety of the Approved LNG Ship), to require the Approved LNG
Ship to leave the berth at utmost dispatch, whether or not other LNG ships are
awaiting the berth; or

(B)
occupies a berth at the LNG Hub Facilities after the end of earlier of Permitted
Time or Used Laytime determined in accordance with Clause 9.12, and such delay
in vacating the berth would disrupt the operations of the LNG Hub Facilities,
the FLNG Facility or the Future Facilities, the Buyer and the Seller



52

--------------------------------------------------------------------------------

EXECUTION VERSION


Group shall discuss the matter in good faith and use their reasonable endeavours
to minimise such delay, provided that the Seller Group shall be entitled
(subject to the safety of the Approved LNG Ship) to require the Approved LNG
Ship to leave the berth at utmost dispatch, whether or not other LNG ships are
awaiting the berth. In the event the Seller Group incurs a liability to pay
demurrage damages and/or excess boil-off to any Third Party with respect to the
next scheduled vessel as a result of such delay, then the Buyer shall reimburse
the Seller Group for all such amounts paid up to the amount as would have been
payable by the Seller Group to the Buyer pursuant to this Agreement if the
circumstances were reversed.
9.13.3
In the event an LNG ship fails to vacate the berth pursuant to this Clause 9.13
and the Buyer is not taking actions to cause it to vacate the berth, the Seller
Group may affect such removal at the expense of the Buyer.




10.
ANNUAL DELIVERY PROGRAMME

10.1
Annual Delivery Programme (“ADP”)

10.1.1
The quantities of LNG to be made available for delivery by the Seller Group and
taken by the Buyer in each Contract Year shall be scheduled in accordance with
the following principles (the “Scheduling Requirements”):

(A)
the AACQ shall be made available for delivery during each Contract Year in full
cargo lots, with reference to the size of each ship to be specified by the Buyer
for each Cargo;

(B)
the Annual Delivery Programme for each Contract Year shall:

(1)
incorporate the Seller Group's Annual LNG Production Forecast for such Contract
Year;

(2)
ensure that prior to the Future Facilities Commercial Operations Date there is
no Inventory Conflict;

(3)
ensure that the safety and operations of the FLNG Facility, the LNG Hub
Facilities and Future Facilities are not adversely affected; and

(4)
allow for the Seller Group to schedule any Scheduled Implementation Works
Suspension and/or Scheduled Downtime permitted in accordance with Clauses 7.1.2
and 7.1.3 respectively.

10.1.2
In accordance with the provisions of this Clause 10, the Seller Group and the
Buyer will work together in co-operation to develop the annual programme of LNG
deliveries for each Contract Year (the "Annual Delivery Programme"). Subject to
the Scheduling Requirements, all LNG deliveries shall be scheduled as far as
reasonably practicable on a non-discriminatory basis between the Buyer and any
other LNG buyers using the LNG Hub Facilities as a result of the development of
a Future GTA Project.

10.1.3
On or before 1 August of each Contract Year, other than the first Contract Year,
the Seller Group shall inform the Buyer in writing of the following information
for the next Contract Year:

(A)
the ACQ;



53

--------------------------------------------------------------------------------

EXECUTION VERSION


(B)
[***]

(C)
any Scheduled Downtime Quantity;

(D)
[***]

(E)
[***]

(F)
[***]

(G)
prior to the Future Facilities Commercial Operations Date, the Seller Group's
good faith estimate of LNG to be produced from the FLNG Facility each day during
such Contract Year (expressed in cubic metres and MMBtu) ("Seller Group's Annual
LNG Production Forecast");

(H)
the expected periods of Scheduled Downtime and Scheduled Implementation Works
Suspension; and

(I)
prior to the Future Facilities Commercial Operations Date, the Seller Group's
good faith estimate of LNG in the FLNG Facility storage tanks (in cubic metres)
at the beginning of the Contract Year,

(the sum of (A) - [***] - (C) - (D) – (F) + (E) shall be the “Provisional AACQ”
or “PAACQ”).
10.1.4
    On or before 1 September of each Contract Year, other than the first
Contract Year, the Buyer shall notify the Seller Group in writing of the
following information for the next Contract Year in each case based on the PAACQ
notified by the Seller Group pursuant to Clause 10.1.3 above:

(A)
the number of Cargoes the Buyer intends to take delivery of;

(B)
the Buyer's proposed Cargo loading pattern for each month, in the form of
proposed Arrival Windows (noting the requirements of Clause 10.1.6);

(C)
any Make-Up Quantities that the Buyer desires to take in accordance with Clauses
7.5.2 and 7.5.3;

(D)
the expected Approved LNG Ship nominated for each Cargo;

(E)
the expected Scheduled Loading Quantity for each Cargo, which shall be based on
full loads; and

(F)
[***]

(the “Proposed Annual Delivery Programme”).
10.1.5
The Buyer and the Seller Group shall, as soon as practicable after the exchange
of information in accordance with Clauses 7.1.4, 10.1.3 and 10.1.4, consult and
meet in good faith to agree on the Annual Delivery Programme.

10.1.6
The Parties acknowledge that the production profile of the FLNG Facility and (if
applicable) Future Facilities through a Contract Year is dependent on weather
conditions and this may result in higher quantities of LNG being produced pro
rata in certain months compared to others. The Parties agree that such
variations in the production profile of the FLNG Facility and (if applicable)
Future Facilities through a Contract Year shall be reflected in the loading
pattern of Cargoes in the Annual Delivery Programme and Specific Delivery
Schedule. Subject to the foregoing, the Cargoes in the Annual Delivery Programme
and Specific Delivery Schedule shall be otherwise allocated on a reasonably
rateable and even basis throughout each Contract Year.



54

--------------------------------------------------------------------------------

EXECUTION VERSION


10.1.7
Each Annual Delivery Programme shall, for the next Contract Year, detail
(without duplication):

(A)
the AACQ, and each component thereof provided for in Clause 7.2.1;

(B)
prior to the Future Facilities Commercial Operations Date, the Seller Group's
Annual LNG Production Forecast;

(C)
[***]

(D)
any Scheduled Downtime Quantity;

(E)
[***];

(F)
in respect of each Cargo, details of:

(1)
the Scheduled Loading Quantity;

(2)
the quantity of LNG that represents Make-Up Quantity (if applicable);

(3)
for information purposes only, the expected laytime (without amending the
Allowed Laytime) (prior to the Future Facilities Commercial Operations Date);

(4)
the Approved LNG Ship; and

(5)
the Arrival Window, and

(G)
such additional information as the Parties agree.

10.1.8
    If the Buyer and the Seller Group cannot agree on the Annual Delivery
Programme for any Contract Year by the date [***] days prior to the start of
such Contract Year or in respect of the first Contract Year the date provided in
Clause 10.2.3, then the Seller Group shall establish the Annual Delivery
Programme taking into account:

(A)
the Scheduling Requirements;

(B)
any Cargo details agreed between the Buyer and Seller Group as agreed pursuant
to discussions between the Parties under Clause 10.1.5;

(C)
Buyer’s proposed Approved LNG Ship loading pattern as nominated in accordance
with Clause 10.1.4 (with a corresponding Scheduled Loading Quantity to reflect a
fully loaded Approved LNG Ship in accordance with the Approved LNG Ship gross
capacity, taking account of heel requirements) provided that the Arrival Window
for each Cargo will reflect the Scheduling Requirements and will be established
on a non-discriminatory basis between the Buyer and any other LNG buyers using
the LNG Hub Facilities; and

(D)
the requirements of Clause 10.1.6.

10.1.9
[***]

(A)
[***]

(B)
[***]

(C)
[***]

10.1.10
[***]

10.1.11
End of Year Take or Pay

(A)
If, with respect to any Contract Year, the sum of (without double-counting any
of the following items):



55

--------------------------------------------------------------------------------

EXECUTION VERSION


(1)
the quantity of LNG taken by the Buyer in a Contract Year (which shall include
any Seven Day Rule LNG taken in the following Contract Year but shall not
include any Seven Day Rule LNG taken during such Contract Year) less Make-Up
Quantities taken by the Buyer;

(2)
any quantities of AACQ plus In Year Surplus Quantities not made available by the
Seller Group due to the fault of the Persons in Clause 7.4.1(E) or Seller’s
Force Majeure;

(3)
any quantities of AACQ plus In Year Surplus Quantities not taken for reasons of
Buyer’s Force Majeure;

(4)
any quantities of AACQ plus In Year Surplus Quantities with respect to which a
Cargo Take or Pay Obligation has arisen pursuant to Clause 7.4; and

(5)
any quantities of AACQ plus In Year Surplus Quantities comprised in any Cargo
that are deemed to have been taken by the Buyer following a suspension by the
Buyer pursuant to Clause 22.5;

is less than the sum of:
(a)
the AACQ (which shall, for the avoidance of doubt, exclude Make-Up Quantities
[***]) plus In Year Surplus Quantities, with respect to such Contract Year
[***],

(such shortfall being the “Annual Take or Pay Quantity”),
then the Seller Group shall invoice the Buyer in accordance with Clause 12.1.2
and the Buyer shall pay in accordance with Clause 12.3.2 for any amount equal to
the product of:
(i)
the Annual Take or Pay Quantity; and

(ii)
the Annual Take or Pay Price as determined in accordance with Clause 10.1.12;

(the “Annual Take or Pay Obligation”).
10.1.12
The “Annual Take or Pay Price” shall equal the arithmetic average Base Contract
Price applicable for all months in the relevant Contract Year.



10.1.13
End of Year Deliver or Pay

(A)
If, with respect to any Contract Year, the sum of (without double-counting any
of the following items):

(1)
the quantity of LNG made available by the Seller Group in a Contract Year (which
shall include any Seven Day Rule LNG made available in the following Contract
Year but shall not include any Seven Day Rule LNG made available during such
Contract Year) less any Make-Up Quantities made available by the Seller Group in
a Contract Year;



56

--------------------------------------------------------------------------------

EXECUTION VERSION


(2)
any quantities of AACQ plus In Year Surplus Quantities not taken by the Buyer
due to the fault of the Persons in Clause 7.6.1(D) or Buyer’s Force Majeure;

(3)
any quantities of AACQ plus In Year Surplus Quantities not made available for
reasons of Seller Group’s Force Majeure;

(4)
any quantities of AACQ plus In Year Surplus Quantities with respect to which a
Cargo Deliver or Pay Obligation has arisen pursuant to Clause 7.6, [***]; and

(5) any quantities of AACQ plus In Year Surplus comprised in any Cargo that is
deemed to have been made available by the Seller Group following a suspension by
the Seller Group pursuant to Clause 22.4
is less than the sum of:
(a)
the AACQ (which shall, for the avoidance of doubt, exclude Make-Up Quantities
[***]) plus In Year Surplus Quantities with respect to such Contract Year [***],

(such shortfall being the “Annual Deliver or Pay Quantity”),
then the Buyer shall invoice the Seller Group in accordance with Clause 12.1.3
and payment shall be made or credited [***] in accordance with Clause 12.3.2 for
any amount equal to the product of:
(i)
the Annual Deliver or Pay Quantity; and

(ii)
the Annual Deliver or Pay Price as determined in accordance with Clause 10.1.14
multiplied [***];

(the “Annual Deliver or Pay Obligation”).
10.1.14
The “Annual Deliver or Pay Price” shall equal the arithmetic average of the Base
Contract Price applicable for all months of the relevant Contract Year.

10.1.15
[***]

10.2
First Contract Year Annual Delivery Programme

Development of the Annual Delivery Programme in respect of the first Contract
Year shall be conducted pursuant to the provisions of Clause ‎10.1, provided
that:
10.2.1
the notices required in Clause 10.1.3 shall be given on or before the date being
forty-five (45) days following the Commissioning Start Date;

10.2.2
the notices required in Clause ‎10.1.4(A) shall be given on or before the date
being sixty (60) days following the Commissioning Start Date; and

10.2.3
the Seller Group may determine the Annual Delivery Programme pursuant to Clause
10.1.8 if the Parties have not agreed the same on or before the date being
ninety (90) days following the Commissioning Start Date.

In any event, the Annual Delivery Programme for the first Contract Year shall be
finalised by no later than thirty (30) days prior to the start of the Arrival
Window for the first Cargo to be delivered in such Contract Year, provided that
the Buyer shall use reasonable endeavours to accept changes to any details
already agreed between the Buyer and the Seller Group pursuant to Clauses 10.2.1
to 10.2.3 that fall within [***] days of such notice from the Seller Group. If
the only change is the change in


57

--------------------------------------------------------------------------------

EXECUTION VERSION


designation of a cargo, from a Commissioning Cargo to a Cargo, such change shall
be deemed to be accepted.
10.3
Extension Period Annual Delivery Programme

There shall be an Annual Delivery Programme for each Contract Year in respect of
any Extension Period pursuant to Clause ‎6.2 and the foregoing provisions of
this Clause 10 shall apply to the necessary changes being made thereto on the
basis that references to a Contract Year are to a Contract Year during the
Extension Period.
10.4
Specific Delivery Schedule

10.4.1
No later than the fifteenth (15th) day of each month in each Contract Year, the
Seller Group will issue to the Buyer a specific lifting programme (the "Specific
Delivery Schedule" or “SDS”) showing the immediately following three (3) month
plan of liftings which shall be identical to the Annual Delivery Programme (as
such Annual Delivery Programme may have been adjusted or amended in accordance
with Clause ‎10.5) for such period. Each Specific Delivery Schedule shall
supersede the provisions of the applicable Annual Delivery Programme and any
previous Specific Delivery Schedule for the months specified in such Specific
Delivery Schedule. The Specific Delivery Schedule shall set out:

(A)
for each Cargo to be delivered in the three (3) month period:

(1)
the Arrival Window;

(2)
the Scheduled Loading Quantity;

(3)
the portion of LNG that represents Make-Up Quantity;

(4)
the portion of LNG to which the [***] will apply, being LNG nominated as either
[***] or (b) In Year Surplus Quantity or both;

(5)
for information purposes only, the expected laytime (without prejudice to the
Allowed Laytime) (prior to Future Facilities Commercial Operations Date);

(6)
the name of the Approved LNG Ship to be utilised; and

(7)
such additional information as the Parties agree, including details required for
multiple berthings prior to the Future Facilities Commercial Operations Date.



10.4.2
If the Seller Group fails to issue a Specific Delivery Schedule as herein
required, then the provisions of the previous Specific Delivery Schedule as
applicable to such period shall apply, and to the extent that there is no
Specific Delivery Schedule in respect of such period, the provisions of the
Annual Delivery Programme as applicable to such period shall apply; provided
always that: [***]

10.5
Changes to Annual Delivery Programme or Specific Delivery Schedule

10.5.1
If the Seller Group or the Buyer consider that it is necessary for an Annual
Delivery Programme and/or Specific Delivery Schedule to be changed for any
reasons affecting the Seller Group or the Buyer, including as a result of a
Force Majeure Event, it shall give notice to the other Party of any proposed
changes to such Annual Delivery Programme and/or Specific Delivery Schedule
(such notice comprising an “ADP/SDS Change Notice”).

10.5.2
[***]

10.5.3
[***]



58

--------------------------------------------------------------------------------

EXECUTION VERSION


10.5.4
[***]

10.5.5
[***]

10.5.6
Approved LNG Ship substitution:

The Buyer shall be entitled to replace an Approved LNG Ship with a substitute
Approved LNG Ship in any Annual Delivery Programme and/or Specific Delivery
Schedule. The Buyer shall promptly notify the Seller Group of such change and
the Seller Group shall update the ADP and/or the Specific Delivery Schedule
accordingly if (i) the Buyer’s ability to take delivery of the Scheduled Loading
Quantity for the applicable Cargo is not affected by the change and (ii) the
only change is the Approved LNG Ship and there is no other change to the ADP
and/or SDS.
10.5.7
[***]

10.5.8
Upon:

(A)
agreement of the Parties on a change to the Annual Delivery Programme and/or
Specific Delivery Schedule;

(B)
Buyer's nomination of any Approved LNG Ship change pursuant to Clause 10.5.6;

(C)
Seller Group's nomination of any In Year Surplus Quantities pursuant to Clause
‎10.4.2; or

(D)
any rescheduling of a Cargo agreed to by the Buyer and the Seller Group pursuant
to Clause ‎7.4.1 or Clause ‎7.6.1,

the Annual Delivery Programme and/or Specific Delivery Schedule, as applicable,
shall be amended accordingly and promptly provided by the Seller Group to the
Buyer.
10.6
Information Sharing

Without prejudice to the other provisions of this Clause 10 or the generality of
Clause 19.2, during the Contract Term prior to the Future Facilities Commercial
Operations Date, the Seller Group’s Representative shall provide the Buyer with
daily, non-binding LNG production and inventory reports (and forecasts, if made)
from the FLNG Facility, for the purposes of planning and scheduling by the
Parties.
If so requested by either the Buyer or the Seller Group from time to time, the
Parties shall promptly convene a meeting of the Marine Working Group to discuss
any operational and safety issues with respect to any Approved LNG Ship that is
scheduled in the current ADP or SDS, the FLNG Facility, the LNG Hub Facilities,
the Future Facilities and/or the Marine Services, that relate to material
non-compliance of such vessel, facilities or services with the requirements of
this Agreement.  The sharing of information under this Clause 10.6 shall be
subject to any contractual obligations of confidentiality owed by the Buyer or
the Seller Group (as applicable) in relation to such information.

11.
CONTRACT PRICE

11.1
Base Contract Price

The price (in Dollars per MMBtu) payable by the Buyer for the LNG in respect of
each Cargo (other than Commissioning Cargoes, In Year Surplus Quantities, and
[***] amount pursuant to Clause 7.1.2) sold and made available under this
Agreement shall, subject to Clause ‎11.4, be the following (the "Base Contract
Price"):
[***]


59

--------------------------------------------------------------------------------

EXECUTION VERSION


11.2
Commissioning Period Price

The price (in Dollars per MMBtu) for the LNG in respect of each Commissioning
Cargo sold and made available under this Agreement shall, subject to Clause
11.4, be the following (the "Commissioning Period Price"):
11.3
[***]

The price (in Dollars per MMBtu) for all In Year Surplus Quantities [***] shall,
subject to Clause ‎11.4, be the following [***]:
[***]
11.4
Replacement Index

11.4.1
If any of the rates or indices used in this Agreement ceases to be published for
any reason (other than temporarily) or ceases to exist or there is a fundamental
change in the manner in which any such rate or index is calculated, the Parties
will meet and discuss with the aim of jointly selecting a replacement rate or
index, or replacement rates or indices, to be used in place of such rate or
index (with adjustments as necessary or appropriate), the effects of which (so
far as can be assessed at the time at which such replacement rate or index is
selected) are as close as practicable (taking into account, among others,
considerations of the relevant market coverage, depth, liquidity and volatility)
to those that would have been expected of the original rate or index had the
original rate or index continued to be published and used and had there been no
fundamental change in the manner in which the original rate or index was
calculated.

11.4.2
If the Parties do not reach agreement on a replacement rate or index within a
period of sixty (60) days after the date of the occurrence of the circumstances
referred to in Clause 11.4.1, then either Party may request that the matter be
referred for determination by an Expert in accordance with Clause 23.3. The
Expert is instructed to select the published rate or index or a combination of
published rates or indices (in each case with adjustments as necessary or
appropriate), the effects of which (so far as can be assessed at the time at
which such replacement rate or index is selected) are as close as practicable
(taking into account, among others, considerations of the relevant market
coverage, depth, liquidity and volatility) to those that would have been
expected of the original rate or index had the original rate or index continued
to be published and used and had there been no fundamental change in the manner
in which the original rate or index was calculated.

11.4.3
Subject to the adjustment under Clause 11.4.2, before all matters of dispute or
difference arising under this Clause 11.4 have been finally agreed or decided,
the relevant Contract Price will continue to apply. In circumstances where the
cessation or (as the case may be) the cessation of publication referred to in
Clause 11.4.1 has the effect that the relevant Contract Price is no longer
capable of calculation, the Parties will provisionally calculate the relevant
Contract Price using the published rate or index in effect for the date such
rate or index was most recently published prior to the date of such cessation,
subject to retrospective adjustment pursuant to the provisions of Clause 11.4.2.

11.4.4
If any rate or index used in this Agreement is not published for a particular
date, but the publication containing such rate or index continues to be
published and the rate or index itself continues to exist, the Parties will use
the published rate or index in effect for the date such rate or index was most
recently published prior to such particular date unless otherwise provided in
this Agreement or agreed between the Parties.

11.5
[***]

11.5.1
[***]



60

--------------------------------------------------------------------------------

EXECUTION VERSION


11.5.2
[***]

11.5.3
[***]

11.5.4
[***]

11.5.5
[***]

11.5.6
[***]

11.5.7
[***]

11.6
Price Review for Extension Term

11.6.1
Not less than [***] before the expiry of the Initial Term and the First
Extension Term if applicable, the Buyer shall submit to the Seller Group a price
adjustment proposal that shall be determined by the Buyer taking account of the
Price Adjustment Objectives (“Price Adjustment Proposal”).

11.6.2
The Price Adjustment Proposal:

(A)
may amend the Base Contract Price;

(B)
[***]

(C)
[***]

(D)
shall apply for the First Extension Term (in the case of the first Price
Adjustment Proposal) or the Second Extension Term (in the case of the second
Price Adjustment Proposal);

(E)
shall not change any other terms and conditions of this Agreement.

11.6.3
The objective of the price adjustment is to determine an LNG price for the First
Extension Term and, if applicable, the Second Extension Term, that:

(A)
[***]

(B)
[***]

(C)
[***]

(D)
[***]

(“Price Adjustment Objectives”).
11.6.4
The Price Adjustment Proposal shall be valid and capable of acceptance or
rejection or the submission of a counter-proposal for further non-binding
negotiations between the Parties by the Seller Group until the date that is
[***] prior to (i) the expiry of the Initial Term in respect of the First
Extension Period, and (ii) the expiry of the First Extension Period in respect
of the Second Extension Period, if applicable.

11.6.5
The Seller Group may accept or reject or make a counter-proposal in respect of
the Price Adjustment Proposal in its sole discretion. If the Seller Group does
not accept the Price Adjustment Proposal in writing by the date specified in
Clause 11.6.4, the Seller Group shall be deemed to have rejected the Price
Adjustment Proposal and the Contract Term shall not be extended.




12.
INVOICING AND PAYMENT



61

--------------------------------------------------------------------------------

EXECUTION VERSION


12.1
Invoices

12.1.1
As soon as reasonably practicable after Completion of Loading of each Cargo of
LNG made available hereunder, the Seller Group’s Representative shall send to
the Buyer an invoice showing:

(A)
the Quantity Delivered together with the relevant documents showing the basis
for such calculation

(B)
that part of the Quantity Delivered to which [***] shall apply;

(C)
the applicable Contract Price for the Cargo, determined in accordance with
Clause ‎11;

(D)
any applicable credit due from the Seller Group (which shall be broken down for
each individual Seller) to the Buyer under this Agreement;

(E)
the payment due from the Buyer to the Seller Group (which shall be broken down
for each individual Seller) in respect of such Cargo, (which total amount will
be calculated by multiplying the Quantity Delivered specified in Clause
‎12.1.1(A) by the relevant Contract Price) less any deduction in accordance with
Clause 12.1.1(D);

(F)
the designated bank accounts for each Seller in accordance with Clause 12.3.5,
and the amount payable into each account.

12.1.2
If any other sums are due from the Buyer to the Seller Group or individual
Sellers under this Agreement, including pursuant to Clause 11.5, then the Seller
Group shall furnish an invoice to the Buyer specifying the applicable Clauses
under this Agreement together with relevant supporting documents showing the
basis for the calculation.

12.1.3
If any sums are due from the Seller Group to the Buyer under this Agreement,
then the Buyer shall furnish to the Seller Group’s Representative, with a copy
to each Seller, an invoice showing the total owing by the Seller Group and each
Seller's proportion of the sum due and specifying the applicable Clauses under
this Agreement together with relevant supporting documents showing the basis for
the calculation.



12.2
Statements and Invoices for LNG Not Taken or Delivered

12.2.1
With respect to any Cargo Take or Pay Quantity, as soon as reasonably
practicable, the Seller Group’s Representative’s shall send to the Buyer an
invoice showing the amount of the Cargo Take or Pay Quantity, the Cargo Take or
Pay Price and the Cargo Take or Pay Obligation.

12.2.2
With respect to any Cargo Deliver or Pay Quantity, as soon as reasonably
practicable, the Buyer shall send an invoice, which shall be issued in
accordance with Clause 12.1.3 to the Seller Group’s Representative, with a copy
to each Seller, that shows the total owing by the Seller Group and each Seller's
proportion of the Cargo Deliver or Pay Quantity, the Cargo Deliver or Pay Price,
the Cargo Deliver or Pay Obligation and any Cargo Deliver or Pay Credit due.

12.3
Payment

12.3.1
Invoices shall be sent in accordance with Clause 26.

12.3.2
The Seller Group’s payment of any invoice from the Buyer shall be satisfied by
the application by each Seller of a credit to the Buyer for its proportion of
the amount due on the first invoice issued by the Seller Group to the Buyer in
accordance with Clause 12.1.1 after the expiration of [***] from the date of
receipt of the Buyer’s invoice. If the Seller Group does not make a Cargo
available within [***] after the date of the Buyer’s



62

--------------------------------------------------------------------------------

EXECUTION VERSION


invoice (therefore being unable to fulfil the Seller Group’s obligation to apply
a credit), each Seller shall settle its proportion of such Buyer’s invoice on or
before the [***]after the expiration of such [***] by payment of the relevant
sum due in Dollars in immediately available funds to an account or accounts with
such bank and in such location as shall be designated by the Buyer in accordance
with Clause 12.3.5. Subject to Clause 12.5, the Buyer shall settle any Seller
Group’s invoice on or before the [***] after the day on which such invoice
together with customary supporting documents are received, by payment of the sum
due in Dollars in immediately available funds to an account or accounts with
such bank or banks and in such location or locations as shall be designated by
the Seller Group in accordance with Clause 12.3.4. [***] each credit or payment
by a Party of any amount owing hereunder shall be in the full amount due as set
out in the other Party’s invoice, without reduction or offset for any reason
including Taxes, exchange charges or bank transfer charges. Any amounts due from
Seller Group to the Buyer at the end of the contract term shall be payable
within [***]of the date of receipt of the Buyer’s invoice.
12.3.3
Each Seller’s proportion of any credit [***] applied in accordance with Clause
12.3.2 shall be applied against the aggregate sum owing to such Seller as stated
in the relevant invoice, and any remaining balance payable to the relevant
Seller shall be payable by the Buyer to such Seller according to the payment
instructions provided by such Seller pursuant to Clause 12.3.4 with respect to
credits [***].

12.3.4
Subject to the following provisions in this Clause 12.3.4, each Seller shall
designate one (1) bank account for receipt of payments from the Buyer (each such
account a “Seller’s Account”). If a Seller is requested to direct a portion of
its proceeds directly to a State, it may designate one (1) further account for
such payments (each a “State Account”). Such account(s) shall be initially
designated not later than [***] after the Effective Date and thereafter with not
less than [***] notice before any re-designation is to be effective. Such
accounts and any re-designation by a Seller shall be subject to satisfaction of
the Buyer’s compliance processes. A Seller may not designate an account that is
affected by Trade Sanctions.

12.3.5
The Buyer shall designate a bank account as the Buyer’s Account for receipt of
payments from the Seller Group, initially not later than the date that is [***]
days after the Effective Date and thereafter with not less than [***] notice
before any re-designation is to be effective. Such bank account and any
re-designation by the Buyer shall be subject to satisfaction of the Seller
Group’s compliance processes. The Buyer may not designate an account that is
affected by Trade Sanctions.

12.3.6
If a Seller directs the Buyer to pay monies into a State Account as per Clause
12.3.4 in accordance with Clause 12.1.1, the payment of such monies shall
discharge that part of the Buyer’s payment obligations to the Seller.

12.3.7
If the due date of any invoice does not fall on a Business Day, such invoice
shall become due and payable on the next Business Day following such due date.

12.4
Delay in Payment

If any Seller or the Buyer fails to apply a credit or make payment of any sum as
and when due under this Agreement, any uncredited or unpaid amount thereof shall
bear interest from (but excluding) the due date until (and including) the day it
was credited or paid [***]
in full including interest, at the Interest Rate [***] per annum. Interest shall
be paid on the date when payment of the amount credited or due is made. Any
interest payable under this Clause ‎12.4 shall: (i) accrue daily; (ii) be
calculated as simple interest, without any compounding of interest (iii) be
calculated on the basis of a three hundred sixty (360) Day year. If the Buyer
fails to make payment of any sum as and when due under this Agreement, the
Seller Group or any Seller may draw on the


63

--------------------------------------------------------------------------------

EXECUTION VERSION


Acceptable Credit Support in accordance with Clause 12.7 in addition to any
other remedies the Seller Group or Seller may have.
12.5
Disputed Invoice

12.5.1    
(A)
If the Seller Group, or an individual Seller and the Buyer disagree on the
correct amount owing under an invoice, each Seller or the Buyer, as the case may
be, shall make payment (including by way of applying credit under Clause 12.3.2)
of the full amount of such invoice (other than in the case of manifest error
(namely an obvious indisputable error)) and shall promptly notify the other
Party of disputed amount and the reasons for such disagreement. Any necessary
correction and consequent adjustment shall be made within fourteen (14) days
after agreement or determination of the correct amount, together with interest
on any amount remaining payable pursuant to this Clause 12.5.

(B)
If the Buyer or the Seller Group or an individual Seller disagrees due to
reasons of manifest error (namely an obvious indisputable error) as to the
correct amount owing under an invoice, the Buyer or the Seller Group or each
Seller shall make payment (including by way of applying credit under Clause
12.3.2) of the undisputed invoiced amount only and shall, promptly notify the
other Party of the reasons for withholding the disputed amount. Any necessary
correction and consequent adjustment shall be made within fourteen (14) days of
agreement or determination of the correct amount.

(C)
An invoice may be disputed by the paying party, or modified by the invoicing
party, by written notice delivered to the other Party before the end of [***] of
such receipt or sending of the invoice, as the case may be. If no such notice is
served within this period, such invoice shall be deemed correct and accepted by
both Parties.

12.5.2
Except for any payments following the identification of an error in the invoice
issued pursuant to Clause 12.5.3, the Party paying the amount of any adjustment
referred to in Clause 12.5.1(A) shall pay interest to the other Party on the
amount of such adjustment at the Interest Rate [***] for the period from the
date following the due date up to and including the date of payment of the
adjustment in full including interest, or in circumstances contemplated by
Clause 12.5.3, on and from the date on which the suspected inaccuracy is first
notified up to and including the date when the retroactive adjustment is made.
Any interest payable under this Clause 12.5.2 shall: (i) accrue daily; (ii) be
calculated as simple interest, without any compounding of interest; (iii) be
calculated on the basis of a three hundred sixty (360) Day year.

12.5.3
Any errors found in an invoice or credit note which are caused by the inaccuracy
of any measuring or analysing equipment or device shall be corrected or referred
to an Expert in accordance with Clause ‎23.3 and shall be settled in the same
manner as is set out above in this Clause 12.5.

12.6
Continuation in Effect of Clause 12

The provisions of this Clause 12 shall remain in effect notwithstanding the
expiration or termination of this Agreement until payment has been made for all
amounts that have accrued as of the expiration or termination of this Agreement.
12.7
Payment Security

12.7.1
The Buyer shall procure the issuance and delivery to the Seller Group, no later
than [***], a Deed of Guarantee from [***] for the Buyer Credit Support Amount.



64

--------------------------------------------------------------------------------

EXECUTION VERSION


12.7.2
The Buyer shall maintain Acceptable Credit Support in full force and effect
until the expiry of [***], and:

(A)
each Deed of Guarantee delivered to the Seller Group under this Clause 12.7
shall have a scheduled expiry date falling not earlier than [***]; and

(B)
each Letter of Credit and each Bank Guarantee delivered to the Seller Group
under this Clause 12.7 shall have a scheduled expiry date falling not less [***]
after the effective date of such Letter of Credit or Bank Guarantee (as
applicable).

12.7.3
The Buyer may only replace the Acceptable Credit Support:

(A)
with respect to a Deed of Guarantee when required pursuant to Clause ‎12.7.5;

(B)
with respect to any Bank Guarantee or Letter of Credit when required pursuant to
Clauses 12.7.6 and 12.7.8; or

(C)
with the consent of the Seller Group.

12.7.4
The Buyer shall deliver the latest audited annual financial statements for the
Acceptable Affiliate providing a Deed of Guarantee within [***] days following a
request by any member of the Seller Group during the Contract Term.

12.7.5
With respect to each Deed of Guarantee delivered to the Seller Group as
Acceptable Credit Support, in the event that:

(A)
such Deed of Guarantee is not in full force and effect for any reason; or

(B)
the Credit Support Provider is no longer an Acceptable Affiliate,

the Buyer shall procure the issuance and delivery to the Seller Group of a
replacement Acceptable Credit Support within [***] after the occurrence of such
event.
12.7.6
With respect to each Letter of Credit and each Bank Guarantee that is delivered
to the Seller Group as Acceptable Credit Support, the Buyer shall procure the
issue and delivery to the Seller Group of replacement Acceptable Credit Support
by the date that is [***] prior to the scheduled expiry date of such Letter of
Credit or Bank Guarantee (as applicable).

12.7.7
If the Buyer fails to replace any Bank Guarantee or Letter of Credit when
required by the time specified in Clause 12.7.6, immediate demand for payment of
all undrawn amounts under such Letter of Credit or Bank Guarantee may be made by
the named beneficiary in accordance with its terms (and each Letter of Credit or
Bank Guarantee shall acknowledge and confirm such right to do so). Any payment
by the Buyer’s Credit Support Provider following such demand shall be made to
the Escrow Account and shall be held, applied and reimbursed (as applicable) on
the terms and subject to the conditions of the Escrow Arrangements. In the event
that such Escrow Arrangements have not been agreed and implemented by the date
that is ninety (90) days after the date of issuance of any Bank Guarantee or
Letter of Credit, the relevant named beneficiary of such Acceptable Credit
Support shall be entitled (acting reasonably) to establish and implement the
escrow arrangements with the relevant Acceptable Financial Institution when
needed.

12.7.8
Without prejudice to Clause 12.7.6, with respect to each Letter of Credit and
each Bank Guarantee delivered to the Seller Group as Acceptable Credit Support,
if the Buyer becomes aware that:

(A)
    such Letter of Credit or Bank Guarantee (as applicable) is not in full force
and effect for any reason; or



65

--------------------------------------------------------------------------------

EXECUTION VERSION


(B)
the relevant Credit Support Provider is no longer an Acceptable Credit Support
Provider,

the Buyer shall procure the issuance and delivery to the Seller Group of
replacement Acceptable Credit Support within [***] after the occurrence of the
event.
12.7.9
Any replacement Acceptable Credit Support shall be in full force and effect when
delivered to the Seller Group.

12.7.10
Once replacement Acceptable Credit Support is delivered to the Seller Group in
full force and effect in accordance with Clauses 12.7.5, 12.7.8 and 12.7.9:

(A)
the Seller Group shall return the original Deed of Guarantee, Letter of Credit
or Bank Guarantee that has been replaced to the Buyer promptly upon the Seller
Group receiving the replacement Acceptable Credit Support; and

(B)
the Seller Group shall no longer be entitled to, and shall not, make demand for
payment under the Deed of Guarantee, Letter of Credit or Bank Guarantee that has
been replaced.

12.7.11
A Seller, or the Seller Group’s Representative on behalf of a Seller, may make
demands for payment under the Deed of Guarantee, Letter of Credit or Bank
Guarantee if the Buyer fails to make a payment due by it in accordance with the
provisions of this Agreement. Any payment by the Acceptable Credit Support
Provider following such demand shall be made to the respective Seller’s Accounts
with respect to the amounts secured by the Acceptable Credit Support, and such
payment shall be deemed to have been made as a payment to each of the claiming
Sellers in the amount paid to each claiming Seller.


13.
TAXES AND CHARGES

13.1
Seller Group's Responsibility

13.1.1
The Seller Group shall be liable for, and shall indemnify and hold harmless the
Buyer from and against [***].

13.1.2
The foregoing indemnity under this Clause ‎13.1, shall not apply to Taxes that

(A)
are incurred and resulting from any activities of the Buyer not directly related
to this Agreement or to the LNG to be sold under this Agreement. Such activities
not directly related to this Agreement or to the LNG to be sold under this
Agreement shall include but not be limited to :

(1)
(i) the sale, purchase, transportation and/or other utilization by the Buyer of
LNG acquired outside of this Agreement and/or (ii) any sale, encumbrance
(including but not limited to establishing a security right over LNG), transfer,
granting of options, rights of first refusal or of any other rights whatsoever
on LNG by the Buyer in either State to any party other than a Seller;

(2)
any storage of LNG by the Buyer in either State, provided always that all
activities related to any Approved LNG Ship waiting for the FLNG Facility to
produce sufficient LNG to deliver a Cargo shall not constitute storage and shall
fall within the activities referred to in Clause 13.1.1;



66

--------------------------------------------------------------------------------

EXECUTION VERSION


(3)
any transportation or transportation related activities of LNG by the Buyer in
either State (other than the transportation in the nature of Export of LNG under
this Agreement as provided for in Clause 13.1.1 above).

(B)
result from any permanent establishment of the Buyer in either the Islamic
Republic of Mauritania or the Republic of Senegal [***].

13.1.1
For the avoidance of doubt, each Seller for its respective LNG SPA Participation
shall be the Exporter of Record of LNG sold and delivered under the Agreement.

13.2
Buyer's Responsibility

13.2.1
The Buyer shall be liable for, and shall indemnify and hold harmless each Seller
from and against, [***]

(A)
[***]

(B)
[***]

13.2.2
The foregoing indemnity under this Clause 13.2, shall not apply to Taxes that:

(A)
are incurred and resulting from any activities of a Seller or an Affiliate
thereof not directly related to this Agreement;

(B)
result from any permanent establishment of the Seller in the jurisdiction
imposing the Tax.

13.3
Tax Refunds

Where a payment has been made under this Clause 13 and the recipient of such
payment receives or is entitled to receive a refund in respect of Taxes which
gave rise to the right to that payment (whether by way of actual receipt,
credit, set-off or otherwise), the recipient (“Payer”) shall repay, or cause to
be repaid, to the other Party (“Payee”) a part of that payment equal to the
amount of the refund effectively received or enjoyed, less any reasonable costs
incurred in obtaining the refund, and less any Taxes levied or leviable in
respect of that refund. The Payer shall notify the Payee promptly following the
receipt of any such refund. The Payee shall thereafter furnish the Payer an
invoice in accordance with Clause 12.1 and the payment of such invoice shall be
made in accordance with Clause 12.3.
13.4
Procedure for Payment of Taxes

Whenever either Buyer or Seller Group become aware of a potential or actual
liability to make any payment of Taxes which might give rise to a claim under
this Clause 13, they shall give notice of the circumstances to the other Party
as soon as reasonably practicable, in order to allow both Parties reasonable
opportunity to seek to minimise their liability for such Taxes, acting always in
compliance with applicable Laws. Each Party shall give the other Party such
assistance as is reasonable in the circumstances in this regard, and Buyer or
Seller Group (as appropriate) shall not make any payment of such Taxes until the
due date on which such Taxes are due and payable in accordance with the relevant
tax regulations unless an early payment could result in a reduction of the
liability to such Taxes. In order to allow the Parties to make payments of Taxes
in full and without neglecting compliance with any tax, royalty, duty or other
impost levied, each Party agrees that if requested by the other Party, it will
diligently complete, execute and arrange for any required certification and/or
document in a manner reasonably satisfactory to the other Party, and will
deliver to the other Party and/or to any Competent Authority as the other Party
reasonably directs, copies of any such document.




67

--------------------------------------------------------------------------------


EXECUTION VERSION


14.
QUALITY

14.1
LNG Specifications

The LNG to be delivered by the Seller Group to the Buyer under this Agreement
shall at the time of delivery at the Delivery Point, in the gaseous state,
comply with the quality specifications set out in Schedule 4 (the
"Specifications").
14.2
Off-Specification LNG Before Delivery

14.2.1
If the Seller Group, acting as Reasonable and Prudent Operator, becomes aware
prior to loading a Cargo that the LNG will not comply with the Specifications
("Off-Specification LNG"), the Seller Group’s Representative shall promptly (but
in any case prior to the commencement of loading) send a notice to the Buyer
indicating in as much detail as possible the nature and extent to which such LNG
is likely to be Off-Specification LNG.

14.2.2
Following receipt of Seller Group's notice pursuant to Clause 14.2.1, the Buyer
shall use reasonable endeavours to accept such Off-Specification LNG. In no
circumstances shall the Buyer be obliged to accept such LNG where the Buyer’s
estimate of the costs referred to in Clause 14.2.3 (A) will exceed the amount
which the Buyer is able to claim pursuant to Clause 14.2.5.

14.2.3
Within forty-eight (48) hours of receipt of the Seller Group's notice pursuant
to Clause 14.2.1:

(A)
the Buyer shall notify the Seller Group of the Buyer's reasonable estimate of
all reasonable documented direct losses, costs and expenses that may be incurred
by the Buyer [***] (i) in accepting, treating or disposing of such
Off-Specification LNG on the Approved LNG Ship or in the unloading terminal and
(ii) in remedying any direct damage to the Approved LNG Ship and unloading
terminal arising from accepting, treating or disposing of such Off-Specification
LNG; or

(B)
if the Buyer determines, in good faith and in the Buyer's reasonable opinion,
the Off-Specification LNG would prejudice the safe and reliable operation of the
Approved LNG Ship or any LNG unloading terminal, or would not be acceptable to
the Transporter and/or the operator of any unloading terminal, then the Buyer
shall be entitled to reject delivery of such Off-Specification LNG by giving
notice to the Seller Group.

14.2.4
If the Buyer has provided its estimate pursuant to Clause 14.2.3(A), then the
Seller Group shall promptly determine, in its sole discretion, and notify the
Buyer whether:

(A)
the Seller Group shall make such LNG available for delivery to the Buyer at the
Delivery Point in accordance with this Agreement; or

(B)
the Seller Group shall not make such LNG available for delivery to Buyer and the
provisions of Clause ‎7.6 shall apply.

14.2.5
Where the Seller Group determines pursuant to Clause 14.2.4(A) that it shall
make Off-Specification LNG available for delivery to the Buyer, then the Seller
Group shall be liable to reimburse the Buyer for all reasonable documented
direct losses, costs and expenses [***] incurred by Buyer [***] (i) in
accepting, treating or disposing of such Off-Specification LNG on the Approved
LNG Ship or in the receiving facilities and (ii) in remedying any direct damage
to the Approved LNG Ship and receiving facilities arising from accepting,
treating or disposing of such Off-Specification LNG; provided that the Seller
Group's liability under this Clause 14.2.5 shall not exceed an amount equal to
the estimated cost notified by Buyer pursuant to Clause 14.2.3 [***]. The Buyer
shall use reasonable endeavors to mitigate such costs.



68

--------------------------------------------------------------------------------

EXECUTION VERSION


14.2.6
If the Buyer notifies the Seller Group that it rejects the Off-Specification LNG
pursuant to Clause ‎14.2.3(B), then the Seller Group shall be deemed to have
failed to make available such Cargo and the provisions of Clause ‎7.6 (or Clause
5.3.9 if applicable to a Commissioning Cargo) shall apply to such quantities of
Off-Specification LNG.

14.2.7
The Buyer shall promptly invoice the Seller Group for amounts due under this
Clause ‎14.2 in accordance with Clause 12.1.3.

14.2.8
The Seller Group may sell or otherwise dispose of any Off-Specification LNG
rejected or otherwise not taken by the Buyer in accordance with Clause
‎14.2.3(B) or ‎14.2.4(B) for the Seller Group’s own account, without
restriction.

14.3
Off-Specification LNG After Delivery

14.3.1
Following the commencement of loading a Cargo, including after Completion of
Loading, if either Party becomes aware that the LNG is Off-Specification LNG
and/or does not meet the expected specification notified to Buyer pursuant to
Clause 14.2.1 (if applicable), then upon becoming aware thereof such Party shall
promptly notify the other Party of such Off-Specification LNG and either Party
may by notice suspend delivery of such LNG. In no circumstances shall the Buyer
be obliged to accept such LNG where the Buyer’s estimate of the costs referred
to in Clause 14.3.2(A) will exceed the amount which the Buyer is able to claim
pursuant to Clause 14.3.4.

14.3.2
Within forty-eight (48) hours of a Party giving notice pursuant to Clause
14.3.1:

(A)
if the Buyer is able, using reasonable endeavours, to transport and treat the
Off-Specification LNG to meet the Specifications (or to otherwise make such LNG
marketable), then the Buyer shall accept delivery of such Off-Specification LNG
and the Seller Group shall be liable to reimburse the Buyer for all reasonable
documented direct losses, costs and expenses [***] incurred by Buyer [***] (i)
in accepting, treating or disposing of such Off-Specification LNG at the
Approved LNG Ship or in the receiving facilities and (ii) in remedying any
direct damage to the Approved LNG Ship and receiving facilities arising from
accepting, treating or disposing of such Off-Specification LNG; or

(B)
if the Buyer determines in good faith that it cannot, despite using reasonable
endeavours, transport and treat the Off-Specification LNG to meet the
Specifications (or to otherwise make such LNG marketable), then the Buyer shall
be entitled to reject delivery of such Off-Specification LNG by giving notice to
the Seller Group.

14.3.3
Following the exercise by the Buyer of its rejection right pursuant to Clause
14.3.2(B):

(A)
the Seller Group shall be deemed to have failed to make available the entirety
of such Cargo (including any loaded portion) and the provisions of Clause ‎7.6
(or Clause 5.3.9 if applicable to a Commissioning Cargo) shall apply to such
quantities of Off-Specification LNG;

(B)
title to and all risks (including risk of loss) in respect of such quantities of
Off-Specification LNG shall nevertheless have passed from the Seller Group to
the Buyer at the Delivery Point in accordance with Clause ‎8;

(C)
the Buyer shall be entitled to dispose of the loaded portion of such
Off-Specification LNG Cargo in any manner that the Buyer, acting in accordance
with the standards of a Reasonable and Prudent Operator, deems appropriate; and

(D)
the Seller Group shall indemnify Buyer for all reasonable documented direct
losses, costs and expenses [***] incurred by Buyer [***] (i) in accepting,
treating or disposing of such Off-Specification LNG at the Approved LNG Ship or
in



69

--------------------------------------------------------------------------------

EXECUTION VERSION


the receiving facilities and (ii) in remedying any direct damage to the Approved
LNG Ship and receiving facilities arising from accepting, treating or disposing
of such Off-Specification LNG, including any costs incurred in respect of
services provided by Third Parties to dispose of such Off-Specification LNG,
less any proceeds received by the Buyer in relation to the disposal of such
Off-Specification LNG, provided that following consideration of any such
proceeds received by the Buyer, in no event shall the Seller Group be entitled
to receive an amount greater than the quantity of Off-Specification LNG
delivered multiplied by the Contract Price applicable to the Cargo.
14.3.4
The Seller Group's liability to the Buyer under Clause 14.3.2(A) shall not
exceed an amount equal to [***] of the Scheduled Loading Quantity multiplied by
the Contract Price for the Cargo. The Seller Group's liability to the Buyer
under Clause 14.3.3(D) shall not exceed an amount equal to [***] of the
Scheduled Loading Quantity multiplied by the Contract Price for the Cargo.

14.3.5
The Buyer shall promptly invoice the Seller Group for amounts due under this
Clause ‎14.3 in accordance with Clause 12.1.3.

14.3.6
The Seller Group may sell or otherwise dispose of any Off-Specification LNG
rejected or otherwise not taken by the Buyer in accordance with Clause
‎14.3.2(B) for the Seller Group’s own account, without restriction.

14.3.7
For the avoidance of doubt, this Clause 14.3 shall apply if, after the
Completion of Loading, the Buyer becomes aware that the LNG delivered was, at
the time of delivery, Off-Specification LNG and does not meet the expected
specification notified pursuant to Clause 14.2.1.

14.4
Sole Remedies

14.4.1
The Parties hereby acknowledge and agree that the remedies expressly stated in
this Clause 14 shall be in the nature of damages and shall be the Buyer's sole
and exclusive remedies in damages or otherwise for liabilities arising out of or
in connection with the Seller Group's delivery of Off-Specification LNG, and
represents a proportionate protection of the legitimate interests of the Buyer
in connection with the applicable delivery of Off-Specification LNG.

14.4.2
The Seller Group shall have the right to cause a Third Party auditor to verify
any invoices issued in relation to or any amounts described in this Clause 14 in
accordance with Clause 19.3.


15.
MEASUREMENTS AND TESTING

The procedures in relation to measurements and tests carried out under or
pursuant to this Agreement shall be those set out in Schedule 3.

16.
FORCE MAJEURE

16.1
Seller's Force Majeure

No Seller shall be in breach of any of its obligations, or be liable for any
delay or failure in performance, under this Agreement to the extent that its
performance is prevented, impeded or delayed by an act, event or circumstance or
combination of such acts, events or circumstances which are beyond the
reasonable control of that Seller acting as a Reasonable and Prudent Operator
("Seller's Force Majeure"). Subject to the foregoing principles, Seller's Force
Majeure shall include, but not be limited to, the following acts, events and
circumstances:
16.1.1
fire, explosion, flood, earthquake, lightning, storms, hurricanes, or other act
of God or natural physical disaster or navigational or maritime peril;



70

--------------------------------------------------------------------------------

EXECUTION VERSION


16.1.2
acts of war (declared or undeclared), invasion, act of foreign enemies,
hostilities, civil war, insurrection of military or usurped power;

16.1.3
terrorism, riot, rebellion, revolution, sabotage or civil unrest;

16.1.4
ionising radiations or contamination by radioactivity from any nuclear fuel or
from any nuclear waste from the combustion of nuclear fuel, radioactive toxic
explosive or other hazardous properties of any explosive nuclear assembly or
nuclear component thereof;

16.1.5
strikes, boycotts, lock-outs, or other industrial disturbances or labour
disputes (but not including any strike or slow down or obstructive or disruptive
conduct or other labour disturbances restricted to that Seller or its Affiliates
except, where the Affiliate is a Competent Authority [***];

16.1.6
loss of, accidental damage to, or inaccessibility to or inoperability of part or
all of the FLNG Facility, the LNG Hub Facilities or the Future Facilities;

16.1.7
loss of, accidental damage to, or inaccessibility to or inoperability of part or
all of the Upstream Facilities (including any variation and modifications to the
Upstream Facilities made as part of the Future Facilities), to the extent that
such loss of, accidental damage to, or inoperability is of a kind or character
that, if it had happened to Seller Group, it would have come within the
definition of Seller's Force Majeure;

16.1.8
depletion of the Reserves where depletion occurs for naturally-occurring
geological, geophysical or tectonic reasons which are beyond the reasonable
control of the Seller Group acting as a Reasonable and Prudent Operator and of
which the Seller Group, acting as a Reasonable and Prudent Operator, was unaware
on the Effective Date would adversely impact the Seller Group’s ability to
perform its obligations hereunder;

16.1.9
Acts or omissions of a Competent Authority;

16.1.10
imposition of sanctions by any Sanctions Authority;

16.1.11
the withdrawal, denial or expiration of, or failure to obtain, any
Authorisation;

16.1.12
any change in Law or International Standards after the Effective Date, or a
change in the interpretation or application of existing Law after the Effective
Date, that delays or prevents performance; and

16.1.13
any act, event or circumstance that affects a Third Party or Third Parties,
including any subcontractor or agent with whom the Seller Group has contracted
and/or upon whom it is relying in order to fulfil its obligations under this
Agreement and that prevents, impedes or delays the Seller's performance under
this Agreement, to the extent that it is of a kind or character that, if it had
happened to that Seller, it would have come within the definition of Seller's
Force Majeure.

16.2
Buyer's Force Majeure

The Buyer shall not be in breach of any of its obligations, or be liable for any
delay or failure in performance, under this Agreement to the extent that its
performance is prevented, impeded or delayed by an act, event or circumstance or
combination of such acts, events or circumstances that are beyond the reasonable
control of the Buyer acting as a Reasonable and Prudent Operator ("Buyer's Force
Majeure"). Subject to the foregoing principles, Buyer's Force Majeure shall
include, but not be limited to, the following acts, events and circumstances:
16.2.1
fire, explosion, flood, earthquake, lightning, storms, hurricanes, or other act
of God or natural physical disaster or navigational or maritime peril;

16.2.2
acts of war (declared or undeclared), invasion, act of foreign enemies,
hostilities, civil war, insurrection of military or usurped power;



71

--------------------------------------------------------------------------------

EXECUTION VERSION


16.2.3
terrorism, riot, rebellion, revolution, sabotage or civil unrest;

16.2.4
ionising radiations or contamination by radioactivity from any nuclear fuel or
from any nuclear waste from the combustion of nuclear fuel, radioactive toxic
explosive or other hazardous properties of any explosive nuclear assembly or
nuclear component thereof;

16.2.5
strikes, boycotts, lock-outs, or other industrial disturbances or labour
disputes (but not including any strike or slow down or obstructive or disruptive
conduct or other labour disturbances restricted to the Buyer or its Affiliates);

16.2.6
loss of, accidental damage to, or inaccessibility to or inoperability of an
Approved LNG Ship scheduled to load a Cargo at the LNG Hub Facilities within the
then current Annual Delivery Programme or SDS or pursuant to Clause 5.3.4
provided that the Buyer’s Force Majeure shall only be considered to apply to the
Cargoes to be transported by that Approved LNG Ship;

16.2.7
Acts or omissions of a Competent Authority;

16.2.8
imposition of sanctions by any Sanctions Authority;

16.2.9
the withdrawal, denial or expiration of, or failure to obtain, any
Authorisation;

16.2.10
any change in Law or International Standards after the Effective Date or a
change in the interpretation or application of existing Law after the Effective
Date, that delays or prevents performance; and

16.2.11
any act, event or circumstance that affects a Third Party or Third Parties,
including any subcontractor or agent with whom the Buyer has contracted and/or
upon whom it is relying in order to fulfil its obligations under this Agreement
and that prevents, impedes or delays the Buyer's performance under this
Agreement, to the extent that it is of a kind or character that, if it had
happened to the Buyer, it would have come within the definition of Buyer's Force
Majeure.

16.3
Events Not Force Majeure

Notwithstanding Clauses ‎16.1 and 16.2 and the other terms of this Agreement,
Force Majeure Events shall not include:
16.3.1
the non-availability or lack of funds or failure to pay money when due, except
where such failure is caused by a failure of the systems of the relevant bank
that prevents the Affected Party from performing its obligations;

16.3.2
financial hardship or the inability of a Party, and/or any Affiliate of a Party,
to make a profit or achieve a satisfactory rate of return resulting from the
performance or failure to perform its obligations under this Agreement or from
the sale or consumption of LNG;

16.3.3
in the case of the Seller Group, any event or circumstance that does not prevent
the development and production of Natural Gas in the Gas Supply Area, but merely
renders such development and production more costly;

16.3.4
in the case of the Buyer, any event or circumstance that does not prevent the
loading and the taking delivery of LNG but merely renders such loading and
taking of delivery more costly (including loss of customers, loss of market
share, or reduction in demand for LNG);

16.3.5
in the case of the Seller Group, depletion of the Gas Supply Area except where
depletion occurs for naturally-occurring geological, geophysical or tectonic
reasons which are beyond the reasonable control of the Sellers acting as a
Reasonable and Prudent Operator and of which the Seller Group, acting as a
Reasonable and Prudent Operator, was unaware on the Effective Date would
adversely impact the Seller Group’s ability to perform its obligations
hereunder;



72

--------------------------------------------------------------------------------

EXECUTION VERSION


16.3.6
import restrictions on LNG or Natural Gas imposed at any destination or proposed
destination of LNG, or Natural Gas derived from LNG, sold or to be sold under
this Agreement;

16.3.7
failure or inability to perform attributable to the applicable Contract Price or
currency devaluation;

16.3.8
delays in the construction, completion, testing and start-up of the Upstream
Facilities, FLNG Facility, the LNG Hub Facilities, the Future Facilities or the
Approved LNG Ships unless the event or circumstance causing such delay would
itself constitute a Force Majeure Event;

16.3.9
loss of, accidental damage to, or inaccessibility to or inoperability of the
FLNG Facility, the LNG Hub Facilities, the Upstream Facilities or the Future
Facilities to the extent such loss, damage, inaccessibility or inoperability is
caused by:

(A)
normal wear and tear;

(B)
the failure to maintain such equipment to the standard of a Reasonable and
Prudent Operator; or

(C)
the failure to maintain such quantity of spare parts as would usually be
expected to be maintained by a Reasonable and Prudent Operator.

16.3.10
loss of, accidental damage to, or inaccessibility to or inoperability of
Approved LNG Ships to the extent such loss, damage, inaccessibility or
inoperability is caused by:

(A)
normal wear and tear;

(B)
the failure to maintain such equipment to the standard of a Reasonable and
Prudent Operator; or

(C)
the failure to maintain such quantity of spare parts as would usually be
expected to be maintained by a Reasonable and Prudent Operator;

16.3.11
in the case of the Buyer, any matter affecting any LNG unloading terminal or
other facility owned or used by a customer or any other facility downstream of
the foregoing unless such matter:

(A)
[***]

(B)
if the matter had impacted the Buyer would constitute a Buyer’s Force Majeure;

(C)
[***]

(D)
in respect of such matter, the Buyer has fulfilled its obligations under Clauses
16.5 and 16.7 which for the purpose of this Clause 16.3.11, includes the Buyer
seeking to unload at an alternate unloading terminal in a timely manner.

16.3.12
in respect of any Authorisations:

(A)
any withdrawal, denial or expiration of, or failure to obtain, any Authorisation
caused by the Affected Party’s violation or breach of the terms and conditions
of such Authorisation;

(B)
any failure or delay in obtaining any Authorisation caused by the Affected
Party’s failure to apply for such Authorisation or a failure by the Affected
Party to follow the necessary procedures to obtain such Authorisation;

(C)
the terms of any Authorisation in effect as at the Effective Date;



73

--------------------------------------------------------------------------------

EXECUTION VERSION


16.3.13
any act or omission of a Competent Authority which is lawfully and validly taken
by such Competent Authority:

(A)
to the extent that such act or omission constitutes a remedy or sanction
exercised as a result of a breach by the Affected Party of any Law in effect at
the time of the breach;

(B)
in the case of the Seller Group, solely and directly in respect of the exercise
of any powers it holds as a shareholder, director or officer of a member of the
Seller Group;

16.3.14
with respect to the Seller Group or a Seller, any act or omission of a Competent
Authority which affects solely or primarily the Affected Party, which is
discriminatory, and is not generally applicable to public and private entities
doing business in the same country;

16.3.15
    any failure to supply LNG sourced or to be sourced from a Future GTA Project
until the Future Facilities Commercial Operations Date.



16.4
Related Parties

For the purposes of Clauses ‎16.1 and 16.2, an event shall not be considered to
be beyond the reasonable control of a Party to this Agreement unless:
16.4.1
in the case of the Seller Group or a Seller, it is beyond the reasonable control
of, and could not have been avoided by steps which might reasonably have been
expected to have been taken by, the Seller Group, the Seller Group's Affiliates
connected with the performance of this Agreement, the owner of the FLNG
Facility, the FLNG Facility Operator, the FLNG Provider, the LNG Hub Facilities
Operator, [***], in each case acting as a Reasonable and Prudent Operator in
relation to the GTA Project or Future GTA Project; and

16.4.2
in the case of Buyer, it is beyond the reasonable control of, and could not have
been avoided by steps which might reasonably have been expected to have been
taken by, the Buyer, the Buyer's Affiliates connected with the performance of
this Agreement or any Transporter, in either case acting as a Reasonable and
Prudent Operator.

16.5
Notification

Any Party claiming to be relieved from its obligations under this Agreement on
grounds of the occurrence of a Force Majeure Event (the "Affected Party") shall
promptly give notice to the other Party (the "Non-Affected Party") of such act,
event or circumstance promptly after the Affected Party has become aware of the
occurrence of the act, event or circumstance and such notice shall include
details of the nature of the Force Majeure, an estimate of the likely period of
time required to overcome the impact of the Force Majeure (to the extent
possible) and the Affected Party’s obligations under this Agreement that are
affected by the Force Majeure Event (the “FM Notice”). Where such initial notice
is not given in writing, it shall be confirmed by notice given as soon as
practicable thereafter. Thereafter, such Party shall from time to time furnish
to the other Party such relevant information as is available to it pertaining to
such act, event or circumstance and the effect on the Upstream Facilities, FLNG
Facility, Future Facilities or Approved LNG Ships, as the case may be, and shall
give an estimate of the period of time required to overcome such act, event or
circumstance and of the quantities of LNG that it reasonably expects to be able
to make available, or take, as the case may be, during such period and shall
notify the Non-Affected Party of:
(A)
the particulars of the programme to be implemented and any corrective measures
already taken to seek to ensure full resumption of normal performance;



74

--------------------------------------------------------------------------------

EXECUTION VERSION


(B)
an estimate of the period of time required to overcome the impact of the Force
Majeure Event;

(C)
the quantities of LNG which it reasonably expects not to be able to make
available, or take, as the case may be;

(D)
the quantities of LNG which it reasonably expects to be able to make available,
or take, as the case may be, during such period; and

(E)
the corresponding impact on the Annual Delivery Programme or the most recent
Specific Delivery Schedule (as the case may be).

The Affected Party shall promptly notify the Non-Affected Party in writing when
it is once again able to perform its obligations under this Agreement.
16.6
Impact of Force Majeure

16.6.1
In the event of a Buyer's Force Majeure and either:

(A)
the Arrival Window for any affected Cargo scheduled to be lifted by an Approved
LNG Ship affected by Buyer’s Force Majeure, falls entirely within the period
notified by the Buyer pursuant to Clause ‎16.5; or

(B)
as a result of Buyer's Force Majeure:

(1)
the Approved LNG Ship does not tender NOR by the end of the Arrival Window or
within twenty-four (24) hours thereafter; or

(2)
the Buyer fails to take delivery of all or any part of (i) the Commissioning
Cargo Quantity notified in accordance with Clause 5.3.4 or (ii) the Scheduled
Loading Quantity, as applicable, within [***] after the Permitted Time, provided
that where a Notice of Readiness is tendered within [***] after the end of the
Arrival Window, such [***]period (after the Permitted Time) shall be reduced by
“x”, where, for the purpose of this clause, “x” means the number of hours after
the end of the Arrival Window that the Notice of Readiness is tendered,

the Seller Group shall have the right to cancel such Cargo (or such portion
thereof) in compliance with prevailing safety restrictions and shall be excused
of the obligation to make such Cargo (or portion thereof) available to the Buyer
and may sell or otherwise dispose of such Cargo (or such portion thereof) for
the Seller Group’s own account, without restriction. Without affecting the
foregoing sentence, if the Buyer subsequently notifies a shorter period to the
Seller Group pursuant to Clause ‎16.5 then the Buyer shall promptly give notice
of the revised date that the Buyer will be ready to resume performance of the
affected obligations and the Seller Group shall, within five (5) days of receipt
of such notice, notify the Buyer whether the Seller Group wishes, in its sole
discretion, the Buyer to resume performance of the relevant obligations on the
notified ready date or any date on or before the originally notified end date of
the period of time required to overcome the impact of such Buyer's Force
Majeure. If the Seller Group does not elect to resume performance of the
relevant obligations on the notified ready date, the Buyer’s Force Majeure shall
continue until the notified end date or the earlier date elected by the Seller
Group.


75

--------------------------------------------------------------------------------

EXECUTION VERSION


(C)
The [***] period in Clause 16.6.1(B)(1) and the [***] period after the Permitted
Time in Clause 16.6.1(B)(2) shall become [***] on and after the Future
Facilities Commercial Operations Date.



16.6.2
In the event of a Seller's Force Majeure and either:

(A)
the Arrival Window for any affected Cargo falls entirely within the period
notified by the Seller Group pursuant to Clause 16.5; or

(B)
as a result of Seller's Force Majeure, the Seller Group is unable to make
available all or a portion of a Cargo within [***] after Permitted Time,

the Buyer shall have the right to cancel such Cargo (or such portion thereof) in
compliance with prevailing safety restrictions and shall be excused of the
obligation to take delivery of such Cargo (or portion thereof) and if despite
the Seller’s Force Majeure under Clause 9.3.10(B) and Clause 9.4.6 a Cargo can
still be loaded, Seller Group may sell or otherwise dispose of such Cargo (or
such portion thereof) for the Seller Group’s own account, without restriction.
Without affecting the foregoing sentence, if the Seller Group subsequently
notifies a shorter period to the Buyer pursuant to Clause ‎16.5 then the Seller
Group shall promptly give notice of the revised date that the Seller Group will
be ready to resume performance of the affected obligations and the Buyer shall,
within five (5) days of receipt of such notice, notify the Seller Group whether
the Buyer wishes, in its sole discretion, the Seller Group to resume performance
of the relevant obligations on the notified ready date or any date on or before
the originally notified end date of the period of time required to overcome the
impact of such Seller's Force Majeure. If the Buyer elects not to resume
performance of the relevant obligations on the notified ready date, the Seller’s
Force Majeure shall continue until the notified end date or the earlier date
elected by the Buyer. The Seller Group may sell or otherwise dispose of Cargoes
(or such portion thereof) available between the notified ready date and the date
on or before the notified end date elected by Buyer for the Seller Group’s own
account, without restriction.
The twenty-four (hour) period in Clause 16.6.2(B) shall become six (6) hours on
and after the Future Facilities Commercial Operations Date.


16.6.3
In the event of a Seller’s Force Majeure in respect of the GTA Project and a
Future GTA Project that is not excluded under Clause 16.3.15 (or either), the
Seller Group shall allocate available LNG from the GTA Project and Future GTA
Project among the Buyer and Firm LNG Buyers. Such allocation shall be on a pro
rata basis (to the extent reasonably practicable) in proportion to the firm
amounts of LNG which Buyer and such Firm LNG Buyers are committed to take. The
Seller Group shall provide the Buyer with the calculations and supporting
documentation used in determining the proration during any such period.

16.6.4
    Prior to the Future Facilities Commercial Operations Date, the Buyer shall
have priority in the event of a Seller’s Force Majeure on all available volumes
from the GTA Project so as to fulfil the Seller Group’s obligations under this
Agreement.

16.6.5
[***]

(A)
[***]

(B)
[***]

16.7
Obligations Following a Force Majeure Event



76

--------------------------------------------------------------------------------

EXECUTION VERSION


16.7.1
To the extent a Party is entitled to relief from its obligations under this
Agreement on grounds of the occurrence of a Force Majeure Event, such Party
shall, as soon as reasonably possible, take the measures that a Reasonable and
Prudent Operator would take (including applying the proceeds of any relevant
insurance policy to the remedy or rectification of the consequences of such
Force Majeure Event) to bring the Force Majeure Event to an end and to overcome
and/or minimise the effects and consequences thereof that prevent, impede or
delay such Party's ability to resume performance under this Agreement.

16.7.2
An Affected Party shall:

(A)
notify the other Party of the steps it proposes to take to minimise the effects
of such Force Majeure Event, including any reasonable alternative means for
performance and, to the extent that they are not prejudiced in so doing, the
other Party shall use reasonable endeavours to co-operate in taking such steps;
and

(B)
at the request of the other Party, use reasonable endeavours to give or procure
access (at the expense and risk of the Party seeking access) at all reasonable
times for a reasonable number of representatives of such other Party to examine
the scene of such Force Majeure Event.

16.7.3
Without prejudice to the provisions of Clause ‎16.7.1 and Clause ‎16.7.2, prior
to resumption of normal performance, the Parties shall continue to perform their
obligations under this Agreement to the extent not excused by the occurrence of
such Force Majeure Event.

16.8
Termination for Prolonged Force Majeure

16.8.1
If:

(A)
Seller's Force Majeure results in a delay to the Commercial Operations Date
[***] then the Buyer may, in its sole discretion, terminate this Agreement by
and upon giving [***] written notice to the other Party; or

(B)
If at any time during the Contract Term an event or events of Seller's Force
Majeure or Buyer’s Force Majeure has been continuing [***].

16.8.2
The provisions of Clauses 22.6.7 and ‎22.7 shall apply in respect of any
termination pursuant to this Clause ‎16.8.




17.
LIABILITIES

17.1
Consequential Loss

17.1.1
Without prejudice to the remedies listed under Clause 17.5, a Party and its
Representatives will have no liability to any other Party or such other Party’s
Representatives (on the basis of breach of contract, indemnity, warranty or
tort, including negligence and strict or absolute liability, or breach of
statutory duty or otherwise) for or in respect of any matter arising in the
course of or in connection with this Agreement in respect of:

(A)
any indirect or consequential loss or damages;



77

--------------------------------------------------------------------------------

EXECUTION VERSION


(B)
any lost or increased production costs, loss or deferral of income, profit,
revenue, use, goodwill, contract or business opportunity;

(C)
any business interruption;

(D)
any exemplary or punitive damages;

(E)
the payment or repayment of any amounts (or any acceleration thereof) to lenders
or creditors of the Parties from time to time;

(F)
any claim, demand or action made or brought against the other Party by a Third
Party,

(together called “Consequential Loss”) as a result of any act or omission in the
course of or in connection with the performance of this Agreement, whether or
not the Seller Group or the Buyer knew (or ought to have known) as of the
Effective Date or the date that a relevant breach of the terms of this Agreement
took place that any of the matters described in Clause 17.1.1 (A) to (F) would
be likely to be suffered or incurred as a result of the relevant act or
omission.
17.1.2
Each Party undertakes not to institute any proceedings or make any claim against
the other Party or its Affiliates and the directors, officers and employees of
such Party or its Affiliates in respect of such Consequential Loss.



17.2
Conditions of Use

As between (i) any Transporter and the master of any Approved LNG Ship and (ii)
the LNG Hub Facilities Operator, liability in respect of damage to or loss of
the LNG Hub Facilities, FLNG Facility, Approved LNG Ships and any other
property; injury to or death of their respective personnel; and any other
matters addressed by the Conditions of Use, shall be allocated in accordance
with the Conditions of Use and, with respect to matters covered by the COU the
Buyer and the Seller Group (or any Seller) shall have no liability to each other
under this Agreement (in such capacity) in respect of such matters. Nothing in
this Clause 17.2 shall be deemed to modify the allocation of liability in Clause
8.2.
17.3
Liability as Between Seller Group and Buyer for Third Party claims

17.3.1
    Subject to Clause 17.3.2, as between the Parties the liability for any
claim, demand or action made or brought against a Party by a Third Party in
connection with the performance of this Agreement shall be determined and borne
between the Parties in accordance with Clause 23.6.

17.3.2
    Where a claim is made or brought against a Party (“the first Party”) by a
Third Party which relates to an ABC Law Violation by another Party (“the second
Party”) then the liability of the second Party to the first Party shall be
determined in accordance with Clause 25.9.



17.4    Mitigation of Loss
A Party establishing or alleging a breach of contract or a right to be
indemnified in accordance with this Agreement shall take all necessary measures
to mitigate the loss that has or may occur, provided that it can do so without
unreasonable inconvenience or unreasonable cost.
17.5    Exclusive Remedies


78

--------------------------------------------------------------------------------

EXECUTION VERSION


The Seller Group and the Buyer agree that notwithstanding Clause 17.1, the
remedies set out expressly Clauses 5.3.1, 5.3.8, 5.3.9. 7.4, 7.5, 7.6, 9.12.5,
9.13.2, 10.1.11, 10.1.13 and 14 shall be the sole and exclusive remedies of the
Seller Group and the Buyer for the matters referred to therein.



18.
SAFETY, SECURITY AND ENVIRONMENT

18.1
Reasonable and Prudent Operators

The Seller Group and the Buyer recognise the importance of securing and
maintaining safety, security and environmental protection in all matters
contemplated in this Agreement including the construction and operation of their
respective facilities and also including transportation of LNG and shall, acting
as Reasonable and Prudent Operators, secure and maintain high standards of
safety, security and environmental protection in accordance with the
internationally accepted best practice prevailing in the LNG industry from time
to time in a diligent, safe and efficient manner.
18.2
Safe Performance of Works and Services

The Seller Group and the Buyer shall procure that their respective employees,
agents, contractors and suppliers shall have due regard to safety, security and
environmental protection and abide by relevant regulations and internationally
accepted best practice prevailing in the LNG industry from time to time while
they are performing works and services within the LNG Hub Facilities and on
board the FLNG Facility, the Future Facilities or an Approved LNG Ship.



19.
IMPLEMENTATION PROCEDURES AND EXCHANGE OF INFORMATION

19.1
Implementation Procedures

As soon as reasonably practicable but not later than twelve (12) months prior to
the last day of the Target Period, the Buyer and the Seller Group shall agree,
whether as a protocol to this Agreement or as a separate document, a set of
procedures for the purpose of assisting the Parties in the administration of
this Agreement. Such implementation procedures shall cover, inter alia:
19.1.1
the various procedures, reports and calculation tools as will be necessary to
properly implement this Agreement;

19.1.2
the specific line items and details to be included in each Quarterly Statement
and Annual Statement; and

19.1.3
the documentation for any other forms and notices required under this Agreement.

19.2
General

Subject to any contractual obligations of confidentiality under any other
agreement to which Seller Group or Buyer is a party, Seller Group and Buyer
shall maintain close communication and mutually provide and exchange available
information directly relevant to the fulfilment of the terms and conditions of
this Agreement.
19.3
Audit

19.3.1
Each Party shall have the right, on at least thirty (30) days advance notice to
the other Party, to request a certificate from an independent Third Party
auditor with no conflict of interest, reasonably acceptable to the other Party,
confirming that any costs, expenses, damages and liabilities charged by the
other Party pursuant to this Agreement are accurately stated and reflect, as a
matter of fact, the requirements of this Agreement. It shall not be within the
scope of the auditor's task under this Clause



79

--------------------------------------------------------------------------------

EXECUTION VERSION


19.3.1 to verify whether any component of the relevant amount or calculation
complies with any requirement of reasonableness applicable under this Agreement
or to assess whether the audited Party has complied with any obligation to use
reasonable endeavours.
19.3.2
The audited Party shall provide the auditor (but not the Party that requested
the audit certificate) with all relevant documentation and information at its
disposal for these purposes together with any documentation reasonably requested
by the auditor to verify that, without limitation, the loss, cost or expense has
in fact been suffered. The auditor's costs for the preparation of such
certificate shall be borne by the Party that requested the audit certificate.

19.3.3
A Party appointing an auditor under this Clause 19.3 shall ensure that the
auditor enters into a confidentiality undertaking substantially similar to that
set out in Clause 21.




20.
FUTURE IMPLEMENTATION

20.1
Future GTA Project

20.1.1
Nothing in this Agreement shall restrict the Seller Group's right to carry out
the Future Facilities Implementation Works. If the Seller Group intends to carry
out Future Facilities Implementation Works, it shall inform the Buyer of the
Scheduled Implementation Works Suspension Quantity in accordance with Clause
7.1.2.

20.1.2
The Seller Group acknowledges that it intends to develop Future Facilities,
including the provision of additional storage, provided that any final
investment decision for any Future GTA Project shall be at the sole discretion
of the Seller Group.

20.1.3
[***]




21.
CONFIDENTIALITY

21.1
Confidential Information

The terms of this Agreement and any information disclosed by any Party to the
others (whether orally or in writing or in some other permanent form) in
connection with this Agreement (including the nature or progress of any
discussion or negotiations relating to this Agreement and all documents and
information prepared or generated by the Parties from such disclosed
information) which is not already known to the recipient from sources other than
the other Party, or not independently developed by the recipient or its
Affiliate, or not already in the public domain (other than as a result of a
breach of the terms of this Clause 21.1) ("Confidential Information") shall,
unless otherwise agreed in writing by the disclosing Party, be kept confidential
and shall not be used other than for a purpose connected with this Agreement or,
save as provided below, disclosed to Third Parties by the receiving Party.
21.2
Permitted Disclosures

21.2.1
The Confidential Information, that either Party receives from the other may,
subject to Clause 21.2.2, be disclosed by such Party:

(A)
to any other Party;

(B)
to any Person who is legal counsel, other professional consultant or adviser to
that Party in relation to matters contemplated under or in connection with this
Agreement, to the extent that their role requires them to have access to the



80

--------------------------------------------------------------------------------

EXECUTION VERSION


Confidential Information, in each case in connection with the GTA Project and/or
Future GTA Project;
(C)
to any Person who is an insurer, accountant, underwriter or provider of finance
or financial support (including any bank, lending agency, export credit agency,
funding agency, insurance agency or similar institution in relation to that
finance, or to advisers or consultants to any such bank, agency or institution)
to that Party, including efforts by the Seller Group or one or more of the
Sellers or an Affiliate of one or more of the Sellers to obtain funds or project
financing, or to document any loan to or security granted by the Seller Group or
one or more of the Sellers or an Affiliate of one or more of the Sellers;

(D)
if required and to the extent required by the rules of any recognised stock
exchange or agency established in connection therewith with which such Party is
bound to comply;

(E)
if required and to the extent required by any applicable Law, or by a Competent
Authority, or such Party becomes legally required to disclose such information,
provided that such Party shall, to the extent practicable, give prior notice to
the other Party of the requirement and the terms thereof and will furnish only
that portion of such information that it is legally required to furnish; [***];

(F)
to any of its Affiliates or shareholders (or any company involved in the
provision of advice to any such shareholder for the purposes of this Agreement)
and any employee, officer, agent and/or contractor of such Affiliates or
shareholders to which disclosure is permitted pursuant to this Clause 21.2.1(E),
to the extent that their role requires them to have access to the Confidential
Information;

(G)
in the case of SMHPM to the Ministries and other Competent Authorities of the
Government of Mauritania in accordance with their internal procedures;

(H)
in the case of PETROSEN to the Ministries and other Competent Authorities of the
Government of Senegal in accordance with their internal procedures;

(I)
to a bona fide purchaser or proposed bona fide purchaser of any or all of the
shares in any Party;

(J)
with the prior written consent of the Party to which the Confidential
Information relates;

(K)
to a bona fide Transferee or proposed bona fide Transferee of an Upstream
Participating Interest;

(L)
disclosed to the extent required to vest the full benefit of this Agreement to a
bona fide party to whom assignment is permitted under Clause 24;

(M)
in order to enable a determination by an arbitral tribunal or Expert to be made
under Clause 23 or the enforcement of any such determination;

(N)
in respect of the Seller Group, to the LNG Hub Facilities Operator and providers
of Marine Services to the extent reasonably required to facilitate the
performance of its responsibilities in connection with this Agreement;

(O)
in respect of the Buyer, to the Transporter, to its counterparties under any
resale arrangements and providers of Marine Services to the extent reasonably
required to facilitate the performance of its responsibilities in connection
with this Agreement , and persons to whom disclosure is required under Clause
24.3; and

(P)
to the extent it is already in the public domain (other than as a result of a
breach by the relevant Party or its Representative of the terms of this Clause
21).



81

--------------------------------------------------------------------------------

EXECUTION VERSION


21.2.2
A Party making any disclosure pursuant to Clause 21.2.1 shall ensure that any
Person listed in Clause ‎21.2.1(B) (excluding its legal counsel who have a
professional obligation of confidentiality), (C), (I), (J), (K), (L), (M), (N),
or (O) to which it discloses Confidential Information undertakes to hold such
Confidential Information subject to confidentiality obligations equivalent to
those set out in Clause 21.2.1. In the case of a disclosure to in accordance
with Clause 21.2.1(F), (i) the Party making the disclosure shall ensure that
each recipient has been informed of the confidential nature of the Confidential
Information, and (ii) in respect of a disclosure to a company involved in the
provision of advice to a shareholder for the purposes of this Agreement, such
company shall be required to hold such Confidential Information subject to
confidentiality obligations equivalent to those set out in Clause ‎21.2.1.

21.2.3
If a Party wishes to issue or make any public announcement, press release or
statement regarding this Agreement, it shall, prior to the release of the public
announcement, press release or statement, furnish the other Parties with a copy
of such announcement, press release or statement with as much prior notice as is
reasonably practicable in the prevailing circumstances and obtain the prior
written approval of the other Parties, such consent not to be unreasonably
withheld, conditioned or delayed. Notwithstanding any failure to obtain such
approval, no Party shall be prohibited from issuing or making any such public
announcement, press release or statement if it is necessary to do so in order to
comply with applicable Laws or the directives, rules or regulations of any
government, legal proceeding or stock exchange having jurisdiction over such
Party or its Affiliates.

21.2.4
Permitted Releases. Notwithstanding any provision in this Clause 21 to the
contrary, any Party may use the following in external announcements,
presentations and publications:

(A)
information concerning the signing of this Agreement; and

(B)
information concerning the general nature of this Agreement;

provided that the Party making such external announcement or publication shall
not use the trademark, service mark and trade name of the other Party without
such other Party’s prior written consent.


21.3
Duration of Confidentiality

The foregoing obligations with regard to the Confidential Information shall
remain in effect for [***].



22.
DEFAULT AND TERMINATION

22.1
Buyer Events of Default

Each of the following shall constitute an event of default in respect of the
Buyer (each a "Buyer Event of Default"):
22.1.1
the Buyer or the Buyer's Acceptable Credit Support Provider fails to pay any
amount or amounts due from the Buyer under this Agreement that, in aggregate
(but excluding amounts which have been disputed pursuant to Clause 12.5), is in
excess of [***] due from it (whether under one or more outstanding invoices),
and such payment default is not cured by the Buyer or its Acceptable Credit
Support Provider within [***] of the Seller Group notifying the Buyer of such
payment default;



82

--------------------------------------------------------------------------------

EXECUTION VERSION


22.1.2
the Buyer fails to provide and maintain the Acceptable Credit Support in
accordance with Clause 12.7;

22.1.3
the Buyer fails to take a quantity of LNG equal to at least [***] of the ACQ,
for reasons other than Force Majeure or the failure of the Seller Group or
Persons referred to in Clause 7.4.1(E), [***];

22.1.4
[***]

22.1.5
the Buyer is in breach of any of its obligations under Clause 25.9 and/or Clause
25.10; or

22.1.6
a Buyer Insolvency Event occurs.



22.2
Seller Group Events of Default

Each of the following shall constitute an event of default in respect of the
Seller Group (each a "Seller Group Event of Default"):
22.2.1
the Seller Group fails to pay by way of a credit any amount or amounts due from
the Seller Group under this Agreement that, in aggregate (but excluding amounts
which have been disputed pursuant to Clause ‎12.5), is in excess of [***] due
from it (whether under one or more outstanding invoices) at the time and in the
manner stipulated herein by the respective due date and such payment default is
not cured by the Seller Group within [***] of the Buyer notifying the Seller
Group of such payment default;

22.2.2
the UUOA ceases to be in full force and effect as a result of the actions or
omissions of the Seller Group, save to the extent such fault constituted an act
and/or omission undertaken or not undertaken, as the case may be, with the prior
written consent of the Buyer; and

22.2.3
    a termination event occurs under [***].

22.3
Seller Events of Default

Each of the following shall constitute an event of default in respect of an
individual Seller (each a "Seller Event of Default"):
22.3.1
without prejudice to the Seller Group’s obligation to apply credits for amounts
due to the Buyer under Clause 12.3.2, a Seller fails to pay any amount or
amounts due from the Seller under this Agreement that, in aggregate (but
excluding amounts which have been disputed pursuant to Clause 12.5), is in
excess of a sum equal to [***] multiplied by that Seller’s LNG SPA Participation
due from it (whether under one or more outstanding invoices) at the time and in
the manner stipulated herein by the respective due date and such payment default
is not cured by the Seller within [***] of the Buyer notifying the Seller of
such payment default;

22.3.2
a warranty given pursuant to Clause 8.4 is untrue when given;

22.3.3
a Seller Insolvency Event occurs;

22.3.4
a Seller is in breach of any of its obligations under Clause 25.9 and/or Clause
25.10, by and upon giving immediate notice to the Seller;

22.3.5
a termination event occurs [***];

22.3.6
    a Seller fails to make available a quantity of LNG equal to at least [***]
of its LNG SPA Participation share of the ACQ, for reasons other than Force
Majeure or the failure of the Buyer or the Transporter [***].    



83

--------------------------------------------------------------------------------

EXECUTION VERSION


22.3.7
a Seller Transfers all or part of its Upstream Participating Interest and fails
to transfer its corresponding LNG SPA Participation when required by, and in
accordance with, Clause 3;

22.3.8
a Seller Transfers all or part of its LNG SPA Participation and fails to
transfer its corresponding Upstream Participating Interest when required by, and
in accordance with, Clause 3;

22.3.9
[***]

22.3.10
[***]

22.3.11
[***]

22.3.12
[***]

22.4
Suspension by the Seller Group

22.4.1
If a Buyer’s Event of Default occurs, the Seller Group or a Seller shall be
entitled to suspend performance of its obligations to make available LNG under
this Agreement upon giving [***] prior written notice to the Buyer (or in case
of a Buyer’s Event of Default under Clause 22.1.5, immediately) until such
Buyer’s Event of Default has been remedied by, and written notice of such remedy
has been received from, the Buyer.

22.4.2
As soon as such notice of remedy has been received from the Buyer, the Seller
Group or a Seller shall resume deliveries of LNG to the Buyer in accordance with
this Agreement as soon as it is reasonably practicable to do so, and in any
event within [***] days after the date of receipt of such notice. In such case,
the Seller Group or the Seller shall not be deemed to have failed to make any
part of the AACQ available as to any such suspended quantities (and, for the
avoidance of doubt, the provisions of Clause ‎7.6 shall not apply nor shall such
suspended Quantities form part of the Cargo Deliver or Pay Quantity). The Seller
Group or the Seller shall be deemed to have made available Cargoes in respect of
which delivery is suspended pursuant to this Clause ‎22.4 and, accordingly, the
Scheduled Loading Quantity for each such Cargo shall constitute a Cargo Take or
Pay Quantity, provided that no portion of any such Cargo with a Arrival Window
beginning on or after the day following the date on which such Buyer’s Event of
Default has been remedied by, and written notice of such remedy has been
received from, the Buyer, shall constitute a Cargo Take or Pay Quantity.

22.4.3
The Seller Group or a Seller shall not be entitled to suspend its obligations
pursuant to Clause 22.4.1 with respect to any Buyer’s Event of Default arising
under Clause 22.1.2 if, for any Cargo, the Buyer makes advance payment for such
Cargo, on terms and conditions acceptable to the Seller Group or the Seller
(acting reasonably).

22.4.4
During any period of suspension of deliveries to the Buyer pursuant to Clause
‎22.4, the Seller Group may sell or otherwise dispose of, for the Seller Group’s
own account, without restriction, all LNG produced by the GTA Project.

22.5
Suspension by the Buyer

22.5.1
If a Seller Group Event of Default or a Seller Event of Default occurs, the
Buyer shall be entitled to suspend performance of its obligations to take LNG
under this Agreement upon giving [***] days’ prior written notice to the Seller
Group (or in case of a Seller Event of Default under Clause 22.3.4, immediately)
until such Seller Group’s Event of Default or Seller Event of Default has been
remedied by, and written notice of such remedy has been received from, the
Seller Group or the applicable Seller provided that such suspension shall not be
effective if the Seller Group's Event of Default or Seller Event of Default has
been remedied by the Seller Group or relevant Seller within such [***] day
period (including, in respect of a Seller Event of Default, if, at the option of
the remaining members of the Seller Group, (i) any or all of the remaining
members of the



84

--------------------------------------------------------------------------------

EXECUTION VERSION


Seller Group (in such proportions as they may agree between them) acquire, or
any other Person acquires, pursuant to this Agreement the LNG SPA Participation
of the Seller which is the subject of the Seller Event of Default and remedy the
default of the defaulting Seller under this Agreement, or (ii) any or all of the
remaining members of the Seller Group (in such proportions as they may agree
between them) otherwise remedy the default of the defaulting Seller under this
Agreement).
22.5.2
As soon as such notice of remedy has been received from the Seller Group or the
applicable Seller, the Buyer shall resume taking deliveries of LNG from the
Seller Group or the applicable Seller in accordance with this Agreement as soon
as it is reasonably practicable to do so, and in any event within [***] after
the date of receipt of such notice. In such case, the Buyer shall not be deemed
to have failed to take any part of the AACQ as to any such suspended quantities
(and, for the avoidance of doubt, the provisions of Clause 7.4 shall not apply
nor shall such suspended Quantities form part of the Cargo Take or Pay
Quantity). The Buyer shall be deemed to have taken delivery of Cargoes in
respect of which delivery is suspended pursuant to this Clause 22.5 and,
accordingly, the Scheduled Loading Quantity for each such Cargo shall constitute
a Cargo Deliver or Pay Quantity, provided that no portion of any such Cargo with
a Arrival Window beginning on or after the day following the date on which such
Seller Group Event of Default or Seller Event of Default has been remedied by,
and written notice of such remedy has been received from, the Seller Group or
the applicable Seller, shall constitute a Cargo Deliver or Pay Quantity.



22.6
Termination Right

22.6.1
For the purposes hereof:

(A)
the "Defaulting Party" is (i) the Seller Group in relation to the events
specified in Clause 22.2, (ii) the applicable Seller in relation to the events
specified in Clause 22.3, and (iii) the Buyer in relation to the events
specified in Clause 22.1; and

(B)
the "Non-Defaulting Party" is the Buyer in relation to the events specified in
Clauses 22.2 and 22.3 and the Seller Group in relation to the events specified
in Clause 22.1.

22.6.2
The Buyer shall have the right to terminate this Agreement (solely in respect of
the Defaulting Party in respect of a Seller Event of Default, and in respect of
the Seller Group as a whole in respect of a Seller Group Event of Default):

(A)
if a Seller Group's Event of Default or Seller Event of Default has occurred,
except as provided for in Clause 22.6.2(B), by and upon giving not less than
[***] written notice to the Seller Group while such Seller Group's Event of
Default or Seller Event of Default subsists, provided that such termination
shall not be effective if the Seller Group's Event of Default or Seller Event of
Default has been remedied by the Seller Group or relevant Seller within such
[***] period (including, in respect of a Seller Event of Default, at the option
of the remaining members of the Seller Group, if (i) any or all of the remaining
members of the Seller Group (in such proportions as they may agree between them)
acquire, or any other Person acquires pursuant to this Agreement the LNG SPA
Participation of the Seller which is the subject of the Seller Event of Default)
and remedy the default of the defaulting Seller under this Agreement, or (ii)
any or all of the remaining members of the Seller Group (in such proportions as
they may agree between them) otherwise meet the obligations of the defaulting
Seller under this Agreement). The Buyer shall be entitled to withdraw its notice
to terminate this Agreement at any time during such [***] period;



85

--------------------------------------------------------------------------------

EXECUTION VERSION


(B)
in respect of a Seller who is in breach of any of its obligations under Clauses
22.2.3, 22.3.2, 25.9 or 25.10 or in respect of the Seller Group if a Seller
Group Event of Default occurs pursuant to Clause 22.2.3 and/or 22.3.6, by and
upon giving immediate notice to the Seller Group.

22.6.3
    If the Buyer terminates this Agreement in respect of a Seller under Clause
22.6.2(A) or (B):

(A)
[***]

(B)
[***]



22.6.4
The Seller Group shall have the right to terminate this Agreement (or a Seller
shall have a right to terminate its LNG SPA Participation of this Agreement):

(A)
if a Buyer Event of Default has occurred, except as provided for in Clause
22.6.4(B), by and upon giving not less than [***] written notice to the Buyer
while such Buyer Event of Default subsists, provided that such termination shall
not be effective if the relevant Buyer Event of Default has been remedied by the
Buyer within such [***] period. The Seller Group or the Seller shall be entitled
to withdraw its notice to terminate this Agreement at any time during such [***]
day period;

(B)
if the Buyer is in breach of any of its obligations under Clauses 25.9 and 25.10
or there is a Buyer Event of Default pursuant to Clause 22.1.3, by and upon
giving immediate notice to the Buyer.

(C)
[***]

22.6.5
    [***]

22.6.6
    [***]

22.6.7
Termination of this Agreement shall be without prejudice to the rights,
obligations and liabilities of the Parties accrued prior to the date on which
such termination takes effect, including in respect of antecedent breaches. The
obligations of each Party which are expressed to survive termination or take
effect on termination shall continue in full force and effect notwithstanding
termination of this Agreement.

22.6.8
Except as otherwise set out in Clause ‎16.8 and this Clause 22 a Party shall
have no right to terminate this Agreement, whether at common law or otherwise.

22.7
Survival

Termination of this Agreement shall be without prejudice to the rights or
remedies of the Parties accrued prior to or as a result of such termination and
the Parties agree that Clauses ‎1, 12, 13, 17, 21 (to the extent provided
therein), 23, 25 and 26 shall, in addition to this Clause 22.7, survive the
expiration or termination of this Agreement for the period necessary for the
exercise of any such rights or remedies.


22.8
The thresholds in the definitions of “Buyer Event of Default”, “Seller Group
Event of Default” and “Seller Event of Default” are solely for the purpose of
determining the rights of the Parties to take the measures set forth in this
Clause 22. ‎Such thresholds do not limit the obligations of any Party hereunder
or the rights of any other Party to enforce such obligations or to make any
claim in respect of or breach of such obligations.




23.
DISPUTE SETTLEMENT AND GOVERNING LAW



86

--------------------------------------------------------------------------------

EXECUTION VERSION


23.1
Dispute Resolution

23.1.1
If the Seller Group, any Seller or the Buyer wishes to submit a Dispute for
resolution they shall commence the dispute resolution process by providing the
other with written notice of the Dispute (a "Notice of Dispute").

23.1.2
The Parties shall attempt to resolve any Dispute by amicable negotiation within
thirty (30) days of a Notice of Dispute being given by a Party. If the Dispute
is not resolved within thirty (30) days from the date of the Notice of Dispute
(or such longer period as may be agreed by the Parties), and the Dispute has not
been referred for resolution by an Expert under Clause 23.3, either Party may
refer the Dispute to arbitration pursuant to Clause ‎23.2.

23.2
Arbitration

23.2.1
Any dispute, controversy or claim arising out of or in connection with this
Agreement or its subject matter or formation, including any dispute regarding
its existence, formation, validity, enforceability, interpretation, performance,
breach, operations carried out under it or its termination, and whether based in
contract, tort, statute, regulation or otherwise or any dispute regarding any
non-contractual obligations arising out of or in connection with it (a
“Dispute”), that the Buyer and the Seller Group or Seller do not otherwise
resolve between themselves pursuant to Clause 23.1.2 or agree to refer for
expert determination in accordance with Clause 23.3, shall be referred to and
finally resolved by arbitration under the [***] effective at the time of the
commencement of the arbitration (the "Rules"), which Rules are deemed to be
incorporated by reference into this Clause ‎23.2, and the terms of this Clause
‎23.2, by sending a written request for arbitration to the [***] and by sending
copy to the other Party simultaneously. If the [***] are in conflict with this
Clause ‎23.2, including the provisions concerning the appointment of
arbitrators, the provisions of this Clause ‎23.2 shall prevail, except where a
provision of the[***] is non-waivable under the terms of the [***].

23.2.2
The place and legal seat of the arbitration shall be [***].

23.2.3
The arbitral tribunal shall consist of three arbitrators. Within thirty (30)
Days of the written request for arbitration, the claimant(s), irrespective of
number, shall nominate jointly one arbitrator and the respondent(s),
irrespective of number, shall nominate jointly the second arbitrator. The third
arbitrator (who, subject to confirmation by [***], shall act as President of the
arbitral tribunal) shall be appointed by the arbitrators nominated by the
claimant(s) and respondent(s) or, in the absence of agreement on the third
arbitrator within fifteen (15) days of the nomination of the second arbitrator,
by the [***] in accordance with the [***]. If claimant(s) and/or respondent(s)
fail to nominate an arbitrator, an arbitrator shall be appointed on their behalf
by the [***]in accordance with the [***]). In such circumstances, any existing
nomination or confirmation of an arbitrator shall be unaffected, and the
remaining arbitrator(s) shall be appointed in accordance with this Clause
‎23.2.3. If an arbitrator fails or is unable to act, his successor will be
appointed in the same manner as the arbitrator whom he succeeds. The decision of
a majority of the arbitrators shall be final and binding upon the Parties. Each
arbitrator shall remain impartial and independent of the Parties involved in the
arbitration.

23.2.4
The language to be used in the arbitration shall be English and the arbitrators
shall be fluent in English. Notwithstanding the preceding sentence, any Person
(other than an arbitrator) participating in the arbitration may speak in French
or another language with the assistance of a translator. All statements of claim
or defence, briefs, procedural orders, and awards, and the reasons supporting
them, shall be in English, but shall be accompanied by a French translation. In
the event of any conflict or inconsistency between the English version and the
French translation, the English version shall prevail.



87

--------------------------------------------------------------------------------

EXECUTION VERSION


23.2.5
The law of the arbitration agreement shall be [***].

23.2.6
This agreement to arbitrate shall be binding upon the Parties, their successors
and assigns.

23.2.7
The Parties agree to exclude any right to appeal any question of law [***].

23.2.8
Rights granted to Third Party indemnitees under this Agreement shall be enforced
by such Third Parties by arbitration in accordance with this Clause ‎23.2. Where
a claim is brought against a Third Party by a Party in response to which a Third
Party wishes to rely on any right or defence afforded to it under this
Agreement, such Third Party shall have the option to choose that the Dispute be
finally settled by arbitration in accordance with this Clause ‎23.2 provided
such option is exercised by notice in writing to all Parties within seven (7)
days of being notified of the claim by any Party.

23.2.9
The arbitral tribunal shall have full authority to grant provisional remedies,
including remedies requiring the furnishing of security or guarantees and
remedies requiring the preservation of anything or right under the control of a
Party to the arbitration, and to award damages for the failure of any Party to
respect the arbitral tribunal’s orders to that effect.

23.2.10
Any monetary award shall be made and promptly payable in U.S. Dollars free of
any Tax, deduction or offset, and the arbitral tribunal shall be authorised in
its discretion to grant pre-award and post-award interest at commercial rates
from the date of any breach until the date any award is paid in full including
interest due. Any costs, fees or Taxes incidental to enforcing the award shall,
to the maximum extent permitted by applicable Law, be charged against the Party
against whom such enforcement is sought. The arbitral tribunal shall have the
authority to award any remedy or relief proposed by the claimant(s) or
respondent(s), including a declaratory judgment, specific performance of any
obligation created under this Agreement or the issuance of an injunction,
provided that the arbitral tribunal is prohibited from awarding punitive
damages.

23.2.11
Legal professional privilege, including privileges protecting attorney-client
communications and attorney work product of each Party from compelled disclosure
or use in evidence, legal advice privilege and litigation privilege, as
recognized by the laws governing each Party’s relationship with its counsel,
shall apply to and be binding in any arbitration proceeding conducted under this
Clause ‎23.2.11.

23.2.12
Except to the extent necessary to enforce the arbitration agreement or award, to
enforce other rights of the Parties hereunder, or as required by applicable Law
or the rules of any stock exchange on which the shares of any Party or any of
its Affiliates are listed or are in the process of being listed, or as otherwise
permitted under Clause 21, the Parties, their Affiliates, and all of their
employees, officers, directors, counsel, consultants, and expert witnesses,
shall maintain as confidential the fact of the arbitration proceedings, the
arbitral award, filings or submissions exchanged or produced during the
arbitration proceedings, and briefs or other documents prepared in connection
with the arbitration.

23.2.13
In the event of default by any Party in respect of any procedural order made by
the arbitrators, the arbitrators shall have the power to proceed with the
arbitration and to deliver an award in the absence of the Party.

23.2.14
The arbitrators shall make the award and any other decisions or rulings strictly
according to Law and not ex aequo et bono or as amiable compositeur.

23.2.15
All notices by the Parties in connection with any arbitration shall be in
accordance with Clause 26.



88

--------------------------------------------------------------------------------

EXECUTION VERSION


23.2.16
Any award rendered by the arbitrators hereunder shall be final and binding upon
the Parties as from the date rendered Judgment upon any award may be entered in
any court having jurisdiction thereof.

23.3
Settlement by Expert

23.3.1
A Dispute may be referred to an Expert if it is referred to expert determination
pursuant to the applicable Clause or if the Seller Group and the Buyer agree in
writing that, in view of the nature of that Dispute, the Dispute is more
suitable for expert determination. Any Dispute referred to an Expert shall be
referred and resolved as follows:

(A)
either the Buyer or the Seller Group may refer such Dispute to an Expert (which
expression shall include a panel of Experts if the Parties so agree) by
proposing in writing the appointment of an Expert;

(B)
the Parties shall jointly appoint the Expert by agreement, or failing such
agreement within twenty-one (21) days of the Parties agreement to submit such
Dispute to an Expert, by the [***] in accordance with the [***] on the
application of either Party;

(C)
the language to be used for the determination of the Dispute shall be English
unless otherwise agreed provided that any person (other than the Expert)
participating in the Expert determination may speak in French or another
language with the assistance of a translator;

(D)
the Parties shall notify the Expert of his or her selection and the proposed
terms of appointment. Such terms shall include a covenant from the Expert that
such Expert will not during the term of the appointment accept any duty, or
acquire or agree to acquire any interest, that may materially conflict with the
Expert’s function under such appointment.

(E)
the Expert appointed shall be, and shall remain, independent of all Parties and
shall act impartially. Any Person appointed as an Expert shall before accepting
such appointment fully disclose any interest or duty he has or may have which
conflicts with his function under such appointment, and he shall also fully
disclose any such interest or duty incurred at any time before he gives his
determination under such appointment, provided that no Person shall be appointed
an Expert who at the time of appointment is or has at any time during the twenty
(20) years prior to the time of appointment been an employee of or consultant to
any Party or of any Affiliate of any Party or of any company in which any Party
has a financial interest;

(F)
if the Expert has been appointed but is unable or unwilling to complete the
reference, another Expert shall be appointed by agreement between the Seller
Group and the Buyer or, failing agreement within fourteen (14) days of the
Parties being notified that the Expert is unable or unwilling to complete the
reference, by the [***] in accordance with the [***] on the application of
either Party;

(G)
the Expert shall act as an expert and not as an arbitrator or mediator;

(H)
the Seller Group and the Buyer shall have the right to make representations and
submissions to the Expert, to be provided to the Expert within fourteen (14)
days of the date of the appointment of the Expert. There will be no formal
hearing;

(I)
the Seller Group and the Buyer shall make all relevant documents and information
within their control available to the Expert, subject to any obligations of
confidentiality;



89

--------------------------------------------------------------------------------

EXECUTION VERSION


(J)
the Seller Group and the Buyer shall request that the Expert determine the
referred Dispute and provide a decision in writing within thirty (30) days of
receiving the reference;

(K)
any decision of the Expert shall, in the absence of fraud, manifest error or
breach by the Expert of his or her covenant referred to in Clause 23.3.1(D) be
final and binding upon the Parties. Any such challenge pursuant to the previous
sentence to the Expert’s determination must be made within thirty (30) days of
the issuance of the Expert’s decision, and shall be deemed a Dispute and shall
be resolved pursuant to clause 23.1;

(L)
the procedure by which the Expert reaches his or her determination shall not be,
and such determination itself shall not be, appealable or subject to, challenge,
whether under any applicable arbitration statute or otherwise, except in
instances of manifest error, fraud or breach by the Expert of his or her
covenant referred to in Clause ‎23.3.1(D); and

(M)
the costs and expenses of the Expert shall [***], except as may be otherwise
provided herein.

23.4
Costs and Expenses

23.4.1
Unless otherwise determined in a final arbitration award or by the Expert, each
party shall bear the costs of its own lawyers, witnesses, experts and other
assisting persons it may utilise for any arbitration proceeding under Clause 23.

23.4.2
Unless otherwise determined in a final arbitration award or by the Expert, the
cost of the venue of any arbitration under this Clause 23 and the fees of the
arbitration tribunal shall, together with any Expert fees incurred under Clause
23.3, [***].

23.5
Immunity

23.5.1
Each Party, as to itself and its assets, hereby irrevocably, unconditionally,
knowingly and intentionally waives the benefit of any right of immunity
(sovereign or otherwise) and agrees not to claim or assert any immunity with
respect to the matters covered by or arising out of or in connection with this
Agreement in any arbitration, Expert proceeding or other action with respect to
this Agreement, whether arising by statute or otherwise, that it may have or may
subsequently acquire, including rights under the doctrines of sovereign immunity
and act of state, immunity from legal process (including service of process or
notice, pre-judgment or pre-award attachment, attachment in aid of execution, or
otherwise), immunity from jurisdiction or judgment of any court, arbitrator,
Expert or tribunal (including any objection or claim on the basis of
inconvenient forum), and immunity from enforcement or execution of any award or
judgment or any other remedy.

23.5.2
Each Party irrevocably and unconditionally:

(A)
acknowledges and agrees that the execution and performance by it of this
Agreement constitute private and commercial acts rather than public or
governmental acts; and

(B)
consents in respect of the enforcement of any judgment against it in any such
proceedings in any jurisdiction and to the giving of any relief or the issue of
any process in connection with such proceedings (including the making,
enforcement or execution of any such judgment or any order arising out of any
such judgment against or in respect of any property whatsoever irrespective of
its use or intended use).



90

--------------------------------------------------------------------------------

EXECUTION VERSION


23.5.3
For the avoidance of doubt, any reference to any assets of a Party in this
Article shall mean those assets to which such Party has right, title and/or
interest.  The Parties accept and recognize that:

(A)
PETROSEN’s assets do not include the share of the State as defined in the
St-Louis PSC, the share of the Republic of Senegal pursuant to any other
hydrocarbon exploration and production sharing contract or any other assets,
interests or entitlements of the Republic of Senegal or of any of its agencies,
authorities or manifestations (except for the avoidance of doubt the assets,
interests and entitlements of PETROSEN itself); and

(B)
SMHPM’s assets do not include the share of the State as defined in the Block C8
PSC,  the share of the Islamic Republic of Mauritania pursuant to any other
exploration and production sharing contract or any other assets, interests or
entitlements of the Islamic Republic of Mauritania or of any of its agencies,
authorities or manifestations (except for the avoidance of doubt the assets,
interests and entitlements of SMHPM itself).

23.6
Governing Law

This Agreement and any dispute or claim arising out of or in connection with it
or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed [***], without reference to any
choice or conflict of law principle that would result in the application of any
other law. [***].



24.
ASSIGNMENT

24.1
Generally

Subject to Clause 3.1.3, Clause 22.6.3 and Clause 24.2, no Party may, without
the prior written consent of the Buyer (in the case of an assignment by a
Seller) or each Seller (in the case of an assignment by Buyer) (such consent not
to be unreasonably withheld or delayed), assign or transfer to any Person any
benefit or obligation under this Agreement, in whole or in part, absolutely or
conditionally, provided that any novation or assignment of its rights and/or
obligations under this Agreement by a Party is only permitted if:
(A)
in the case of Buyer,

(i) [***]
(ii) [***]


(B)
in the case of Buyer and Seller, such assignee assumes all of the obligations of
the assigning Party under this Agreement commencing as of the date of the
assignment by execution of a copy of this Agreement in its own name
(countersigned by the non-assigning Party) or by execution of a binding
assignment and assumption agreement which is enforceable by the non-assigning
Party.

[***]
24.2
Permitted Assignees



91

--------------------------------------------------------------------------------

EXECUTION VERSION


24.2.1
Notwithstanding Clause 24.1, any Party may novate or assign all of its rights
and obligations under this Agreement to an Affiliate, provided that:

(A)
such Affiliate has the legal capacity, the financial capacity and the technical
capability (directly or indirectly through its Affiliates) to perform the
obligations to be assigned;

(B)
where the Buyer is the assigning Party, it shall remain liable to maintain the
Buyer Guarantee required in accordance with Clause ‎12.7 and ensure the
continued validity of any letter of credit issued on its behalf in accordance
with Clause ‎12.7;

(C)
the assigning Party shall remain liable under this Agreement for the performance
of all of its obligations, including those assigned to the Affiliate;

(D)
performance of this Agreement with such Affiliate assignee would comply with
applicable Laws and all relevant Authorisations;

(E)
if such Affiliate of the assigning Party, following such assignment, ceases at
any time to be an Affiliate of the assigning Party, all rights and obligations
of such Affiliate under this Agreement shall be automatically re-assigned to the
assigning Party;

(F)
following such assignment, the assigning Party shall not Transfer any of its
Upstream Participating Interest to any Third Party unless and until such
Affiliate has reassigned to the assigning Party all of its rights and
obligations hereunder; and

(G)
such Affiliate may not in turn assign any or all of such rights and obligations
to any Party except to the assigning Party.

24.2.2
Notwithstanding Clause 24.1, any Transferring Seller may novate or assign all or
any part of its rights and obligations under this Agreement to any Person to
whom it Transfers all or a corresponding part of its Upstream Participating
Interest or all or any part of its rights under this Agreement to another Seller
as may be required by the terms of other agreements among the Seller Group,
provided that the Transferring Seller complies with the terms of Clauses 3.1.3,
and 3.1.4.

24.2.3
Clause 24.1 shall be without prejudice to Clause 3.1.6.

24.2.4
Any assignee or transferee shall be subject to the other Party’s reasonable
know-your-customer process.

24.3
[***]

24.3.1
[***]

24.3.2
[***]

(A)
[***]

(B)
[***]

(C)
[***]

(D)
agreement by the Buyer not to terminate or cancel this Agreement without the
lenders being given a right to cure the default giving rise to the Buyer’s right
to cancel or terminate within the cure period referred to in (B) above;

(E)
agreement that the Buyer shall make payments due under this Agreement to an
account or accounts specified from time to time by the lenders or their agent or
trustee on the condition that such payment will be good discharge



92

--------------------------------------------------------------------------------

EXECUTION VERSION


of the relevant obligations of the Buyer to the Sellers under this Agreement;
and
(F)
agreement that, without prejudice to the Buyer’s other rights under this
Agreement, the Buyer consents to the lenders appointing a substitute Third
Party, subject to the terms of Clauses 3.1.3, 3.1.4, and 3.1.5, to assume the
rights and obligations of Seller Group or a Seller (as applicable) following
enforcement of the lenders’ security and shall not terminate this Agreement
solely due to assumption by that Third Party, at the direction of the lenders,
of some or all of the rights and obligations of the Seller Group or any Seller
under this Agreement.

24.3.3
If the Seller Group or one or more of the Sellers elects to seek project
financing in respect of the GTA Project or a Future GTA Project, the Parties
agree to work together in good faith (and the Seller Group (or applicable
Sellers) shall reimburse all the reasonable transactional costs (including
travel and associated costs) of Buyer in connection therewith), to address the
reasonable requirements of the lenders with respect to the terms of this
Agreement, but without any obligation on either Party to accept any such
requirements.

24.3.4
The Seller Group’s obligations to apply credits and the Buyer’s rights to
set-off amounts in accordance with Clause 12.3 shall be unaffected by the direct
agreement or consent to an assignment by way of security in favour of a lender
or lenders.

24.3.5
In respect of the above provisions, the Buyer shall carry out its customary
know-your-customer process on all Persons with which it deals pursuant to this
Clause 24.



    

25.
MISCELLANEOUS

25.1
Disclaimer of Agency

Nothing in this Agreement nor any other agreement or arrangement of which it
forms part, nor the performance by the Parties of their respective obligations
under any such agreement or arrangement, shall constitute a partnership between
the Parties. Save as expressly provided in this Agreement, this Agreement does
not constitute any Party as the agent, partner or legal representative of the
other Party for any purposes whatsoever, and no Party shall have any express or
implied right or authority (unless expressly conferred in writing under this
Agreement or otherwise and not revoked) to assume or to create any obligations
or responsibility on behalf of or in the name of the other Party as its agent or
otherwise.
25.2
Entire Agreement

This Agreement, together with the Schedules and Exhibits hereto, constitutes the
entire agreement between the Parties with respect to the subject matter
contemplated by this Agreement and supersedes any prior or contemporaneous
written or oral agreement between them with respect to such subject matter,
including specifically [***].
25.3
Reliance

Each Party acknowledges that it has not been induced to enter into this
Agreement by any representation, warranty or undertaking not expressly
incorporated into this Agreement. So far as permitted by Law and except in the
case of fraud, each Party agrees and acknowledges that its only rights and
remedies in relation to any representation, warranty or undertaking made or
given in connection with this Agreement shall be for breach of the terms of this
Agreement, to the exclusion


93

--------------------------------------------------------------------------------

EXECUTION VERSION


of all other rights and remedies (including those in tort or arising under
statute). In this Clause, “this Agreement” includes all documents entered into
pursuant to this Agreement
25.4
Third Party Beneficiaries

25.4.1
Except for the provisions of Clauses ‎3.3.6 and ‎17.1, this Agreement is
intended solely for the benefit of the Seller Group and the Buyer, and the
Parties do not intend any term of this Agreement to be for the benefit of or
enforceable by any Person who is not a Party to this Agreement and no term of
this Agreement shall be enforceable under the Contracts (Rights of Third
Parties) Act 1999 by any Person who is not a Party to this Agreement.

25.4.2
The Parties may rescind or vary this Agreement, in whole or in part, without the
consent of any Third Party.

25.5
Variation

No amendment, change, modification or variation of this Agreement shall be
effective unless in writing and signed by or on behalf of each Party and
approved by the Ministers.
25.6
Waiver

No failure to exercise, nor any delay in exercising, any right, power or remedy
under this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise or the
exercise of any other right or remedy. Any waiver of any breach of this
Agreement shall not be deemed to be a waiver of any subsequent breach. Any
waiver of any breach of this Agreement shall be in writing signed by the waiving
Party.
25.7
Counterparts

This Agreement and any instrument amending this Agreement may be executed in any
number of counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of the Agreement.
25.8
Severability

25.8.1
Except as may otherwise be stated herein, if at any time any provision or part
of a provision of this Agreement is declared or rendered illegal, invalid,
unlawful or unenforceable by any Competent Authority, or deemed unlawful because
of a statutory change, that provision or part of a provision shall be deemed to
be deleted from this Agreement and the remaining provisions will not, in any
way, be affected or impaired.

25.8.2
The Parties will negotiate in good faith with a view to agreeing one or more
valid and enforceable provisions which may be substituted for any such invalid,
illegal or unenforceable provision or part of a provision to ensure as nearly as
is practicable in all the circumstances that the appropriate balance of the
commercial interests of the Parties under this Agreement is preserved. No
failure to agree upon such provisions shall be susceptible to dispute resolution
pursuant to Clause 23.

25.9
Compliance with ABC Law

25.9.1
Each Party represents and warrants (as a continuing representation and warranty
repeated each day for the duration of this Agreement) and undertakes to the
other that in connection with this Agreement or any activities contemplated by
it, neither it nor any of its Representatives:

(A)
has offered, authorised, promised, given, solicited or accepted or received nor
shall offer, authorise, promise, give, solicit or accept or receive, to or from
any Person, directly or indirectly, any payment, gift, service, thing of value
or other



94

--------------------------------------------------------------------------------

EXECUTION VERSION


advantage where such payment, gift, service, thing of value or other advantage
would be an ABC Law Violation; nor
(B)
has received nor will receive any commission, fee, rebate, gift or entertainment
of significant cost or value without prior written notification to the other
Party.

25.9.2
Each Party shall (and shall ensure that its Representatives shall) with respect
to or in connection with this Agreement or any activities contemplated by it:

(A)
comply with ABC Laws; and

(B)
not commit an ABC Law Violation.

25.9.3
In particular, each Party represents, warrants and undertakes to the other that
it shall not, and shall ensure that its Representatives shall not, directly or
indirectly:

(A)
pay, promise to pay, authorise the payment of, give, offer, accept or agree to
accept, any monies or other things of value to or from a Person or a Competent
Authority; or

(B)
engage in other acts or transactions,

in each case if this represents a violation of or is inconsistent with ABC Law.
25.9.4
Each Party must immediately notify the other Party of any ABC Law Violation.

25.9.5
If either Party asserts that the other Party is not in compliance with Clause
25.9.1 or 25.9.2, the Party asserting non-compliance shall send a notice to the
other Party indicating the type of non-compliance asserted and providing
supporting evidence and documentation.

25.9.6
No Party is authorised to take any action on behalf of another Party that would
result in an inadequate or inaccurate recording and reporting of assets,
liabilities, or any other transaction, or which would put such other Party in
violation of its obligations under any law applicable to this Agreement and its
contemplated activities.

25.10
Trade controls and Sanctions

25.10.1
Each Party:

(A)
represents and warrants (as a continuing representation and warranty repeated
each day for the duration of this Agreement) that neither it nor any Person or
entity that owns or controls it is a restricted party on a Sanctions List or is
subject to any Trade Sanctions that may apply to the subject matter of this
Agreement and its contemplated activities;

(B)
agrees to comply with any Trade Sanctions and with any anti-money laundering and
anti-terrorism laws applicable to the subject matter of this Agreement and its
contemplated activities, provided that with respect to Trade Sanctions adopted
by the States of Mauritania or Senegal, compliance by the Buyer shall be subject
to the Buyer first having received written notification of such Trade Sanctions
from the Seller Group or from the Competent Authorities in the States of
Mauritania or Senegal, as applicable; and

(C)
agrees to comply with all export and trade control laws, regulations, and orders
applicable to the export, re-export, transfer, import sale or use of the LNG
sold under this Agreement.



25.10.2
If a Party reasonably believes that the other Party has breached or will be in
breach of Clause 25.10.1 or that, as a result thereof, continuing to perform
this Agreement would cause it to act in a manner which would likely put it in
breach of Clause 25.10.1, then:



95

--------------------------------------------------------------------------------

EXECUTION VERSION


(A)
it may notify the other Party requiring the other Party to provide all
information reasonably required to verify whether the other Party is in
compliance with Clause 25.10.1; and

(B)
the other Party must provide that information to it.

25.10.3
None of the language in this Agreement is intended, or shall be construed, to
require either Party to take or refrain from taking any action in connection
with the subject matter of this Agreement and its contemplated activities that:

(A)
would be in violation of applicable Trade Sanctions;

(B)
would be penalised under the anti-boycott laws and regulations or (to the extent
that this does not contravene any applicable law) secondary sanctions laws of
the United States of America; or

(C)
would place the other Party or its Affiliates in a position of non-compliance
with the foregoing laws or any ABC Law.

25.10.4
Nothing in this Clause 25.10 shall require SMHPM to comply with any Trade
Sanctions that might be applied against the Islamic Republic of Mauritania or to
require PETROSEN to comply with any Trade Sanctions that might be applied
against the Republic of Senegal.




26.
NOTICES

26.1
Form of Notice

Any notice or other communication, including invoices, from the Buyer to the
Seller Group or from the Seller Group to the Buyer (or, where contemplated in
this Agreement, from or to the LNG Hub Facilities Operator, Transporter or the
master of the Approved LNG Ship), which is required or permitted to be made by
the provisions of this Agreement shall be:
26.1.1
made in the English language;

26.1.2
made in writing;

26.1.3
delivered by email or by hand or sent by courier to the address of the Buyer or
the Seller Group (as applicable) which is shown below or to such other address
as Buyer or the Seller Group shall by notice require, or sent to such other
e-mail address as the Buyer or the Seller Group (as applicable) shall by notice
require.

26.1.4
marked for the attention of the Person(s) there referred to or to such other
Person(s) as the other Party shall by notice require.

The addresses of the Parties for service of notices are as follows:
For notices to the Buyer:

[***]




For notices to the Seller Group:




Seller Group’s Representative: [***]


96

--------------------------------------------------------------------------------

EXECUTION VERSION




[***]
[***]





For notices to an individual Seller:


SMHPM:
[***]


PETROSEN:
[***]
BPMIL:
[***]
BPSIL:
[***]
KEM:
[***]


KEISL:
[***]







26.1.5
The Buyer or the Seller Group (as applicable) may change the address, e-mail
address or Person to whom the notice or communication shall be served by
providing not less than seven (7) days’ written notice thereof to the Buyer or
the Seller Group (as applicable).

26.2
Effective Time of Notice

26.2.1
Any notice, invoice or other communication made by one Party to the other Party
in accordance with the foregoing provisions of this Clause 26 shall be deemed to
be received by the other Party if delivered by hand or by courier, on the day on
which it is received at that Party's address, or if sent by e-mail on the next
day on which the office of the receiving Party is normally open for business;
provided always that operational notices pursuant to Clause 9 sent by email
shall be deemed to be received immediately after their transmission. The
receiving Party shall be obligated to transmit a manual (not automatic) written
acknowledgement of successful receipt (which may be transmitted electronically)
which the receiving Party shall furnish promptly after successful receipt.







REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


97

--------------------------------------------------------------------------------

EXECUTION VERSION






IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorised representative as of the day and year first
above written.


For and on behalf of
LA SOCIETE MAURITANIENNE DES HYDROCARBURES ET DE PATRIMOINE MINIER


By:    /s/ Tourad Abdel Baghi
Name:    Tourad Abdel Baghi
Title:    Director General




For and on behalf of
BP MAURITANIA INVESTMENTS LIMITED


By:    /s/ Norman Christie
Name:    Norman Christie
Title:    




For and on behalf of
KOSMOS ENERGY MAURITANIA


By:    /s/ Todd Niebruegge
Name:    Todd Niebruegge
Title:    Vice President




For and on behalf of
LA SOCIETE DES PÉTROLES DU SENEGAL


By:    /s/ Mamadou Faye
Name:    Mamadou Faye
Title:    Director General


For and on behalf of
BP SENEGAL INVESTMENTS LIMITED








98

--------------------------------------------------------------------------------

EXECUTION VERSION


By:    /s/ Norman Christie
Name:    Norman Christie
Title:    




For and on behalf of
KOSMOS ENERGY INVESTMENTS SENEGAL LIMITED


By:    /s/ Todd Niebruegge
Name:    Todd Niebruegge
Title:    Vice President




For and on behalf of
BP GAS MARKETING LIMITED


By:    /s/ Robert J. Harrison
Name:    Robert J. Harrison
Title:    Director






99

--------------------------------------------------------------------------------

EXECUTION VERSION




Following execution of this Agreement by all the Parties hereto, this Agreement
will be effective on the date (the “Effective Date”) when approved by the two
States. The States mean:
    
THE ISLAMIC REPUBLIC OF MAURITANIA, represented for the purposes of these
presents by the Minister of Petroleum Mines and Energy; and
THE REPUBLIC OF SENEGAL represented for the purposes of these presents by the
Minister of Petroleum and Energies.


IN WITNESS of their approval, the Ministers or their authorised representatives
have approved this Agreement for the term of the Agreement on the date indicated
below. [***]
For the Islamic Republic of Mauritania, by the Minister of Petroleum Mines and
Energy
For the Republic of Senegal, by the Minister of Petroleum and Energies




By: /s/ Mohamed Abdel Vetah__________
Mohamed Abdel Vetah _______________
(Printed name)
Date:11 February 2020_________________




By: /s/ Mouhamadou Makhtar Cisse_______
Mouhamadou Makhtar Cisse____________
(Printed name)
Date:11 February 2020_________________









100